     Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11354 Page 1 of 244




 1
       Mark N. Bartlett, WSBA No. 15672
 2     Gillian Murphy, WSBA No. 37200
       Arthur A. Simpson, WSBA No. 44479
 3     Davis Wright Tremaine LLP
 4
       920 Fifth Avenue, Suite 3300
       Seattle, WA 98104-1610
 5     Telephone: 206.622.3150
       Facsimile: 206.757.7700
 6

 7

 8

 9
                            IN THE UNITED STATES DISTRICT COURT
10                        FOR THE EASTERN DISTRICT OF WASHINGTON
11
       ALETA BUSSELMAN,
12
                                          Plaintiff,             No. 4:18-cv-05109-SMJ
13
                v.                                               DEFENDANT’S
14
                                                                 OBJECTIONS TO
15     BATTELLE MEMORIAL INSTITUTE,                              PLAINTIFF’S DEPOSITION
       an Ohio nonprofit corporation,                            COUNTER-DESIGNATIONS
16                                                               AND RESPONSES TO
                                          Defendant.             PLAINTIFF’S OBJECTIONS
17                                                               TO DEPOSITION
18                                                               DESIGNATIONS

19

20

21

22

23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO PLAINTIFF’S
                                                                                   Davis Wright Tremaine LLP
       OBJECTIONS                                                                           L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                          1201 Third Avenue
                                                                                        Seattle, WA 98101-3045
                                                                                 206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ                ECF No. 261    filed 11/23/19   PageID.11355 Page 2 of 244




 1
                Pursuant to the Court’s November 22, 2019 Order, ECF No. 257,
 2
       Defendant Battelle Memorial Institute hereby submits Defendant’s objections to
 3
       Plaintiff’s counter-designations of Plaintiff’s deposition testimony, ECF No. 253-
 4
       1, and responds to Plaintiff’s objections to Defendant’s designations of Plaintiff’s
 5
       deposition testimony, ECF No. 239-1. Battelle respectfully requests that the
 6
       Court hear oral argument at the December 5, 2019 Final Pretrial Conference upon
 7
       Plaintiff’s hundreds of objections to Battelle’s designations of Plaintiff’s
 8
       deposition testimony. ECF No. 258. It will be impracticable for the Court to
 9
       review and resolve at trial each of Plaintiff’s countless objections each time
10
       Battelle seeks to present the jury with Plaintiff’s deposition testimony. See Fed.
11
       R. Civ. P. 32(a)(3).
12

13
          Defendant’s                     Basis For Objection
14
          Objection to
15        Plaintiff’s
          Counter-
16        Designations
17
          (1) 31:7-34:1
18                                        Fed. R. Civ. P. 32(a)(6) and Fed. R. Evid. 106. Plaintiff’s

19                                        counter-designation is substantively unrelated to

20                                        Defendant’s designations. Therefore, fairness does not

21                                        require that it “be considered with the part introduced.”

22                                        Moreover, Plaintiff’s counter-designation is irrelevant,

23                                        unfairly prejudicial, and inadmissible character evidence.
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 1                                                           L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                          1201 Third Avenue
                                                                                        Seattle, WA 98101-3045
                                                                                 206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ                ECF No. 261    filed 11/23/19   PageID.11356 Page 3 of 244




 1
                                          Fed. R. Evid. 402, 403, 404.
 2

 3        (2) 113:20-114:4
                                          Fed. R. Civ. P. 32(a)(6) and Fed. R. Evid. 106. Plaintiff’s
 4
                                          counter-designation is substantively unrelated to
 5
                                          Defendant’s designations. Therefore, fairness does not
 6
                                          require that it “be considered with the part introduced.”
 7
                                          Fed. R. Evid. 802. Plaintiff seeks to use the out-of-court
 8
                                          statements of unidentified persons for the truth of the
 9
                                          matters asserted.
10

11
          (3) 276:21-277:7
                                          Fed. R. Evid. 802. Plaintiff seeks to use her own out-of-
12                                        court statements, as reflected in her emotional harm chart,
13                                        for the truth of the matters asserted.
14
          (4) 279:24-281:7
                                          Fed. R. Civ. P. 32(a)(6) and Fed. R. Evid. 106. Plaintiff’s
15
                                          counter-designation is substantively unrelated to
16
                                          Defendant’s designations. Therefore, fairness does not
17
                                          require that it “be considered with the part introduced.”
18
                                          Fed. R. Evid. 802. Plaintiff seeks to use her own out-of-
19
                                          court statements, as reflected in her emotional harm chart,
20
                                          for the truth of the matters asserted.
21

22        (5) 284:4-286:9
                                          Fed. R. Civ. P. 32(a)(6) and Fed. R. Evid. 106. Plaintiff’s
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                     Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 2                                                             L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                           Suite 2200
                                                                                            1201 Third Avenue
                                                                                          Seattle, WA 98101-3045
                                                                                   206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ                ECF No. 261    filed 11/23/19   PageID.11357 Page 4 of 244




 1
                                          counter-designation is substantively unrelated to
 2
                                          Defendant’s designations. Therefore, fairness does not
 3
                                          require that it “be considered with the part introduced.”
 4
                                          Fed. R. Evid. 802. Plaintiff seeks to use the out-of-court
 5
                                          statements of unidentified persons for the truth of the
 6
                                          matters asserted.
 7

 8        (6) 287:10-15
                                          Fed. R. Civ. P. 32(a)(6) and Fed. R. Evid. 106. Plaintiff’s
 9
                                          counter-designation is substantively unrelated to
10
                                          Defendant’s designations. Therefore, fairness does not
11
                                          require that it “be considered with the part introduced.”
12
                                          Fed. R. Evid. 802. Plaintiff seeks to use her own out-of-
13
                                          court statements, as reflected in her emotional harm chart,
14
                                          for the truth of the matters asserted.
15

16        (7) 288:3-289:17
                                          Fed. R. Civ. P. 32(a)(6) and Fed. R. Evid. 106. Plaintiff’s
17
                                          counter-designation is substantively unrelated to
18
                                          Defendant’s designations. Therefore, fairness does not
19
                                          require that it “be considered with the part introduced.”
20
                                          Fed. R. Evid. 802. Plaintiff seeks to use her own out-of-
21
                                          court statements, as reflected in her emotional harm chart,
22
                                          for the truth of the matters asserted.
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                     Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 3                                                             L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                           Suite 2200
                                                                                            1201 Third Avenue
                                                                                          Seattle, WA 98101-3045
                                                                                   206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ                ECF No. 261    filed 11/23/19   PageID.11358 Page 5 of 244




 1
          (8) 290:5-291:4
 2                                        Fed. R. Civ. P. 32(a)(6) and Fed. R. Evid. 106. Plaintiff’s

 3                                        counter-designation is substantively unrelated to

 4                                        Defendant’s designations. Therefore, fairness does not

 5                                        require that it “be considered with the part introduced.”

 6                                        Fed. R. Evid. 802. Plaintiff seeks to use her own out-of-

 7                                        court statements, as reflected in her emotional harm chart,

 8                                        for the truth of the matters asserted.

 9
          (9) 293:6-19
10                                        Fed. R. Civ. P. 32(a)(6) and Fed. R. Evid. 106. Plaintiff’s

11                                        counter-designation is substantively unrelated to

12                                        Defendant’s designations. Therefore, fairness does not

13                                        require that it “be considered with the part introduced.”

14                                        Fed. R. Evid. 802. Plaintiff seeks to use her own out-of-

15                                        court statements, as reflected in her emotional harm chart,

16                                        for the truth of the matters asserted.

17

18
                  Defendant’s Responses to Plaintiff’s Objections to Defendant’s
19
                           Designations of the Deposition of Plaintiff
20
          Plaintiff’s                 Plaintiff’s          Defendant’s Response
21        Objection                   Basis for
                                      Objection
22        (1) 14:11-25                Fed. R. Evid.
                                      602, 701                 Plaintiff’s objection that she
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                     Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 4                                                             L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                           Suite 2200
                                                                                            1201 Third Avenue
                                                                                          Seattle, WA 98101-3045
                                                                                   206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11359 Page 6 of 244




 1
                                                               lacked personal knowledge as to
 2
                                                               her own thoughts is without merit
 3
                                                               because “personal knowledge is
 4
                                                               not an absolute but may consist
 5
                                                               of what the witness thinks [s]he
 6
                                                               knows from personal perception.”
 7
                                                               Fed. R. Evid. 602, Notes of
 8
                                                               Advisory Committee on Proposed
 9
                                                               Rules.
10

11                                                          Plaintiff’s objection under Rule
12                                                             701 is without merit because “it
13                                                             is [] clear that the drafters
14                                                             intended Rule 701 to be
15                                                             inapplicable to party admissions
16                                                             under Rule 801(d)(2).” 29 Victor
17                                                             J. Gold Fed. Prac. & Proc. Evid.
18                                                             § 6253 (2d ed. 2019). Moreover,
19                                                             Plaintiff’s testimony does not
20                                                             concern “scientific, technical, or
21                                                             other specialized knowledge.”
22                                                             Fed. R. Evid. 701(c).
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 5                                                          L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261    filed 11/23/19   PageID.11360 Page 7 of 244




 1        (2) 51:1-10                 Fed. R. Evid.
                                      602, 611               Plaintiff’s objection that she
 2
                                      (argumentative),          lacked personal knowledge as to
 3                                    701
                                                                her own thoughts is without merit
 4
                                                                because “personal knowledge is
 5
                                                                not an absolute but may consist
 6
                                                                of what the witness thinks [s]he
 7
                                                                knows from personal perception.”
 8
                                                                Fed. R. Evid. 602, Notes of
 9
                                                                Advisory Committee on Proposed
10
                                                                Rules.
11

12                                                           Plaintiff’s counsel waived any
13                                                              objection to the form of the
14                                                              question as “argumentative”
15                                                              under Fed. R. Evid. 611 by
16                                                              failing to raise that objection
17                                                              during the deposition. 8A
18                                                              Richard L. Marcus Fed. Prac. &
19                                                              Proc. Civ. § 2156 (3d ed. 2019)
20                                                              (“[Fed. R. Civ. P. 32(d)(3)(B)]
21                                                              deals with errors and
22                                                              irregularities at the oral
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 6                                                           L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                          1201 Third Avenue
                                                                                        Seattle, WA 98101-3045
                                                                                 206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11361 Page 8 of 244




 1
                                                               examination in the manner of
 2
                                                               taking the deposition, in the form
 3
                                                               of the questions and answers, in
 4
                                                               the oath or affirmation, in the
 5
                                                               conduct of the parties, and errors
 6
                                                               of any kind that might have been
 7
                                                               obviated, removed, or cured if
 8
                                                               promptly objected to. All of
 9
                                                               these are waived unless
10
                                                               seasonable objection is made to
11
                                                               them at the taking of the
12
                                                               deposition.”). Moreover, the
13
                                                               question is not argumentative.
14
                                                               See 1 McCormick, Evidence, 6th
15
                                                               ed. 2006, § 7, p. 28 (“The
16
                                                               examiner may not ask a question
17
                                                               that merely pressures the witness
18
                                                               to assent to the questioner's
19
                                                               inferences from or interpretations
20
                                                               of the testimony already
21
                                                               admitted…This kind of question
22
                                                               is objectionable as
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 7                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                       Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11362 Page 9 of 244




 1
                                                               ‘argumentative’ or ‘badgering the
 2
                                                               witness.’”).
 3

 4                                                          Plaintiff’s objection under Rule

 5                                                             701 is without merit because “it

 6                                                             is [] clear that the drafters

 7                                                             intended Rule 701 to be

 8                                                             inapplicable to party admissions

 9                                                             under Rule 801(d)(2).” 29 Victor

10                                                             J. Gold Fed. Prac. & Proc. Evid.
11                                                             § 6253 (2d ed. 2019). Moreover,
12                                                             Plaintiff’s testimony does not
13                                                             concern “scientific, technical, or
14                                                             other specialized knowledge.”
15                                                             Fed. R. Evid. 701(c).
16        (3) 54:23-25                Fed. R. Evid.
                                      602, 701              Plaintiff’s objection that she
17
                                                               lacked personal knowledge as to
18
                                                               her own thoughts is without
19
                                                               merit. Fed. R. Evid. 602.
20
                                                            Plaintiff’s objection under Rule
21
                                                               701 is without merit because “it
22
                                                               is [] clear that the drafters
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 8                                                          L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11363 Page 10 of 244




 1
                                                                intended Rule 701 to be
 2
                                                                inapplicable to party admissions
 3
                                                                under Rule 801(d)(2).” 29 Victor
 4
                                                                J. Gold Fed. Prac. & Proc. Evid.
 5
                                                                § 6253 (2d ed. 2019). Moreover,
 6
                                                                Plaintiff’s testimony does not
 7
                                                                concern “scientific, technical, or
 8
                                                                other specialized knowledge.”
 9
                                                                Fed. R. Evid. 701(c).
10
          (4) 55:8-56:7               Fed. R. Evid.
                                      602, 611, 701          Plaintiff’s objection that she
11
                                                                lacked personal knowledge as to
12
                                                                her own thoughts is without
13
                                                                merit. Fed. R. Evid. 602.
14
                                                             Plaintiff’s counsel waived any
15
                                                                objection to the form of the
16
                                                                question under Fed. R. Evid. 611
17
                                                                by failing to raise an objection
18
                                                                during the deposition. Fed. R.
19
                                                                Civ. P. 32(d)(3)(B); 8A Richard
20
                                                                L. Marcus Fed. Prac. & Proc.
21

22
                                                                Civ. § 2156 (3d ed. 2019).

23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 9                                                          L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11364 Page 11 of 244




 1
                                                             Plaintiff’s objection under Rule
 2
                                                                701 is without merit because “it
 3
                                                                is [] clear that the drafters
 4
                                                                intended Rule 701 to be
 5
                                                                inapplicable to party admissions
 6
                                                                under Rule 801(d)(2).” 29 Victor
 7
                                                                J. Gold Fed. Prac. & Proc. Evid.
 8
                                                                § 6253 (2d ed. 2019). Moreover,
 9
                                                                Plaintiff’s testimony does not
10
                                                                concern “scientific, technical, or
11
                                                                other specialized knowledge.”
12
                                                                Fed. R. Evid. 701(c).
13
          (5) 56:8-57:18              Fed. R. Evid.
                                      602, 701               Plaintiff’s objection that she
14
                                                                lacked personal knowledge as to
15
                                                                her own thoughts is without
16
                                                                merit. Fed. R. Evid. 602.
17
                                                             Plaintiff’s objection under Rule
18
                                                                701 is without merit because “it
19
                                                                is [] clear that the drafters
20
                                                                intended Rule 701 to be
21

22
                                                                inapplicable to party admissions

23
                                                                under Rule 801(d)(2).” 29 Victor
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 10                                                          L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                          1201 Third Avenue
                                                                                        Seattle, WA 98101-3045
                                                                                 206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11365 Page 12 of 244




 1
                                                                J. Gold Fed. Prac. & Proc. Evid.
 2
                                                                § 6253 (2d ed. 2019). Moreover,
 3
                                                                Plaintiff’s testimony does not
 4
                                                                concern “scientific, technical, or
 5
                                                                other specialized knowledge.”
 6
                                                                Fed. R. Evid. 701(c).
 7        (6) 57:19-58:1              Fed. R. Evid.
                                      602, 701               Plaintiff’s objection that she
 8
                                                                lacked personal knowledge as to
 9
                                                                her own thoughts is without
10
                                                                merit. Fed. R. Evid. 602.
11
                                                             Plaintiff’s objection under Rule
12
                                                                701 is without merit because “it
13
                                                                is [] clear that the drafters
14
                                                                intended Rule 701 to be
15
                                                                inapplicable to party admissions
16
                                                                under Rule 801(d)(2).” 29 Victor
17
                                                                J. Gold Fed. Prac. & Proc. Evid.
18
                                                                § 6253 (2d ed. 2019). Moreover,
19
                                                                Plaintiff’s testimony does not
20
                                                                concern “scientific, technical, or
21

22
                                                                other specialized knowledge.”

23
                                                                Fed. R. Evid. 701(c).
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 11                                                          L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                          1201 Third Avenue
                                                                                        Seattle, WA 98101-3045
                                                                                 206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11366 Page 13 of 244




 1        (7) 58:2-10                 Fed. R. Evid.
                                      602, 701                  Plaintiff’s objection that she
 2
                                                                lacked personal knowledge as to
 3
                                                                her own thoughts is without
 4
                                                                merit. Fed. R. Evid. 602.
 5
                                                             Plaintiff’s objection under Rule
 6
                                                                701 is without merit because “it
 7
                                                                is [] clear that the drafters
 8
                                                                intended Rule 701 to be
 9
                                                                inapplicable to party admissions
10
                                                                under Rule 801(d)(2).” 29 Victor
11
                                                                J. Gold Fed. Prac. & Proc. Evid.
12
                                                                § 6253 (2d ed. 2019). Moreover,
13
                                                                Plaintiff’s testimony does not
14
                                                                concern “scientific, technical, or
15
                                                                other specialized knowledge.”
16
                                                                Fed. R. Evid. 701(c).
17
          (8) 60:9-61:1               Fed. R. Evid.
                                      602, 802               Plaintiff’s objection that she
18
                                                                lacked personal knowledge as to
19
                                                                her own thoughts is without
20
                                                                merit. Fed. R. Evid. 602.
21

22
                                                             Plaintiff’s hearsay objections as

23
                                                                to her own deposition testimony
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 12                                                          L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                          1201 Third Avenue
                                                                                        Seattle, WA 98101-3045
                                                                                 206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11367 Page 14 of 244




 1
                                                                are without merit because she is a
 2
                                                                party opponent. Fed. R. Evid.
 3
                                                                801(d)(2).
 4

 5                                                           Plaintiff’s hearsay objections as

 6                                                              to the statements of her PNNL

 7                                                              coworkers are without merit

 8                                                              because the statements are being

 9                                                              used to show the effect on the

10                                                              listener (i.e., Plaintiff). 30B
11                                                              Jeffrey Bellin Fed. Prac. & Proc.
12                                                              Evid. § 6719 (2018 ed.) (“The
13                                                              party offering the statement can
14                                                              use this theory of relevance—that
15                                                              the statement provoked some
16                                                              relevant reaction, knowledge, or
17                                                              belief on the part of a person who
18                                                              heard it—to overcome a hearsay
19                                                              objection.”).
20
          (9) 77:9-22                 Fed. R. Evid.
                                      611                    Plaintiff’s counsel waived any
21
                                                                objection to the form of the
22
                                                                question under Fed. R. Evid. 611
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 13                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11368 Page 15 of 244




 1
                                                                by failing to raise an objection
 2
                                                                during the deposition. Fed. R.
 3
                                                                Civ. P. 32(d)(3)(B); 8A Richard
 4
                                                                L. Marcus Fed. Prac. & Proc.
 5
                                                                Civ. § 2156 (3d ed. 2019).
 6        (10) 77:23-78:3             Fed. R. Evid.
                                      402, 403               Plaintiff’s relevance objection is
 7
                                                                without merit. Plaintiff’s
 8
                                                                employment with PNNL is
 9
                                                                relevant to this lawsuit. Fed. R.
10
                                                                Evid. 401.
11
                                                             Plaintiff’s Rule 403 objection is
12
                                                                without merit. Plaintiff’s
13
                                                                testimony is not unfairly
14
                                                                prejudicial. Fed. R. Evid. 403.
15
          (11) 78:4-79:8              Fed. R. Evid.
                                      402, 403               Plaintiff’s relevance objection is
16
                                                                without merit. Plaintiff’s
17
                                                                employment with PNNL is
18
                                                                relevant to this lawsuit. Fed. R.
19
                                                                Evid. 401.
20

21
                                                             Plaintiff’s Rule 403 objection is

22
                                                                without merit. Plaintiff’s

23
                                                                testimony is not unfairly
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 14                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11369 Page 16 of 244




 1
                                                                prejudicial. Fed. R. Evid. 403.
 2        (12) 79:9-80:12             Fed. R. Evid.
                                      402, 403, 802          Plaintiff’s relevance objection is
 3
                                                                without merit. Plaintiff’s
 4
                                                                employment with PNNL is
 5
                                                                relevant to this lawsuit. Fed. R.
 6
                                                                Evid. 401.
 7
                                                             Plaintiff’s Rule 403 objection is
 8
                                                                without merit. Plaintiff’s
 9
                                                                testimony is not unfairly
10
                                                                prejudicial. Fed. R. Evid. 403.
11
                                                             Plaintiff’s hearsay objections to
12
                                                                the PNNL email about which she
13
                                                                testified is without merit because
14
                                                                Plaintiff stipulated that PNNL
15
                                                                emails are business records. Fed.
16
                                                                R. Evid. 802(6).
17

18                                                           Plaintiff’s hearsay objections as
19                                                              to her own statements contained
20                                                              in an email are without merit
21                                                              because she is a party opponent.
22                                                              Fed. R. Evid. 801(d)(2).
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 15                                                        L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                       Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11370 Page 17 of 244




 1
                                                             Plaintiff’s hearsay objections as
 2
                                                                to the statements of her PNNL
 3
                                                                coworkers are without merit
 4
                                                                because the statements are being
 5
                                                                used to show the effect on the
 6
                                                                listener. 30B Jeffrey Bellin Fed.
 7
                                                                Prac. & Proc. Evid. § 6719 (2018
 8
                                                                ed.).
 9
          (13) 80:13-81:3             Fed. R. Evid.
                                      402, 403               Plaintiff’s relevance objection is
10
                                                                without merit. Plaintiff’s
11
                                                                employment with PNNL is
12
                                                                relevant to this lawsuit. Fed. R.
13
                                                                Evid. 401.
14
                                                             Plaintiff’s Rule 403 objection is
15
                                                                without merit. Plaintiff’s
16
                                                                testimony is not unfairly
17
                                                                prejudicial. Fed. R. Evid. 403.
18
          (14) 81:4-25                Fed. R. Evid.
                                      402, 403               Plaintiff’s relevance objection is
19
                                                                without merit. Plaintiff’s
20

21
                                                                employment with PNNL is

22
                                                                relevant to this lawsuit. Fed. R.

23
                                                                Evid. 401.
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 16                                                        L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                       Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11371 Page 18 of 244




 1
                                                             Plaintiff’s Rule 403 objection is
 2
                                                                without merit. Plaintiff’s
 3
                                                                testimony is not unfairly
 4
                                                                prejudicial. Fed. R. Evid. 403.
 5        (15) 82:1-83:1              Fed. R. Evid.
                                      402, 403, 602,         Plaintiff’s relevance objection is
 6
                                      701                       without merit. Plaintiff’s
 7
                                                                employment with PNNL is
 8
                                                                relevant to this lawsuit. Fed. R.
 9
                                                                Evid. 401.
10
                                                             Plaintiff’s Rule 403 objection is
11
                                                                without merit. Plaintiff’s
12
                                                                testimony is not unfairly
13
                                                                prejudicial. Fed. R. Evid. 403.
14
                                                             Plaintiff’s objection that she
15
                                                                lacked personal knowledge as to
16
                                                                her own thoughts is without
17
                                                                merit. Fed. R. Evid. 602.
18
                                                             Plaintiff’s objection under Rule
19
                                                                701 is without merit because “it
20
                                                                is [] clear that the drafters
21

22
                                                                intended Rule 701 to be

23
                                                                inapplicable to party admissions
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 17                                                          L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                          1201 Third Avenue
                                                                                        Seattle, WA 98101-3045
                                                                                 206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11372 Page 19 of 244




 1
                                                                under Rule 801(d)(2).” 29 Victor
 2
                                                                J. Gold Fed. Prac. & Proc. Evid.
 3
                                                                § 6253 (2d ed. 2019). Moreover,
 4
                                                                Plaintiff’s testimony does not
 5
                                                                concern “scientific, technical, or
 6
                                                                other specialized knowledge.”
 7
                                                                Fed. R. Evid. 701(c).
 8        (16) 83:2-14                Fed. R. Evid.
                                      402, 403, 602,         Plaintiff’s relevance objection is
 9
                                      701, 404(a)               without merit. Plaintiff’s
10
                                                                employment with PNNL is
11
                                                                relevant to this lawsuit. Fed. R.
12
                                                                Evid. 401.
13
                                                             Plaintiff’s Rule 403 objection is
14
                                                                without merit. Plaintiff’s
15
                                                                testimony is not unfairly
16
                                                                prejudicial. Fed. R. Evid. 403.
17
                                                             Plaintiff’s Rule 404 objection is
18
                                                                without merit because her
19
                                                                testimony does not concern
20
                                                                “[e]vidence of a person’s
21

22
                                                                character or character trait [being

23
                                                                used] to prove that on a particular
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 18                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261    filed 11/23/19   PageID.11373 Page 20 of 244




 1
                                                                 occasion the person acted in
 2
                                                                 accordance with the character or
 3
                                                                 trait.” Fed. R. Evid. 404(a)(1).
 4
                                                              Plaintiff’s objection that she
 5
                                                                 lacked personal knowledge as to
 6
                                                                 her own thoughts is without
 7
                                                                 merit. Fed. R. Evid. 602.
 8
                                                              Plaintiff’s objection under Rule
 9
                                                                 701 is without merit because “it
10
                                                                 is [] clear that the drafters
11
                                                                 intended Rule 701 to be
12
                                                                 inapplicable to party admissions
13
                                                                 under Rule 801(d)(2).” 29 Victor
14
                                                                 J. Gold Fed. Prac. & Proc. Evid.
15
                                                                 § 6253 (2d ed. 2019). Moreover,
16
                                                                 Plaintiff’s testimony does not
17
                                                                 concern “scientific, technical, or
18
                                                                 other specialized knowledge.”
19
                                                                 Fed. R. Evid. 701(c).
20
          (17) 84:6-85:8              Fed. R. Evid.
                                      402, 403,               Plaintiff’s relevance objection is
21
                                      404(a), 602, 701           without merit. Plaintiff’s
22

23
                                                                 employment with PNNL is
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                    Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 19                                                           L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                          Suite 2200
                                                                                           1201 Third Avenue
                                                                                         Seattle, WA 98101-3045
                                                                                  206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11374 Page 21 of 244




 1
                                                                relevant to this lawsuit. Fed. R.
 2
                                                                Evid. 401.
 3
                                                             Plaintiff’s Rule 403 objection is
 4
                                                                without merit. Plaintiff’s
 5
                                                                testimony is not unfairly
 6
                                                                prejudicial. Fed. R. Evid. 403.
 7
                                                             Plaintiff’s Rule 404 objection is
 8
                                                                without merit because her
 9
                                                                testimony does not concern
10
                                                                “[e]vidence of a person’s
11
                                                                character or character trait [being
12
                                                                used] to prove that on a particular
13
                                                                occasion the person acted in
14
                                                                accordance with the character or
15
                                                                trait.” Fed. R. Evid. 404(a)(1).
16
                                                             Plaintiff’s objection that she
17
                                                                lacked personal knowledge as to
18
                                                                her own thoughts is without
19
                                                                merit. Fed. R. Evid. 602.
20
                                                             Plaintiff’s objection under Rule
21
                                                                701 is without merit because “it
22
                                                                is [] clear that the drafters
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 20                                                          L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                          1201 Third Avenue
                                                                                        Seattle, WA 98101-3045
                                                                                 206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11375 Page 22 of 244




 1
                                                                intended Rule 701 to be
 2
                                                                inapplicable to party admissions
 3
                                                                under Rule 801(d)(2).” 29 Victor
 4
                                                                J. Gold Fed. Prac. & Proc. Evid.
 5
                                                                § 6253 (2d ed. 2019). Moreover,
 6
                                                                Plaintiff’s testimony does not
 7
                                                                concern “scientific, technical, or
 8
                                                                other specialized knowledge.”
 9
                                                                Fed. R. Evid. 701(c).
10
          (18) 85:9-86:6              Fed. R. Evid.
                                      402, 403, 611,         Plaintiff’s relevance objection is
11
                                      802                       without merit. Plaintiff’s
12
                                                                employment with PNNL is
13
                                                                relevant to this lawsuit. Fed. R.
14
                                                                Evid. 401.
15
                                                             Plaintiff’s Rule 403 objection is
16
                                                                without merit. Plaintiff’s
17
                                                                testimony is not unfairly
18
                                                                prejudicial. Fed. R. Evid. 403.
19
                                                             Plaintiff’s Rule 611 objection is
20
                                                                without merit because the
21

22
                                                                question is not argumentative.

23
                                                                See 1 McCormick, Evidence, 6th
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 21                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11376 Page 23 of 244




 1
                                                                ed. 2006, § 7, p. 28.
 2
                                                             Plaintiff’s hearsay objections to
 3
                                                                the PNNL email about which she
 4
                                                                testified is without merit because
 5
                                                                Plaintiff stipulated that PNNL
 6
                                                                emails are business records. Fed.
 7
                                                                R. Evid. 802(6).
 8

 9                                                           Plaintiff’s hearsay objections as

10                                                              to her own statements contained
11                                                              in an email are without merit
12                                                              because she is a party opponent.
13                                                              Fed. R. Evid. 801(d)(2).
14
                                                             Plaintiff’s hearsay objections as
15
                                                                to the statements of her PNNL
16
                                                                coworkers are without merit
17
                                                                because the statements are being
18
                                                                used to show the effect on the
19
                                                                listener (i.e., Plaintiff). 30B
20
                                                                Jeffrey Bellin Fed. Prac. & Proc.
21
                                                                Evid. § 6719 (2018 ed.).
22
          (19) 86:7-87:8              Fed. R. Evid.
                                      402, 403, 602,           Plaintiff’s relevance objection is
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 22                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11377 Page 24 of 244




 1                                    611, 701
                                                                without merit. Plaintiff’s
 2
                                                                employment with PNNL is
 3
                                                                relevant to this lawsuit. Fed. R.
 4
                                                                Evid. 401.
 5
                                                             Plaintiff’s Rule 403 objection is
 6
                                                                without merit. Plaintiff’s
 7
                                                                testimony is not unfairly
 8
                                                                prejudicial. Fed. R. Evid. 403.
 9
                                                             Plaintiff’s objection that she
10
                                                                lacked personal knowledge as to
11
                                                                her own thoughts is without
12
                                                                merit. Fed. R. Evid. 602
13
                                                             Plaintiff’s Rule 611 objection is
14
                                                                without merit because the
15
                                                                question is not argumentative and
16
                                                                does not call for speculation. See
17
                                                                1 McCormick, Evidence, 6th ed.
18
                                                                2006, § 7, p. 28.
19
                                                             Plaintiff’s objection under Rule
20
                                                                701 is without merit because “it
21
                                                                is [] clear that the drafters
22
                                                                intended Rule 701 to be
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                    Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 23                                                          L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                          1201 Third Avenue
                                                                                        Seattle, WA 98101-3045
                                                                                 206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11378 Page 25 of 244




 1
                                                                inapplicable to party admissions
 2
                                                                under Rule 801(d)(2).” 29 Victor
 3
                                                                J. Gold Fed. Prac. & Proc. Evid.
 4
                                                                § 6253 (2d ed. 2019). Moreover,
 5
                                                                Plaintiff’s testimony does not
 6
                                                                concern “scientific, technical, or
 7
                                                                other specialized knowledge.”
 8
                                                                Fed. R. Evid. 701(c).
 9
          (20) 87:9-88:3              Fed. R. Evid.
                                      402, 403, 602,         Plaintiff’s relevance objection is
10
                                      611, 701                  without merit. Plaintiff’s
11
                                                                employment with PNNL is
12
                                                                relevant to this lawsuit. Fed. R.
13
                                                                Evid. 401.
14
                                                             Plaintiff’s Rule 403 objection is
15
                                                                without merit. Plaintiff’s
16
                                                                testimony is not unfairly
17
                                                                prejudicial. Fed. R. Evid. 403.
18
                                                             Plaintiff’s objection that she
19
                                                                lacked personal knowledge as to
20
                                                                her own thoughts is without
21

22
                                                                merit. Fed. R. Evid. 602

23
                                                             Plaintiff’s counsel waived any
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 24                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11379 Page 26 of 244




 1
                                                                objection to the form of the
 2
                                                                question under Fed. R. Evid. 611
 3
                                                                by failing to raise an objection
 4
                                                                during the deposition. Fed. R.
 5
                                                                Civ. P. 32(d)(3)(B); 8A Richard
 6
                                                                L. Marcus Fed. Prac. & Proc.
 7
                                                                Civ. § 2156 (3d ed. 2019).
 8
                                                             Plaintiff’s objection under Rule
 9
                                                                701 is without merit because “it
10
                                                                is [] clear that the drafters
11
                                                                intended Rule 701 to be
12
                                                                inapplicable to party admissions
13
                                                                under Rule 801(d)(2).” 29 Victor
14
                                                                J. Gold Fed. Prac. & Proc. Evid.
15
                                                                § 6253 (2d ed. 2019). Moreover,
16
                                                                Plaintiff’s testimony does not
17
                                                                concern “scientific, technical, or
18
                                                                other specialized knowledge.”
19
                                                                Fed. R. Evid. 701(c).
20
          (21) 88:7-89:7              Fed. R. Evid.
                                      402, 403, 802,         Plaintiff’s relevance objection is
21
                                      805                       without merit. Plaintiff’s
22

23
                                                                employment with PNNL is
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 25                                                          L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                          1201 Third Avenue
                                                                                        Seattle, WA 98101-3045
                                                                                 206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11380 Page 27 of 244




 1
                                                                relevant to this lawsuit. Fed. R.
 2
                                                                Evid. 401.
 3
                                                             Plaintiff’s Rule 403 objection is
 4
                                                                without merit. Plaintiff’s
 5
                                                                testimony is not unfairly
 6
                                                                prejudicial. Fed. R. Evid. 403.
 7
                                                             Plaintiff’s hearsay objections to
 8
                                                                the PNNL email about which she
 9
                                                                testified is without merit because
10
                                                                Plaintiff stipulated that PNNL
11
                                                                emails are business records. Fed.
12
                                                                R. Evid. 802(6).
13
                                                             Plaintiff’s hearsay objections as
14
                                                                to her own statements contained
15
                                                                in an email are without merit
16
                                                                because she is a party opponent.
17
                                                                Fed. R. Evid. 801(d)(2).
18
                                                             Plaintiff’s hearsay objections as
19
                                                                to the statements of her PNNL
20
                                                                coworkers are without merit
21
                                                                because the statements are being
22
                                                                used to show the effect on the
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 26                                                        L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                       Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11381 Page 28 of 244




 1
                                                                listener (i.e., Plaintiff). 30B
 2
                                                                Jeffrey Bellin Fed. Prac. & Proc.
 3
                                                                Evid. § 6719 (2018 ed.).
 4
          (22) 89:8-90:10             Fed. R. Evid.
 5
                                      402, 403, 611,         Plaintiff’s relevance objection is
 6                                    802, 805                  without merit. Plaintiff’s
 7                                                              employment with PNNL is
 8                                                              relevant to this lawsuit. Fed. R.
 9                                                              Evid. 401.
10                                                           Plaintiff’s Rule 403 objection is
11                                                              without merit. Plaintiff’s
12                                                              testimony is not unfairly
13                                                              prejudicial. Fed. R. Evid. 403.
14                                                           Plaintiff’s counsel waived any
15
                                                                objection to the form of the
16
                                                                question under Fed. R. Evid. 611
17
                                                                by failing to raise an objection
18
                                                                during the deposition. Fed. R.
19
                                                                Civ. P. 32(d)(3)(B); 8A Richard
20
                                                                L. Marcus Fed. Prac. & Proc.
21
                                                                Civ. § 2156 (3d ed. 2019)
22
                                                             Plaintiff’s hearsay objections to
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 27                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11382 Page 29 of 244




 1
                                                                the PNNL email about which she
 2
                                                                testified is without merit because
 3
                                                                Plaintiff stipulated that PNNL
 4
                                                                emails are business records. Fed.
 5
                                                                R. Evid. 802(6).
 6
                                                             Plaintiff’s hearsay objections as
 7
                                                                to her own statements contained
 8
                                                                in an email are without merit
 9
                                                                because she is a party opponent.
10
                                                                Fed. R. Evid. 801(d)(2).
11
                                                             Plaintiff’s hearsay objections as
12
                                                                to the statements of her PNNL
13
                                                                coworkers are without merit
14
                                                                because the statements are being
15
                                                                used to show the effect on the
16
                                                                listener (i.e., Plaintiff). 30B
17
                                                                Jeffrey Bellin Fed. Prac. & Proc.
18
                                                                Evid. § 6719 (2018 ed.).
19
          (23) 90:11-91:7             Fed. R. Evid.
                                      402, 403, 611,         Plaintiff’s relevance objection is
20
                                      802, 805                  without merit. Plaintiff’s
21

22
                                                                employment with PNNL is

23
                                                                relevant to this lawsuit. Fed. R.
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 28                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11383 Page 30 of 244




 1
                                                                Evid. 401.
 2
                                                             Plaintiff’s Rule 403 objection is
 3
                                                                without merit. Plaintiff’s
 4
                                                                testimony is not unfairly
 5
                                                                prejudicial. Fed. R. Evid. 403.
 6
                                                             Plaintiff’s counsel waived any
 7
                                                                objection to the form of the
 8
                                                                question under Fed. R. Evid. 611
 9
                                                                by failing to raise an objection
10
                                                                during the deposition. Fed. R.
11
                                                                Civ. P. 32(d)(3)(B); 8A Richard
12
                                                                L. Marcus Fed. Prac. & Proc.
13
                                                                Civ. § 2156 (3d ed. 2019)
14
                                                             Plaintiff’s hearsay objections to
15
                                                                the PNNL email about which she
16
                                                                testified is without merit because
17
                                                                Plaintiff stipulated that PNNL
18
                                                                emails are business records. Fed.
19
                                                                R. Evid. 802(6).
20
                                                             Plaintiff’s hearsay objections as
21
                                                                to her own statements contained
22
                                                                in an email are without merit
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 29                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11384 Page 31 of 244




 1
                                                                because she is a party opponent.
 2
                                                                Fed. R. Evid. 801(d)(2).
 3
                                                             Plaintiff’s hearsay objections as
 4
                                                                to the statements of her PNNL
 5
                                                                coworkers are without merit
 6
                                                                because the statements are being
 7
                                                                used to show the effect on the
 8
                                                                listener (i.e., Plaintiff). 30B
 9
                                                                Jeffrey Bellin Fed. Prac. & Proc.
10
                                                                Evid. § 6719 (2018 ed.).
11
          (24) 91:9-92:4              Fed. R. Evid.
                                      402, 403, 611,         Plaintiff’s relevance objection is
12
                                      802, 805                  without merit. Plaintiff’s
13
                                                                employment with PNNL is
14
                                                                relevant to this lawsuit. Fed. R.
15
                                                                Evid. 401.
16
                                                             Plaintiff’s Rule 403 objection is
17
                                                                without merit. Plaintiff’s
18
                                                                testimony is not unfairly
19
                                                                prejudicial. Fed. R. Evid. 403.
20
                                                             Plaintiff’s Rule 611 objection is
21

22
                                                                without merit because the

23
                                                                question is not argumentative and
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 30                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11385 Page 32 of 244




 1
                                                                does not call for speculation. See
 2
                                                                1 McCormick, Evidence, 6th ed.
 3
                                                                2006, § 7, p. 28.
 4
                                                             Plaintiff’s hearsay objections to
 5
                                                                the PNNL email about which she
 6
                                                                testified is without merit because
 7
                                                                Plaintiff stipulated that PNNL
 8
                                                                emails are business records. Fed.
 9
                                                                R. Evid. 802(6).
10
                                                             Plaintiff’s hearsay objections as
11
                                                                to her own statements contained
12
                                                                in an email are without merit
13
                                                                because she is a party opponent.
14
                                                                Fed. R. Evid. 801(d)(2).
15
                                                             Plaintiff’s hearsay objections as
16
                                                                to the statements of her PNNL
17
                                                                coworkers are without merit
18
                                                                because the statements are being
19
                                                                used to show the effect on the
20
                                                                listener (i.e., Plaintiff). 30B
21
                                                                Jeffrey Bellin Fed. Prac. & Proc.
22
                                                                Evid. § 6719 (2018 ed.).
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                    Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 31                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11386 Page 33 of 244




 1        (25) 92:5-93:6              Fed. R. Evid.
                                      402, 403, 611,         Plaintiff’s relevance objection is
 2
                                      802, 805                  without merit. Plaintiff’s
 3
                                                                employment with PNNL is
 4
                                                                relevant to this lawsuit. Fed. R.
 5
                                                                Evid. 401.
 6
                                                             Plaintiff’s Rule 403 objection is
 7
                                                                without merit. Plaintiff’s
 8
                                                                testimony is not unfairly
 9
                                                                prejudicial. Fed. R. Evid. 403.
10
                                                             Plaintiff’s counsel waived any
11
                                                                objection to the form of the
12
                                                                question under Fed. R. Evid. 611
13
                                                                by failing to raise an objection
14
                                                                during the deposition. Fed. R.
15
                                                                Civ. P. 32(d)(3)(B); 8A Richard
16
                                                                L. Marcus Fed. Prac. & Proc.
17
                                                                Civ. § 2156 (3d ed. 2019)
18
                                                             Plaintiff’s hearsay objections to
19
                                                                the PNNL email about which she
20
                                                                testified is without merit because
21
                                                                Plaintiff stipulated that PNNL
22
                                                                emails are business records. Fed.
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 32                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11387 Page 34 of 244




 1
                                                                R. Evid. 802(6).
 2
                                                             Plaintiff’s hearsay objections as
 3
                                                                to her own statements contained
 4
                                                                in an email are without merit
 5
                                                                because she is a party opponent.
 6
                                                                Fed. R. Evid. 801(d)(2).
 7
                                                             Plaintiff’s hearsay objections as
 8
                                                                to the statements of her PNNL
 9
                                                                coworkers are without merit
10
                                                                because the statements are being
11
                                                                used to show the effect on the
12
                                                                listener (i.e., Plaintiff). 30B
13
                                                                Jeffrey Bellin Fed. Prac. & Proc.
14
                                                                Evid. § 6719 (2018 ed.).
15
          (26) 93:7-14                Fed. R. Evid.
                                      402, 403, 611,         Plaintiff’s relevance objection is
16
                                      802, 805                  without merit. Plaintiff’s
17
                                                                employment with PNNL is
18
                                                                relevant to this lawsuit. Fed. R.
19
                                                                Evid. 401.
20
                                                             Plaintiff’s Rule 403 objection is
21

22
                                                                without merit. Plaintiff’s

23
                                                                testimony is not unfairly
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 33                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11388 Page 35 of 244




 1
                                                                prejudicial. Fed. R. Evid. 403.
 2
                                                             Plaintiff’s counsel waived any
 3
                                                                objection to the form of the
 4
                                                                question under Fed. R. Evid. 611
 5
                                                                by failing to raise an objection
 6
                                                                during the deposition. Fed. R.
 7
                                                                Civ. P. 32(d)(3)(B); 8A Richard
 8
                                                                L. Marcus Fed. Prac. & Proc.
 9
                                                                Civ. § 2156 (3d ed. 2019)
10
                                                             Plaintiff’s hearsay objections to
11
                                                                the PNNL email about which she
12
                                                                testified is without merit because
13
                                                                Plaintiff stipulated that PNNL
14
                                                                emails are business records. Fed.
15
                                                                R. Evid. 802(6).
16
                                                             Plaintiff’s hearsay objections as
17
                                                                to her own statements contained
18
                                                                in an email are without merit
19
                                                                because she is a party opponent.
20
                                                                Fed. R. Evid. 801(d)(2).
21
                                                             Plaintiff’s hearsay objections as
22
                                                                to the statements of her PNNL
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 34                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11389 Page 36 of 244




 1
                                                                coworkers are without merit
 2
                                                                because the statements are being
 3
                                                                used to show the effect on the
 4
                                                                listener (i.e., Plaintiff). 30B
 5
                                                                Jeffrey Bellin Fed. Prac. & Proc.
 6
                                                                Evid. § 6719 (2018 ed.).
 7        (27) 94:1-95:6              Fed. R. Evid.
                                      402, 403, 611,         Plaintiff’s relevance objection is
 8
                                      802, 805                  without merit. Plaintiff’s
 9
                                                                employment with PNNL is
10
                                                                relevant to this lawsuit. Fed. R.
11
                                                                Evid. 401.
12
                                                             Plaintiff’s Rule 403 objection is
13
                                                                without merit. Plaintiff’s
14
                                                                testimony is not unfairly
15
                                                                prejudicial. Fed. R. Evid. 403.
16
                                                             Plaintiff’s counsel waived any
17
                                                                objection to the form of the
18
                                                                question under Fed. R. Evid. 611
19
                                                                by failing to raise an objection
20
                                                                during the deposition. Fed. R.
21

22
                                                                Civ. P. 32(d)(3)(B); 8A Richard

23
                                                                L. Marcus Fed. Prac. & Proc.
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 35                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11390 Page 37 of 244




 1
                                                                Civ. § 2156 (3d ed. 2019).
 2
                                                             Plaintiff’s hearsay objections to
 3
                                                                the PNNL email about which she
 4
                                                                testified is without merit because
 5
                                                                Plaintiff stipulated that PNNL
 6
                                                                emails are business records. Fed.
 7
                                                                R. Evid. 802(6).
 8
                                                             Plaintiff’s hearsay objections as
 9
                                                                to her own statements contained
10
                                                                in an email are without merit
11
                                                                because she is a party opponent.
12
                                                                Fed. R. Evid. 801(d)(2).
13
                                                             Plaintiff’s hearsay objections as
14
                                                                to the statements of her PNNL
15
                                                                coworkers are without merit
16
                                                                because the statements are being
17
                                                                used to show the effect on the
18
                                                                listener (i.e., Plaintiff). 30B
19
                                                                Jeffrey Bellin Fed. Prac. & Proc.
20
                                                                Evid. § 6719 (2018 ed.).
21
          (28) 95:7-96:1              Fed. R. Evid.
22                                    402, 403, 611,         Plaintiff’s relevance objection is
                                      802, 805                  without merit. Plaintiff’s
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 36                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11391 Page 38 of 244




 1
                                                                employment with PNNL is
 2
                                                                relevant to this lawsuit. Fed. R.
 3
                                                                Evid. 401.
 4
                                                             Plaintiff’s Rule 403 objection is
 5
                                                                without merit. Plaintiff’s
 6
                                                                testimony is not unfairly
 7
                                                                prejudicial. Fed. R. Evid. 403.
 8
                                                             Plaintiff’s counsel waived any
 9
                                                                objection to the form of the
10
                                                                question under Fed. R. Evid. 611
11
                                                                by failing to raise an objection
12
                                                                during the deposition. Fed. R.
13
                                                                Civ. P. 32(d)(3)(B); 8A Richard
14
                                                                L. Marcus Fed. Prac. & Proc.
15
                                                                Civ. § 2156 (3d ed. 2019).
16
                                                             Plaintiff’s hearsay objections to
17
                                                                the PNNL email about which she
18
                                                                testified is without merit because
19
                                                                Plaintiff stipulated that PNNL
20
                                                                emails are business records. Fed.
21
                                                                R. Evid. 802(6).
22
                                                             Plaintiff’s hearsay objections as
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 37                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11392 Page 39 of 244




 1
                                                                to her own statements contained
 2
                                                                in an email are without merit
 3
                                                                because she is a party opponent.
 4
                                                                Fed. R. Evid. 801(d)(2).
 5
                                                             Plaintiff’s hearsay objections as
 6
                                                                to the statements of her PNNL
 7
                                                                coworkers are without merit
 8
                                                                because the statements are being
 9
                                                                used to show the effect on the
10
                                                                listener (i.e., Plaintiff). 30B
11
                                                                Jeffrey Bellin Fed. Prac. & Proc.
12
                                                                Evid. § 6719 (2018 ed.).
13
          (29) 96:11-97:4             Fed. R. Evid.
                                      402, 403, 611,         Plaintiff’s relevance objection is
14
                                      802, 805                  without merit. Plaintiff’s
15
                                                                employment with PNNL is
16
                                                                relevant to this lawsuit. Fed. R.
17
                                                                Evid. 401.
18
                                                             Plaintiff’s Rule 403 objection is
19
                                                                without merit. Plaintiff’s
20
                                                                testimony is not unfairly
21

22
                                                                prejudicial. Fed. R. Evid. 403.

23
                                                             Plaintiff’s counsel waived any
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 38                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11393 Page 40 of 244




 1
                                                                objection to the form of the
 2
                                                                question under Fed. R. Evid. 611
 3
                                                                by failing to raise an objection
 4
                                                                during the deposition. Fed. R.
 5
                                                                Civ. P. 32(d)(3)(B); 8A Richard
 6
                                                                L. Marcus Fed. Prac. & Proc.
 7
                                                                Civ. § 2156 (3d ed. 2019).
 8
                                                             Plaintiff’s hearsay objections to
 9
                                                                the PNNL email about which she
10
                                                                testified is without merit because
11
                                                                Plaintiff stipulated that PNNL
12
                                                                emails are business records. Fed.
13
                                                                R. Evid. 802(6).
14
                                                             Plaintiff’s hearsay objections as
15
                                                                to her own statements contained
16
                                                                in an email are without merit
17
                                                                because she is a party opponent.
18
                                                                Fed. R. Evid. 801(d)(2).
19
                                                             Plaintiff’s hearsay objections as
20
                                                                to the statements of her PNNL
21
                                                                coworkers are without merit
22
                                                                because the statements are being
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 39                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11394 Page 41 of 244




 1
                                                                used to show the effect on the
 2
                                                                listener (i.e., Plaintiff). 30B
 3
                                                                Jeffrey Bellin Fed. Prac. & Proc.
 4
                                                                Evid. § 6719 (2018 ed.).
 5        (30) 97:5-98:6              Fed. R. Evid.
                                      402, 403, 611,         Plaintiff’s relevance objection is
 6
                                      802, 805                  without merit. Plaintiff’s
 7
                                                                employment with PNNL is
 8
                                                                relevant to this lawsuit. Fed. R.
 9
                                                                Evid. 401.
10
                                                             Plaintiff’s Rule 403 objection is
11
                                                                without merit. Plaintiff’s
12
                                                                testimony is not unfairly
13
                                                                prejudicial. Fed. R. Evid. 403.
14
                                                             Plaintiff’s counsel waived any
15
                                                                objection to the form of the
16
                                                                question under Fed. R. Evid. 611
17
                                                                by failing to raise an objection
18
                                                                during the deposition. Fed. R.
19
                                                                Civ. P. 32(d)(3)(B); 8A Richard
20
                                                                L. Marcus Fed. Prac. & Proc.
21

22
                                                                Civ. § 2156 (3d ed. 2019).

23
                                                             Plaintiff’s hearsay objections to
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 40                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11395 Page 42 of 244




 1
                                                                the PNNL email about which she
 2
                                                                testified is without merit because
 3
                                                                Plaintiff stipulated that PNNL
 4
                                                                emails are business records. Fed.
 5
                                                                R. Evid. 802(6).
 6
                                                             Plaintiff’s hearsay objections as
 7
                                                                to her own statements contained
 8
                                                                in an email are without merit
 9
                                                                because she is a party opponent.
10
                                                                Fed. R. Evid. 801(d)(2).
11
                                                             Plaintiff’s hearsay objections as
12
                                                                to the statements of her PNNL
13
                                                                coworkers are without merit
14
                                                                because the statements are being
15
                                                                used to show the effect on the
16
                                                                listener (i.e., Plaintiff). 30B
17
                                                                Jeffrey Bellin Fed. Prac. & Proc.
18
                                                                Evid. § 6719 (2018 ed.).
19
          (31) 98:7-19                Fed. R. Evid.
                                      402, 403, 611,         Plaintiff’s relevance objection is
20
                                      802, 805                  without merit. Plaintiff’s
21

22
                                                                employment with PNNL is

23
                                                                relevant to this lawsuit. Fed. R.
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 41                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11396 Page 43 of 244




 1
                                                                Evid. 401.
 2
                                                             Plaintiff’s Rule 403 objection is
 3
                                                                without merit. Plaintiff’s
 4
                                                                testimony is not unfairly
 5
                                                                prejudicial. Fed. R. Evid. 403.
 6
                                                             Plaintiff’s counsel waived any
 7
                                                                objection to the form of the
 8
                                                                question under Fed. R. Evid. 611
 9
                                                                by failing to raise an objection
10
                                                                during the deposition. Fed. R.
11
                                                                Civ. P. 32(d)(3)(B); 8A Richard
12
                                                                L. Marcus Fed. Prac. & Proc.
13
                                                                Civ. § 2156 (3d ed. 2019).
14
                                                             Plaintiff’s hearsay objections to
15
                                                                the PNNL email about which she
16
                                                                testified is without merit because
17
                                                                Plaintiff stipulated that PNNL
18
                                                                emails are business records. Fed.
19
                                                                R. Evid. 802(6).
20
                                                             Plaintiff’s hearsay objections as
21
                                                                to her own statements contained
22
                                                                in an email are without merit
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 42                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11397 Page 44 of 244




 1
                                                                because she is a party opponent.
 2
                                                                Fed. R. Evid. 801(d)(2).
 3
                                                             Plaintiff’s hearsay objections as
 4
                                                                to the statements of her PNNL
 5
                                                                coworkers are without merit
 6
                                                                because the statements are being
 7
                                                                used to show the effect on the
 8
                                                                listener (i.e., Plaintiff). 30B
 9
                                                                Jeffrey Bellin Fed. Prac. & Proc.
10
                                                                Evid. § 6719 (2018 ed.).
11
          (32) 99:16-25               Fed. R. Evid.
                                      402, 403, 611,         Plaintiff’s relevance objection is
12
                                      802, 805                  without merit. Plaintiff’s
13
                                                                employment with PNNL is
14
                                                                relevant to this lawsuit. Fed. R.
15
                                                                Evid. 401.
16
                                                             Plaintiff’s Rule 403 objection is
17
                                                                without merit. Plaintiff’s
18
                                                                testimony is not unfairly
19
                                                                prejudicial. Fed. R. Evid. 403.
20
                                                             Plaintiff’s counsel waived any
21

22
                                                                objection to the form of the

23
                                                                question under Fed. R. Evid. 611
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 43                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11398 Page 45 of 244




 1
                                                                by failing to raise an objection
 2
                                                                during the deposition. Fed. R.
 3
                                                                Civ. P. 32(d)(3)(B); 8A Richard
 4
                                                                L. Marcus Fed. Prac. & Proc.
 5
                                                                Civ. § 2156 (3d ed. 2019).
 6
                                                             Plaintiff’s hearsay objections to
 7
                                                                the PNNL email about which she
 8
                                                                testified is without merit because
 9
                                                                Plaintiff stipulated that PNNL
10
                                                                emails are business records. Fed.
11
                                                                R. Evid. 802(6).
12
                                                             Plaintiff’s hearsay objections as
13
                                                                to her own statements contained
14
                                                                in an email are without merit
15
                                                                because she is a party opponent.
16
                                                                Fed. R. Evid. 801(d)(2).
17
                                                             Plaintiff’s hearsay objections as
18
                                                                to the statements of her PNNL
19
                                                                coworkers are without merit
20
                                                                because the statements are being
21
                                                                used to show the effect on the
22
                                                                listener (i.e., Plaintiff). 30B
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 44                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11399 Page 46 of 244




 1
                                                                Jeffrey Bellin Fed. Prac. & Proc.
 2
                                                                Evid. § 6719 (2018 ed.).
 3        (33) 100:1-12               Fed. R. Evid.
                                      402, 403, 611,         Plaintiff’s relevance objection is
 4
                                      802, 805                  without merit. Plaintiff’s
 5
                                                                employment with PNNL is
 6
                                                                relevant to this lawsuit. Fed. R.
 7
                                                                Evid. 401.
 8
                                                             Plaintiff’s Rule 403 objection is
 9
                                                                without merit. Plaintiff’s
10
                                                                testimony is not unfairly
11
                                                                prejudicial. Fed. R. Evid. 403.
12
                                                             Plaintiff’s counsel waived any
13
                                                                objection to the form of the
14
                                                                question under Fed. R. Evid. 611
15
                                                                by failing to raise an objection
16
                                                                during the deposition. Fed. R.
17
                                                                Civ. P. 32(d)(3)(B); 8A Richard
18
                                                                L. Marcus Fed. Prac. & Proc.
19
                                                                Civ. § 2156 (3d ed. 2019).
20
                                                             Plaintiff’s hearsay objections to
21

22
                                                                the PNNL email about which she

23
                                                                testified is without merit because
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 45                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11400 Page 47 of 244




 1
                                                                Plaintiff stipulated that PNNL
 2
                                                                emails are business records. Fed.
 3
                                                                R. Evid. 802(6).
 4
                                                             Plaintiff’s hearsay objections as
 5
                                                                to the statements of her PNNL
 6
                                                                coworkers are without merit
 7
                                                                because the statements are being
 8
                                                                used to show the effect on the
 9
                                                                listener (i.e., Plaintiff). 30B
10
                                                                Jeffrey Bellin Fed. Prac. & Proc.
11
                                                                Evid. § 6719 (2018 ed.).
12
          (34) 100:23-                Fed. R. Evid.
          101:2                       402, 403, 611,         Plaintiff’s relevance objection is
13
                                      701, 802, 805             without merit. Plaintiff’s
14
                                                                employment with PNNL is
15
                                                                relevant to this lawsuit. Fed. R.
16
                                                                Evid. 401.
17
                                                             Plaintiff’s Rule 403 objection is
18
                                                                without merit. Plaintiff’s
19
                                                                testimony is not unfairly
20
                                                                prejudicial. Fed. R. Evid. 403.
21

22
                                                             Plaintiff’s objection that she

23
                                                                lacked personal knowledge is
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 46                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11401 Page 48 of 244




 1
                                                                without merit because “the
 2
                                                                knowledge required by Rule 602
 3
                                                                is simply that awareness of
 4
                                                                objects or events that begins with
 5
                                                                sensory perception of them.” 27
 6
                                                                Victor J. Gold Fed. Prac. &
 7
                                                                Proc. Evid. § 6023 (2d ed. 2019).
 8

 9                                                           Plaintiff’s counsel waived any

10                                                              objection to the form of the
11                                                              question under Fed. R. Evid. 611
12                                                              by failing to raise an objection
13                                                              during the deposition. Fed. R.
14                                                              Civ. P. 32(d)(3)(B); 8A Richard
15                                                              L. Marcus Fed. Prac. & Proc.
16                                                              Civ. § 2156 (3d ed. 2019).
17
                                                             Plaintiff’s objection under Rule
18
                                                                701 is without merit because “it
19
                                                                is [] clear that the drafters
20
                                                                intended Rule 701 to be
21
                                                                inapplicable to party admissions
22
                                                                under Rule 801(d)(2).” 29 Victor
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 47                                                          L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                          1201 Third Avenue
                                                                                        Seattle, WA 98101-3045
                                                                                 206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11402 Page 49 of 244




 1
                                                                J. Gold Fed. Prac. & Proc. Evid.
 2
                                                                § 6253 (2d ed. 2019). Moreover,
 3
                                                                Plaintiff’s testimony does not
 4
                                                                concern “scientific, technical, or
 5
                                                                other specialized knowledge.”
 6
                                                                Fed. R. Evid. 701(c).
 7

 8                                                           Plaintiff’s hearsay objections to

 9                                                              the PNNL email about which she

10                                                              testified is without merit because
11                                                              Plaintiff stipulated that PNNL
12                                                              emails are business records. Fed.
13                                                              R. Evid. 802(6).
14                                                           Plaintiff’s hearsay objections as
15                                                              to her own statements contained
16                                                              in an email are without merit
17                                                              because she is a party opponent.
18                                                              Fed. R. Evid. 801(d)(2).
19                                                           Plaintiff’s hearsay objections as
20                                                              to the statements of her PNNL
21                                                              coworkers are without merit
22                                                              because the statements are being
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 48                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11403 Page 50 of 244




 1
                                                                used to show the effect on the
 2
                                                                listener (i.e., Plaintiff). 30B
 3
                                                                Jeffrey Bellin Fed. Prac. & Proc.
 4
                                                                Evid. § 6719 (2018 ed.).
 5        (35) 101:3-25               Fed. R. Evid.
                                      402, 403, 611,         Plaintiff’s relevance objection is
 6
                                      802, 805                  without merit. Plaintiff’s
 7
                                                                employment with PNNL is
 8
                                                                relevant to this lawsuit. Fed. R.
 9
                                                                Evid. 401.
10
                                                             Plaintiff’s Rule 403 objection is
11
                                                                without merit. Plaintiff’s
12
                                                                testimony is not unfairly
13
                                                                prejudicial. Fed. R. Evid. 403.
14
                                                             Plaintiff’s counsel waived any
15
                                                                objection to the form of the
16
                                                                question under Fed. R. Evid. 611
17
                                                                by failing to raise an objection
18
                                                                during the deposition. Fed. R.
19
                                                                Civ. P. 32(d)(3)(B); 8A Richard
20
                                                                L. Marcus Fed. Prac. & Proc.
21

22
                                                                Civ. § 2156 (3d ed. 2019).

23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 49                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11404 Page 51 of 244




 1
                                                             Plaintiff’s objection under Rule
 2
                                                                701 is without merit because “it
 3
                                                                is [] clear that the drafters
 4
                                                                intended Rule 701 to be
 5
                                                                inapplicable to party admissions
 6
                                                                under Rule 801(d)(2).” 29 Victor
 7
                                                                J. Gold Fed. Prac. & Proc. Evid.
 8
                                                                § 6253 (2d ed. 2019). Moreover,
 9
                                                                Plaintiff’s testimony does not
10
                                                                concern “scientific, technical, or
11
                                                                other specialized knowledge.”
12
                                                                Fed. R. Evid. 701(c).
13

14                                                           Plaintiff’s hearsay objections to
15                                                              the PNNL email about which she
16                                                              testified is without merit because
17                                                              Plaintiff stipulated that PNNL
18                                                              emails are business records. Fed.
19                                                              R. Evid. 802(6).
20                                                           Plaintiff’s hearsay objections as
21                                                              to her own statements contained
22                                                              in an email are without merit
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 50                                                          L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                          1201 Third Avenue
                                                                                        Seattle, WA 98101-3045
                                                                                 206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11405 Page 52 of 244




 1
                                                                because she is a party opponent.
 2
                                                                Fed. R. Evid. 801(d)(2).
 3
                                                             Plaintiff’s hearsay objections as
 4
                                                                to the statements of her PNNL
 5
                                                                coworkers are without merit
 6
                                                                because the statements are being
 7
                                                                used to show the effect on the
 8
                                                                listener (i.e., Plaintiff). 30B
 9
                                                                Jeffrey Bellin Fed. Prac. & Proc.
10
                                                                Evid. § 6719 (2018 ed.).
11
          (36) 102:1-16               Fed. R. Evid.
                                      402, 403, 611,         Plaintiff’s relevance objection is
12
                                      802, 805                  without merit. Plaintiff’s
13
                                                                employment with PNNL is
14
                                                                relevant to this lawsuit. Fed. R.
15
                                                                Evid. 401.
16
                                                             Plaintiff’s Rule 403 objection is
17
                                                                without merit. Plaintiff’s
18
                                                                testimony is not unfairly
19
                                                                prejudicial. Fed. R. Evid. 403.
20
                                                             Plaintiff’s counsel waived any
21

22
                                                                objection to the form of the

23
                                                                question under Fed. R. Evid. 611
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 51                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11406 Page 53 of 244




 1
                                                                by failing to raise an objection
 2
                                                                during the deposition. Fed. R.
 3
                                                                Civ. P. 32(d)(3)(B); 8A Richard
 4
                                                                L. Marcus Fed. Prac. & Proc.
 5
                                                                Civ. § 2156 (3d ed. 2019).
 6

 7                                                           Plaintiff’s objection under Rule

 8                                                              701 is without merit because “it

 9                                                              is [] clear that the drafters

10                                                              intended Rule 701 to be
11                                                              inapplicable to party admissions
12                                                              under Rule 801(d)(2).” 29 Victor
13                                                              J. Gold Fed. Prac. & Proc. Evid.
14                                                              § 6253 (2d ed. 2019). Moreover,
15                                                              Plaintiff’s testimony does not
16                                                              concern “scientific, technical, or
17                                                              other specialized knowledge.”
18                                                              Fed. R. Evid. 701(c).
19
                                                             Plaintiff’s hearsay objections to
20
                                                                the PNNL email about which she
21
                                                                testified is without merit because
22
                                                                Plaintiff stipulated that PNNL
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 52                                                          L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                          1201 Third Avenue
                                                                                        Seattle, WA 98101-3045
                                                                                 206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11407 Page 54 of 244




 1
                                                                emails are business records. Fed.
 2
                                                                R. Evid. 802(6).
 3
                                                             Plaintiff’s hearsay objections as
 4
                                                                to her own statements contained
 5
                                                                in an email are without merit
 6
                                                                because she is a party opponent.
 7
                                                                Fed. R. Evid. 801(d)(2).
 8
                                                             Plaintiff’s hearsay objections as
 9
                                                                to the statements of her PNNL
10
                                                                coworkers are without merit
11
                                                                because the statements are being
12
                                                                used to show the effect on the
13
                                                                listener (i.e., Plaintiff). 30B
14
                                                                Jeffrey Bellin Fed. Prac. & Proc.
15
                                                                Evid. § 6719 (2018 ed.).
16
          (37) 107:1-                 Fed. R. Evid.
          108:8                       402, 403, 611,         Plaintiff’s relevance objection is
17
                                      802, 805                  without merit. Plaintiff’s
18
                                                                employment with PNNL is
19
                                                                relevant to this lawsuit. Fed. R.
20
                                                                Evid. 401.
21

22
                                                             Plaintiff’s Rule 403 objection is

23
                                                                without merit. Plaintiff’s
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 53                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11408 Page 55 of 244




 1
                                                                testimony is not unfairly
 2
                                                                prejudicial. Fed. R. Evid. 403.
 3
                                                             Plaintiff’s counsel waived any
 4
                                                                objection to the form of the
 5
                                                                question under Fed. R. Evid. 611
 6
                                                                by failing to raise an objection
 7
                                                                during the deposition. Fed. R.
 8
                                                                Civ. P. 32(d)(3)(B); 8A Richard
 9
                                                                L. Marcus Fed. Prac. & Proc.
10
                                                                Civ. § 2156 (3d ed. 2019).
11

12                                                           Plaintiff’s hearsay objections to
13                                                              the PNNL email about which she
14                                                              testified is without merit because
15                                                              Plaintiff stipulated that PNNL
16                                                              emails are business records. Fed.
17                                                              R. Evid. 802(6).
18                                                           Plaintiff’s hearsay objections as
19                                                              to her own statements contained
20                                                              in an email are without merit
21                                                              because she is a party opponent.
22                                                              Fed. R. Evid. 801(d)(2).
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 54                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11409 Page 56 of 244




 1
                                                             Plaintiff’s hearsay objections as
 2
                                                                to the statements of her PNNL
 3
                                                                coworkers are without merit
 4
                                                                because the statements are being
 5
                                                                used to show the effect on the
 6
                                                                listener (i.e., Plaintiff). 30B
 7
                                                                Jeffrey Bellin Fed. Prac. & Proc.
 8
                                                                Evid. § 6719 (2018 ed.).
 9
          (38) 108:9-                 Fed. R. Evid.
          109:5                       402, 403, 611,         Plaintiff’s relevance objection is
10
                                      802, 805                  without merit. Plaintiff’s
11
                                                                employment with PNNL is
12
                                                                relevant to this lawsuit. Fed. R.
13
                                                                Evid. 401.
14
                                                             Plaintiff’s Rule 403 objection is
15
                                                                without merit. Plaintiff’s
16
                                                                testimony is not unfairly
17
                                                                prejudicial. Fed. R. Evid. 403.
18
                                                             Plaintiff’s counsel waived any
19
                                                                objection to the form of the
20
                                                                question under Fed. R. Evid. 611
21

22
                                                                by failing to raise an objection

23
                                                                during the deposition. Fed. R.
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 55                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11410 Page 57 of 244




 1
                                                                Civ. P. 32(d)(3)(B); 8A Richard
 2
                                                                L. Marcus Fed. Prac. & Proc.
 3
                                                                Civ. § 2156 (3d ed. 2019).
 4

 5                                                           Plaintiff’s hearsay objections to

 6                                                              the PNNL email about which she

 7                                                              testified is without merit because

 8                                                              Plaintiff stipulated that PNNL

 9                                                              emails are business records. Fed.

10                                                              R. Evid. 802(6).
11                                                           Plaintiff’s hearsay objections as
12                                                              to her own statements contained
13                                                              in an email are without merit
14                                                              because she is a party opponent.
15                                                              Fed. R. Evid. 801(d)(2).
16                                                           Plaintiff’s hearsay objections as
17                                                              to the statements of her PNNL
18                                                              coworkers are without merit
19                                                              because the statements are being
20                                                              used to show the effect on the
21                                                              listener (i.e., Plaintiff). 30B
22                                                              Jeffrey Bellin Fed. Prac. & Proc.
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 56                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11411 Page 58 of 244




 1
                                                                Evid. § 6719 (2018 ed.).
 2        (39) 109:6-                 Fed. R. Evid.
          110:9                       402, 403, 611,         Plaintiff’s relevance objection is
 3
                                      802, 805                  without merit. Plaintiff’s
 4
                                                                employment with PNNL is
 5
                                                                relevant to this lawsuit. Fed. R.
 6
                                                                Evid. 401.
 7
                                                             Plaintiff’s Rule 403 objection is
 8
                                                                without merit. Plaintiff’s
 9
                                                                testimony is not unfairly
10
                                                                prejudicial. Fed. R. Evid. 403.
11
                                                             Plaintiff’s counsel waived any
12
                                                                objection to the form of the
13
                                                                question under Fed. R. Evid. 611
14
                                                                by failing to raise an objection
15
                                                                during the deposition. Fed. R.
16
                                                                Civ. P. 32(d)(3)(B); 8A Richard
17
                                                                L. Marcus Fed. Prac. & Proc.
18
                                                                Civ. § 2156 (3d ed. 2019).
19

20                                                           Plaintiff’s hearsay objections to
21                                                              the PNNL email about which she
22                                                              testified is without merit because
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 57                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11412 Page 59 of 244




 1
                                                                Plaintiff stipulated that PNNL
 2
                                                                emails are business records. Fed.
 3
                                                                R. Evid. 802(6).
 4
                                                             Plaintiff’s hearsay objections as
 5
                                                                to her own statements contained
 6
                                                                in an email are without merit
 7
                                                                because she is a party opponent.
 8
                                                                Fed. R. Evid. 801(d)(2).
 9
                                                             Plaintiff’s hearsay objections as
10
                                                                to the statements of her PNNL
11
                                                                coworkers are without merit
12
                                                                because the statements are being
13
                                                                used to show the effect on the
14
                                                                listener (i.e., Plaintiff). 30B
15
                                                                Jeffrey Bellin Fed. Prac. & Proc.
16
                                                                Evid. § 6719 (2018 ed.).
17
          (40) 110:10-                Fed. R. Evid.
          111:4                       402, 403, 611,         Plaintiff’s relevance objection is
18
                                      802, 805                  without merit. Plaintiff’s
19
                                                                employment with PNNL is
20
                                                                relevant to this lawsuit. Fed. R.
21

22
                                                                Evid. 401.

23
                                                             Plaintiff’s Rule 403 objection is
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 58                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11413 Page 60 of 244




 1
                                                                without merit. Plaintiff’s
 2
                                                                testimony is not unfairly
 3
                                                                prejudicial. Fed. R. Evid. 403.
 4
                                                             Plaintiff’s Rule 611 objection is
 5
                                                                without merit because the
 6
                                                                question was not “misleading.”
 7

 8                                                           Plaintiff’s hearsay objections to

 9                                                              the PNNL email about which she

10                                                              testified is without merit because
11                                                              Plaintiff stipulated that PNNL
12                                                              emails are business records. Fed.
13                                                              R. Evid. 802(6).
14                                                           Plaintiff’s hearsay objections as
15                                                              to her own statements contained
16                                                              in an email are without merit
17                                                              because she is a party opponent.
18                                                              Fed. R. Evid. 801(d)(2).
19                                                           Plaintiff’s hearsay objections as
20                                                              to the statements of her PNNL
21                                                              coworkers are without merit
22                                                              because the statements are being
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 59                                                        L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                       Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11414 Page 61 of 244




 1
                                                                used to show the effect on the
 2
                                                                listener (i.e., Plaintiff). 30B
 3
                                                                Jeffrey Bellin Fed. Prac. & Proc.
 4
                                                                Evid. § 6719 (2018 ed.).
 5        (41) 111:5-                 Fed. R. Evid.
          112:1                       402, 403, 611,         Plaintiff’s relevance objection is
 6
                                      802, 805                  without merit. Plaintiff’s
 7
                                                                employment with PNNL is
 8
                                                                relevant to this lawsuit. Fed. R.
 9
                                                                Evid. 401.
10
                                                             Plaintiff’s Rule 403 objection is
11
                                                                without merit. Plaintiff’s
12
                                                                testimony is not unfairly
13
                                                                prejudicial. Fed. R. Evid. 403.
14
                                                             Plaintiff’s counsel waived any
15
                                                                objection to the form of the
16
                                                                question under Fed. R. Evid. 611
17
                                                                by failing to raise an objection
18
                                                                during the deposition. Fed. R.
19
                                                                Civ. P. 32(d)(3)(B); 8A Richard
20
                                                                L. Marcus Fed. Prac. & Proc.
21

22
                                                                Civ. § 2156 (3d ed. 2019).

23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 60                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11415 Page 62 of 244




 1
                                                             Plaintiff’s hearsay objections to
 2
                                                                the PNNL email about which she
 3
                                                                testified is without merit because
 4
                                                                Plaintiff stipulated that PNNL
 5
                                                                emails are business records. Fed.
 6
                                                                R. Evid. 802(6).
 7
                                                             Plaintiff’s hearsay objections as
 8
                                                                to her own statements contained
 9
                                                                in an email are without merit
10
                                                                because she is a party opponent.
11
                                                                Fed. R. Evid. 801(d)(2).
12
                                                             Plaintiff’s hearsay objections as
13
                                                                to the statements of her PNNL
14
                                                                coworkers are without merit
15
                                                                because the statements are being
16
                                                                used to show the effect on the
17
                                                                listener (i.e., Plaintiff). 30B
18
                                                                Jeffrey Bellin Fed. Prac. & Proc.
19
                                                                Evid. § 6719 (2018 ed.).
20
          (42) 111:2-10               Fed. R. Evid.
                                      402, 403               Plaintiff’s relevance objection is
21

22
                                                                without merit. Plaintiff’s

23
                                                                employment with PNNL is
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 61                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11416 Page 63 of 244




 1
                                                                relevant to this lawsuit. Fed. R.
 2
                                                                Evid. 401.
 3
                                                             Plaintiff’s Rule 403 objection is
 4
                                                                without merit. Plaintiff’s
 5
                                                                testimony is not unfairly
 6
                                                                prejudicial. Fed. R. Evid. 403.
 7        (43) 114:15-20              Fed. R. Evid.
                                      402, 403, 611          Plaintiff’s relevance objection is
 8
                                                                without merit. Plaintiff’s
 9
                                                                employment with PNNL is
10
                                                                relevant to this lawsuit. Fed. R.
11
                                                                Evid. 401.
12
                                                             Plaintiff’s Rule 403 objection is
13
                                                                without merit. Plaintiff’s
14
                                                                testimony is not unfairly
15
                                                                prejudicial. Fed. R. Evid. 403.
16
                                                             Plaintiff’s counsel waived any
17
                                                                objection to the form of the
18
                                                                question under Fed. R. Evid. 611
19
                                                                by failing to raise an objection
20
                                                                during the deposition. Fed. R.
21

22
                                                                Civ. P. 32(d)(3)(B); 8A Richard

23
                                                                L. Marcus Fed. Prac. & Proc.
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 62                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11417 Page 64 of 244




 1
                                                                Civ. § 2156 (3d ed. 2019).
 2        (44) 115:1-3                Fed. R. Evid.
                                      602, 701
 3
          (45) 115:4-15               Fed. R. Evid.
                                      402, 403, 611,         Plaintiff’s objection that she
 4
                                      802, 805                  lacked personal knowledge is
 5
                                                                without merit because “the
 6
                                                                knowledge required by Rule 602
 7
                                                                is simply that awareness of
 8
                                                                objects or events that begins with
 9
                                                                sensory perception of them.” 27
10

11
                                                                Victor J. Gold Fed. Prac. &

12
                                                                Proc. Evid. § 6023 (2d ed. 2019).

13
                                                             Plaintiff’s objection under Rule
14
                                                                701 is without merit because “it
15
                                                                is [] clear that the drafters
16
                                                                intended Rule 701 to be
17
                                                                inapplicable to party admissions
18
                                                                under Rule 801(d)(2).” 29 Victor
19
                                                                J. Gold Fed. Prac. & Proc. Evid.
20
                                                                § 6253 (2d ed. 2019). Moreover,
21
                                                                Plaintiff’s testimony does not
22
                                                                concern “scientific, technical, or
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 63                                                          L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                          1201 Third Avenue
                                                                                        Seattle, WA 98101-3045
                                                                                 206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11418 Page 65 of 244




 1
                                                                other specialized knowledge.”
 2
                                                                Fed. R. Evid. 701(c).
 3
          (46) 116:1-23               Fed. R. Evid.
 4                                    402, 403, 611,         Plaintiff’s relevance objection is
                                      802, 805                  without merit. Plaintiff’s
 5

 6                                                              employment with PNNL is

 7                                                              relevant to this lawsuit. Fed. R.

 8                                                              Evid. 401.

 9                                                           Plaintiff’s Rule 403 objection is
10                                                              without merit. Plaintiff’s
11                                                              testimony is not unfairly
12                                                              prejudicial. Fed. R. Evid. 403.
13                                                           Plaintiff’s counsel waived any
14                                                              objection to the form of the
15                                                              question under Fed. R. Evid. 611
16                                                              by failing to raise an objection
17                                                              during the deposition. Fed. R.
18                                                              Civ. P. 32(d)(3)(B); 8A Richard
19                                                              L. Marcus Fed. Prac. & Proc.
20                                                              Civ. § 2156 (3d ed. 2019).
21
                                                             Plaintiff’s hearsay objections as
22
                                                                to her own statements are without
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 64                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11419 Page 66 of 244




 1
                                                                merit because she is a party
 2
                                                                opponent. Fed. R. Evid.
 3
                                                                801(d)(2).
 4        (47) 117:1-20               Fed. R. Evid.
                                      402, 403, 611,         Plaintiff’s relevance objection is
 5
                                      802, 805                  without merit. Plaintiff’s
 6
                                                                employment with PNNL is
 7
                                                                relevant to this lawsuit. Fed. R.
 8
                                                                Evid. 401.
 9
                                                             Plaintiff’s Rule 403 objection is
10
                                                                without merit. Plaintiff’s
11
                                                                testimony is not unfairly
12
                                                                prejudicial. Fed. R. Evid. 403.
13
                                                             Plaintiff’s counsel waived any
14
                                                                objection to the form of the
15
                                                                question under Fed. R. Evid. 611
16
                                                                by failing to raise an objection
17
                                                                during the deposition. Fed. R.
18
                                                                Civ. P. 32(d)(3)(B); 8A Richard
19
                                                                L. Marcus Fed. Prac. & Proc.
20
                                                                Civ. § 2156 (3d ed. 2019).
21

22                                                           Plaintiff’s hearsay objections to
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 65                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11420 Page 67 of 244




 1
                                                                the PNNL email about which she
 2
                                                                testified is without merit because
 3
                                                                Plaintiff stipulated that PNNL
 4
                                                                emails are business records. Fed.
 5
                                                                R. Evid. 802(6).
 6
                                                             Plaintiff’s hearsay objections as
 7
                                                                to her own statements contained
 8
                                                                in an email are without merit
 9
                                                                because she is a party opponent.
10
                                                                Fed. R. Evid. 801(d)(2).
11
                                                             Plaintiff’s hearsay objections as
12
                                                                to the statements of her PNNL
13
                                                                coworkers are without merit
14
                                                                because the statements are being
15
                                                                used to show the effect on the
16
                                                                listener (i.e., Plaintiff). 30B
17
                                                                Jeffrey Bellin Fed. Prac. & Proc.
18
                                                                Evid. § 6719 (2018 ed.).
19
          (48) 118:5-                 Fed. R. Evid.
          119:3                       402, 403, 611,         Plaintiff’s relevance objection is
20
                                      802, 805                  without merit. Plaintiff’s
21

22
                                                                employment with PNNL is

23
                                                                relevant to this lawsuit. Fed. R.
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 66                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11421 Page 68 of 244




 1
                                                                Evid. 401.
 2
                                                             Plaintiff’s Rule 403 objection is
 3
                                                                without merit. Plaintiff’s
 4
                                                                testimony is not unfairly
 5
                                                                prejudicial. Fed. R. Evid. 403.
 6
                                                             Plaintiff’s counsel waived any
 7
                                                                objection to the form of the
 8
                                                                question under Fed. R. Evid. 611
 9
                                                                by failing to raise an objection
10
                                                                during the deposition. Fed. R.
11
                                                                Civ. P. 32(d)(3)(B); 8A Richard
12
                                                                L. Marcus Fed. Prac. & Proc.
13
                                                                Civ. § 2156 (3d ed. 2019).
14

15                                                           Plaintiff’s hearsay objections to
16                                                              the PNNL email about which she
17                                                              testified is without merit because
18                                                              Plaintiff stipulated that PNNL
19                                                              emails are business records. Fed.
20                                                              R. Evid. 802(6).
21                                                           Plaintiff’s hearsay objections as
22                                                              to her own statements contained
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 67                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11422 Page 69 of 244




 1
                                                                in an email are without merit
 2
                                                                because she is a party opponent.
 3
                                                                Fed. R. Evid. 801(d)(2).
 4
                                                             Plaintiff’s hearsay objections as
 5
                                                                to the statements of her PNNL
 6
                                                                coworkers are without merit
 7
                                                                because the statements are being
 8
                                                                used to show the effect on the
 9
                                                                listener (i.e., Plaintiff). 30B
10
                                                                Jeffrey Bellin Fed. Prac. & Proc.
11
                                                                Evid. § 6719 (2018 ed.).
12
          (49) 119:4-                 Fed. R. Evid.
          120:8                       402, 403, 611,         Plaintiff’s relevance objection is
13
                                      802, 805                  without merit. Plaintiff’s
14
                                                                employment with PNNL is
15
                                                                relevant to this lawsuit. Fed. R.
16
                                                                Evid. 401.
17
                                                             Plaintiff’s Rule 403 objection is
18
                                                                without merit. Plaintiff’s
19
                                                                testimony is not unfairly
20
                                                                prejudicial. Fed. R. Evid. 403.
21

22
                                                             Plaintiff’s counsel waived any

23
                                                                objection to the form of the
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 68                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11423 Page 70 of 244




 1
                                                                question under Fed. R. Evid. 611
 2
                                                                by failing to raise an objection
 3
                                                                during the deposition. Fed. R.
 4
                                                                Civ. P. 32(d)(3)(B); 8A Richard
 5
                                                                L. Marcus Fed. Prac. & Proc.
 6
                                                                Civ. § 2156 (3d ed. 2019).
 7

 8                                                           Plaintiff’s hearsay objections to

 9                                                              the PNNL email about which she

10                                                              testified is without merit because
11                                                              Plaintiff stipulated that PNNL
12                                                              emails are business records. Fed.
13                                                              R. Evid. 802(6).
14                                                           Plaintiff’s hearsay objections as
15                                                              to her own statements contained
16                                                              in an email are without merit
17                                                              because she is a party opponent.
18                                                              Fed. R. Evid. 801(d)(2).
19                                                           Plaintiff’s hearsay objections as
20                                                              to the statements of her PNNL
21                                                              coworkers are without merit
22                                                              because the statements are being
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 69                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11424 Page 71 of 244




 1
                                                                used to show the effect on the
 2
                                                                listener (i.e., Plaintiff). 30B
 3
                                                                Jeffrey Bellin Fed. Prac. & Proc.
 4
                                                                Evid. § 6719 (2018 ed.).
 5        (50) 120:9-                 Fed. R. Evid.
          121:4                       402, 403, 611,         Plaintiff’s relevance objection is
 6
                                      802, 805                  without merit. Plaintiff’s
 7
                                                                employment with PNNL is
 8
                                                                relevant to this lawsuit. Fed. R.
 9
                                                                Evid. 401.
10
                                                             Plaintiff’s Rule 403 objection is
11
                                                                without merit. Plaintiff’s
12
                                                                testimony is not unfairly
13
                                                                prejudicial. Fed. R. Evid. 403.
14
                                                             Plaintiff’s counsel waived any
15
                                                                objection to the form of the
16
                                                                question under Fed. R. Evid. 611
17
                                                                by failing to raise an objection
18
                                                                during the deposition. Fed. R.
19
                                                                Civ. P. 32(d)(3)(B); 8A Richard
20
                                                                L. Marcus Fed. Prac. & Proc.
21

22
                                                                Civ. § 2156 (3d ed. 2019).

23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 70                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11425 Page 72 of 244




 1
                                                             Plaintiff’s hearsay objections to
 2
                                                                the PNNL email about which she
 3
                                                                testified is without merit because
 4
                                                                Plaintiff stipulated that PNNL
 5
                                                                emails are business records. Fed.
 6
                                                                R. Evid. 802(6).
 7
                                                             Plaintiff’s hearsay objections as
 8
                                                                to her own statements contained
 9
                                                                in an email are without merit
10
                                                                because she is a party opponent.
11
                                                                Fed. R. Evid. 801(d)(2).
12
                                                             Plaintiff’s hearsay objections as
13
                                                                to the statements of her PNNL
14
                                                                coworkers are without merit
15
                                                                because the statements are being
16
                                                                used to show the effect on the
17
                                                                listener (i.e., Plaintiff). 30B
18
                                                                Jeffrey Bellin Fed. Prac. & Proc.
19
                                                                Evid. § 6719 (2018 ed.).
20
          (51) 122:18-20              Fed. R. Evid.
                                      611                    Plaintiff’s counsel waived any
21

22
                                                                objection to the form of the

23
                                                                question under Fed. R. Evid. 611
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 71                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11426 Page 73 of 244




 1
                                                                by failing to raise an objection
 2
                                                                during the deposition. Fed. R.
 3
                                                                Civ. P. 32(d)(3)(B); 8A Richard
 4
                                                                L. Marcus Fed. Prac. & Proc.
 5
                                                                Civ. § 2156 (3d ed. 2019).
 6
          (52) 123:23-                Fed. R. Evid.
 7        125:3                       402, 403, 611,         Plaintiff’s relevance objection is

 8
                                      802, 805                  without merit. The Fowler Fraud

 9                                                              cause analysis is relevant to this
10                                                              lawsuit. Fed. R. Evid. 401.
11                                                           Plaintiff’s Rule 403 objection is
12                                                              without merit. Plaintiff’s
13                                                              testimony is not unfairly
14                                                              prejudicial. Fed. R. Evid. 403.
15                                                           Plaintiff’s objection that she
16                                                              lacked personal knowledge is
17                                                              without merit because “the
18                                                              knowledge required by Rule 602
19                                                              is simply that awareness of
20                                                              objects or events that begins with
21                                                              sensory perception of them.” 27
22                                                              Victor J. Gold Fed. Prac. & Proc.
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 72                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11427 Page 74 of 244




 1
                                                                Evid. § 6023 (2d ed. 2019).
 2
                                                             Plaintiff’s counsel waived any
 3
                                                                objection to the form of the
 4
                                                                question under Fed. R. Evid. 611
 5
                                                                by failing to raise an objection
 6
                                                                during the deposition. Fed. R.
 7
                                                                Civ. P. 32(d)(3)(B); 8A Richard
 8
                                                                L. Marcus Fed. Prac. & Proc.
 9
                                                                Civ. § 2156 (3d ed. 2019).
10

11                                                           Plaintiff’s hearsay objections as
12                                                              to her own statements are without
13                                                              merit because she is a party
14                                                              opponent. Fed. R. Evid.
15                                                              801(d)(2).
          (53) 125:4-24               Fed. R. Evid.
16
                                      402, 403,602,          Plaintiff’s relevance objection is
17                                    611, 802, 805             without merit. The Fowler Fraud
18                                                              cause analysis is relevant to this
19                                                              lawsuit. Fed. R. Evid. 401.
20                                                           Plaintiff’s Rule 403 objection is
21                                                              without merit. Plaintiff’s
22                                                              testimony is not unfairly
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 73                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11428 Page 75 of 244




 1
                                                                prejudicial. Fed. R. Evid. 403.
 2
                                                             Plaintiff’s objection that she
 3
                                                                lacked personal knowledge is
 4
                                                                without merit because “the
 5
                                                                knowledge required by Rule 602
 6
                                                                is simply that awareness of
 7
                                                                objects or events that begins with
 8
                                                                sensory perception of them.” 27
 9
                                                                Victor J. Gold Fed. Prac. & Proc.
10
                                                                Evid. § 6023 (2d ed. 2019).
11
                                                             Plaintiff’s counsel waived any
12
                                                                objection to the form of the
13
                                                                question under Fed. R. Evid. 611
14
                                                                by failing to raise an objection
15
                                                                during the deposition. Fed. R.
16
                                                                Civ. P. 32(d)(3)(B); 8A Richard
17
                                                                L. Marcus Fed. Prac. & Proc.
18
                                                                Civ. § 2156 (3d ed. 2019).
19

20                                                           Plaintiff’s hearsay objections as
21                                                              to her own statements are without
22                                                              merit because she is a party
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 74                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11429 Page 76 of 244




 1
                                                                opponent. Fed. R. Evid.
 2
                                                                801(d)(2).
 3
          (54) 125:25-                Fed. R. Evid.
 4        126:4                       402, 403, 602          Plaintiff’s relevance objection is

 5                                                              without merit. The Fowler Fraud

 6                                                              cause analysis is relevant to this

 7                                                              lawsuit. Fed. R. Evid. 401.

 8                                                           Plaintiff’s Rule 403 objection is

 9                                                              without merit. Plaintiff’s
10                                                              testimony is not unfairly
11                                                              prejudicial. Fed. R. Evid. 403.
12                                                           Plaintiff’s objection that she
13                                                              lacked personal knowledge is
14                                                              without merit because “the
15                                                              knowledge required by Rule 602
16                                                              is simply that awareness of
17                                                              objects or events that begins with
18                                                              sensory perception of them.” 27
19                                                              Victor J. Gold Fed. Prac. & Proc.
20                                                              Evid. § 6023 (2d ed. 2019).
          (55) 126:5-25               Fed. R. Evid.
21
                                      402, 403, 602,         Plaintiff’s relevance objection is
22                                    611, 802, 805             without merit. The Fowler Fraud
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 75                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11430 Page 77 of 244




 1
                                                                cause analysis is relevant to this
 2
                                                                lawsuit. Fed. R. Evid. 401.
 3
                                                             Plaintiff’s Rule 403 objection is
 4
                                                                without merit. Plaintiff’s
 5
                                                                testimony is not unfairly
 6
                                                                prejudicial. Fed. R. Evid. 403.
 7
                                                             Plaintiff’s objection that she
 8
                                                                lacked personal knowledge is
 9
                                                                without merit because “the
10
                                                                knowledge required by Rule 602
11
                                                                is simply that awareness of
12
                                                                objects or events that begins with
13
                                                                sensory perception of them.” 27
14
                                                                Victor J. Gold Fed. Prac. & Proc.
15
                                                                Evid. § 6023 (2d ed. 2019).
16
                                                             Plaintiff’s counsel waived any
17
                                                                objection to the form of the
18
                                                                question under Fed. R. Evid. 611
19
                                                                by failing to raise an objection
20
                                                                during the deposition. Fed. R.
21
                                                                Civ. P. 32(d)(3)(B); 8A Richard
22
                                                                L. Marcus Fed. Prac. & Proc.
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 76                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11431 Page 78 of 244




 1
                                                                Civ. § 2156 (3d ed. 2019).
 2

 3                                                           Plaintiff’s hearsay objections as

 4                                                              to her own statements are without

 5                                                              merit because she is a party

 6                                                              opponent. Fed. R. Evid.

 7                                                              801(d)(2).

 8        (56) 130:5-6                Fed. R. Evid.,
                                      611                    Plaintiff’s counsel waived any
 9
                                                                objection to the form of the
10
                                                                question under Fed. R. Evid. 611
11
                                                                by failing to raise an objection
12
                                                                during the deposition. Fed. R.
13
                                                                Civ. P. 32(d)(3)(B); 8A Richard
14
                                                                L. Marcus Fed. Prac. & Proc.
15
                                                                Civ. § 2156 (3d ed. 2019).
16        (57) 131:1-                 Fed. R. Evid.
          132:7                       402, 403, 602,         Plaintiff’s relevance objection is
17
                                      611, 802, 805             without merit. The Fowler Fraud
18
                                                                cause analysis is relevant to this
19
                                                                lawsuit. Fed. R. Evid. 401.
20
                                                             Plaintiff’s Rule 403 objection is
21
                                                                without merit. Plaintiff’s
22
                                                                testimony is not unfairly
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 77                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11432 Page 79 of 244




 1
                                                                prejudicial. Fed. R. Evid. 403.
 2
                                                             Plaintiff’s objection that she
 3
                                                                lacked personal knowledge is
 4
                                                                without merit because “the
 5
                                                                knowledge required by Rule 602
 6
                                                                is simply that awareness of
 7
                                                                objects or events that begins with
 8
                                                                sensory perception of them.” 27
 9
                                                                Victor J. Gold Fed. Prac. & Proc.
10
                                                                Evid. § 6023 (2d ed. 2019).
11
                                                             Plaintiff’s counsel waived any
12
                                                                objection to the form of the
13
                                                                question under Fed. R. Evid. 611
14
                                                                by failing to raise an objection
15
                                                                during the deposition. Fed. R.
16
                                                                Civ. P. 32(d)(3)(B); 8A Richard
17
                                                                L. Marcus Fed. Prac. & Proc.
18
                                                                Civ. § 2156 (3d ed. 2019).
19

20                                                           Plaintiff’s hearsay objections as
21                                                              to her own statements are without
22                                                              merit because she is a party
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 78                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11433 Page 80 of 244




 1
                                                                opponent. Fed. R. Evid.
 2
                                                                801(d)(2).
 3
          (58) 132:8-                 Fed. R. Evid.
 4        133:5                       402, 403, 602,         Plaintiff’s relevance objection is
                                      611, 701, 802,            without merit. The Fowler Fraud
 5
                                      805
 6                                                              cause analysis is relevant to this

 7                                                              lawsuit. Fed. R. Evid. 401.

 8                                                           Plaintiff’s Rule 403 objection is

 9                                                              without merit. Plaintiff’s
10                                                              testimony is not unfairly
11                                                              prejudicial. Fed. R. Evid. 403.
12                                                           Plaintiff’s objection that she
13                                                              lacked personal knowledge is
14                                                              without merit because “the
15                                                              knowledge required by Rule 602
16                                                              is simply that awareness of
17                                                              objects or events that begins with
18                                                              sensory perception of them.” 27
19                                                              Victor J. Gold Fed. Prac. & Proc.
20                                                              Evid. § 6023 (2d ed. 2019).
21                                                           Plaintiff’s counsel waived any
22                                                              objection to the form of the
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 79                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11434 Page 81 of 244




 1
                                                                question under Fed. R. Evid. 611
 2
                                                                by failing to raise an objection
 3
                                                                during the deposition. Fed. R.
 4
                                                                Civ. P. 32(d)(3)(B); 8A Richard
 5
                                                                L. Marcus Fed. Prac. & Proc.
 6
                                                                Civ. § 2156 (3d ed. 2019).
 7

 8                                                           Plaintiff’s objection under Rule

 9                                                              701 is without merit because “it

10                                                              is [] clear that the drafters
11                                                              intended Rule 701 to be
12                                                              inapplicable to party admissions
13                                                              under Rule 801(d)(2).” 29 Victor
14                                                              J. Gold Fed. Prac. & Proc. Evid.
15                                                              § 6253 (2d ed. 2019). Moreover,
16                                                              Plaintiff’s testimony does not
17                                                              concern “scientific, technical, or
18                                                              other specialized knowledge.”
19                                                              Fed. R. Evid. 701(c).
20
                                                             Plaintiff’s hearsay objections as
21
                                                                to her own statements are without
22
                                                                merit because she is a party
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 80                                                          L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                          1201 Third Avenue
                                                                                        Seattle, WA 98101-3045
                                                                                 206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11435 Page 82 of 244




 1
                                                                opponent. Fed. R. Evid.
 2
                                                                801(d)(2).
 3

 4                                                           Plaintiff’s hearsay objections as

 5                                                              to her own Complaint filed in this

 6                                                              action are without merit because

 7                                                              her Complaint’s allegations

 8                                                              demonstrate her knowledge. 39B

 9                                                              Jeffrey Bellin Fed. Prac. & Proc.

10                                                              Evid. § 6723 (2018 ed.)
11                                                              (“Statements offered to prove a
12                                                              speaker's knowledge can also fall
13                                                              outside the definition of
14                                                              hearsay.”).
          (59) 133:6-15               Fed. R. Evid.
15
                                      402, 403, 611,         Plaintiff’s relevance objection is
16                                    802, 805                  without merit. The Fowler Fraud
17                                                              cause analysis is relevant to this
18                                                              lawsuit. Fed. R. Evid. 401.
19                                                           Plaintiff’s Rule 403 objection is
20                                                              without merit. Plaintiff’s
21                                                              testimony is not unfairly
22                                                              prejudicial. Fed. R. Evid. 403.
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 81                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11436 Page 83 of 244




 1
                                                             Plaintiff’s counsel waived any
 2
                                                                objection to the form of the
 3
                                                                question under Fed. R. Evid. 611
 4
                                                                by failing to raise an objection
 5
                                                                during the deposition. Fed. R.
 6
                                                                Civ. P. 32(d)(3)(B); 8A Richard
 7
                                                                L. Marcus Fed. Prac. & Proc.
 8
                                                                Civ. § 2156 (3d ed. 2019).
 9

10                                                           Plaintiff’s hearsay objections as
11                                                              to her own statements are without
12                                                              merit because she is a party
13                                                              opponent. Fed. R. Evid.
14                                                              801(d)(2).
15
                                                             Plaintiff’s hearsay objections as
16
                                                                to her own Complaint filed in this
17
                                                                action are without merit because
18
                                                                her Complaint’s allegations
19
                                                                demonstrate her knowledge. 39B
20
                                                                Jeffrey Bellin Fed. Prac. & Proc.
21
                                                                Evid. § 6723 (2018 ed.).
22

23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 82                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11437 Page 84 of 244




 1        (60) 134:1-                 Fed. R. Evid.
          135:7                       402, 403, 611,         Plaintiff’s relevance objection is
 2
                                      802, 805                  without merit. The Fowler Fraud
 3
                                                                cause analysis is relevant to this
 4
                                                                lawsuit. Fed. R. Evid. 401.
 5
                                                             Plaintiff’s Rule 403 objection is
 6
                                                                without merit. Plaintiff’s
 7
                                                                testimony is not unfairly
 8
                                                                prejudicial. Fed. R. Evid. 403.
 9
                                                             Plaintiff’s counsel waived any
10
                                                                objection to the form of the
11
                                                                question under Fed. R. Evid. 611
12
                                                                by failing to raise an objection
13
                                                                during the deposition. Fed. R.
14
                                                                Civ. P. 32(d)(3)(B); 8A Richard
15
                                                                L. Marcus Fed. Prac. & Proc.
16
                                                                Civ. § 2156 (3d ed. 2019).
17

18                                                           Plaintiff’s hearsay objections to
19                                                              the PNNL email about which she
20                                                              testified is without merit because
21                                                              Plaintiff stipulated that PNNL
22                                                              emails are business records. Fed.
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 83                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11438 Page 85 of 244




 1
                                                                R. Evid. 802(6).
 2
                                                             Plaintiff’s hearsay objections as
 3
                                                                to her own statements are without
 4
                                                                merit because she is a party
 5
                                                                opponent. Fed. R. Evid.
 6
                                                                801(d)(2).
 7

 8                                                           Plaintiff’s hearsay objections as

 9                                                              to the statements of her PNNL

10                                                              coworkers are without merit
11                                                              because the statements are being
12                                                              used to show the effect on the
13                                                              listener. 30B Jeffrey Bellin Fed.
14                                                              Prac. & Proc. Evid. § 6719 (2018
15                                                              ed.).
16        (61) 135:8-                 Fed. R. Evid.
          136:10                      402, 403, 611,         Plaintiff’s relevance objection is
17
                                      802, 805                  without merit. The Fowler Fraud
18
                                                                cause analysis is relevant to this
19
                                                                lawsuit. Fed. R. Evid. 401.
20
                                                             Plaintiff’s Rule 403 objection is
21
                                                                without merit. Plaintiff’s
22
                                                                testimony is not unfairly
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 84                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11439 Page 86 of 244




 1
                                                                prejudicial. Fed. R. Evid. 403.
 2
                                                             Plaintiff’s counsel waived any
 3
                                                                objection to the form of the
 4
                                                                question under Fed. R. Evid. 611
 5
                                                                by failing to raise an objection
 6
                                                                during the deposition. Fed. R.
 7
                                                                Civ. P. 32(d)(3)(B); 8A Richard
 8
                                                                L. Marcus Fed. Prac. & Proc.
 9
                                                                Civ. § 2156 (3d ed. 2019).
10

11                                                           Plaintiff’s hearsay objections to
12                                                              the PNNL email about which she
13                                                              testified is without merit because
14                                                              Plaintiff stipulated that PNNL
15                                                              emails are business records. Fed.
16                                                              R. Evid. 802(6).
17                                                           Plaintiff’s hearsay objections as
18                                                              to her own statements are without
19                                                              merit because she is a party
20                                                              opponent. Fed. R. Evid.
21                                                              801(d)(2).
22
                                                             Plaintiff’s hearsay objections as
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 85                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11440 Page 87 of 244




 1
                                                                to the statements of her PNNL
 2
                                                                coworkers are without merit
 3
                                                                because the statements are being
 4
                                                                used to show the effect on the
 5
                                                                listener. 30B Jeffrey Bellin Fed.
 6
                                                                Prac. & Proc. Evid. § 6719 (2018
 7
                                                                ed.).
 8
          (62) 136:11-25              Fed. R. Evid.
 9
                                      402, 403, 611,         Plaintiff’s relevance objection is
10                                    802, 805                  without merit. The Fowler Fraud
11                                                              cause analysis is relevant to this
12                                                              lawsuit. Fed. R. Evid. 401.
13                                                           Plaintiff’s Rule 403 objection is
14                                                              without merit. Plaintiff’s
15                                                              testimony is not unfairly
16                                                              prejudicial. Fed. R. Evid. 403.
17                                                           Plaintiff’s counsel waived any
18                                                              objection to the form of the
19                                                              question under Fed. R. Evid. 611
20                                                              by failing to raise an objection
21                                                              during the deposition. Fed. R.
22                                                              Civ. P. 32(d)(3)(B); 8A Richard
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 86                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11441 Page 88 of 244




 1
                                                                L. Marcus Fed. Prac. & Proc.
 2
                                                                Civ. § 2156 (3d ed. 2019).
 3

 4                                                           Plaintiff’s hearsay objections to

 5                                                              the PNNL email about which she

 6                                                              testified is without merit because

 7                                                              Plaintiff stipulated that PNNL

 8                                                              emails are business records. Fed.

 9                                                              R. Evid. 802(6).

10                                                           Plaintiff’s hearsay objections as
11                                                              to her own statements are without
12                                                              merit because she is a party
13                                                              opponent. Fed. R. Evid.
14                                                              801(d)(2).
15
                                                             Plaintiff’s hearsay objections as
16
                                                                to the statements of her PNNL
17
                                                                coworkers are without merit
18
                                                                because the statements are being
19
                                                                used to show the effect on the
20
                                                                listener. 30B Jeffrey Bellin Fed.
21
                                                                Prac. & Proc. Evid. § 6719 (2018
22

23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 87                                                        L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                       Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11442 Page 89 of 244




 1
                                                                ed.).
 2
          (63) 138:21-                Fed. R. Evid.
 3        139:7                       402, 403, 611,         Plaintiff’s relevance objection is
                                      802, 805                  without merit. The Fowler Fraud
 4

 5                                                              cause analysis is relevant to this

 6                                                              lawsuit. Fed. R. Evid. 401.

 7                                                           Plaintiff’s Rule 403 objection is

 8                                                              without merit. Plaintiff’s

 9                                                              testimony is not unfairly
10                                                              prejudicial. Fed. R. Evid. 403.
11                                                           Plaintiff’s counsel waived any
12                                                              objection to the form of the
13                                                              question under Fed. R. Evid. 611
14                                                              by failing to raise an objection
15                                                              during the deposition. Fed. R.
16                                                              Civ. P. 32(d)(3)(B); 8A Richard
17                                                              L. Marcus Fed. Prac. & Proc.
18                                                              Civ. § 2156 (3d ed. 2019).
19
                                                             Plaintiff’s hearsay objections to
20
                                                                the PNNL email about which she
21
                                                                testified is without merit because
22
                                                                Plaintiff stipulated that PNNL
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 88                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11443 Page 90 of 244




 1
                                                                emails are business records. Fed.
 2
                                                                R. Evid. 802(6).
 3
                                                             Plaintiff’s hearsay objections as
 4
                                                                to her own statements are without
 5
                                                                merit because she is a party
 6
                                                                opponent. Fed. R. Evid.
 7
                                                                801(d)(2).
 8

 9                                                           Plaintiff’s hearsay objections as

10                                                              to the statements of her PNNL
11                                                              coworkers are without merit
12                                                              because the statements are being
13                                                              used to show the effect on the
14                                                              listener. 30B Jeffrey Bellin Fed.
15                                                              Prac. & Proc. Evid. § 6719 (2018
16                                                              ed.).
17        (64) 139:8-                 Fed. R. Evid.
          140:6                       402, 403, 611,         Plaintiff’s relevance objection is
18
                                      802, 805                  without merit. The Fowler Fraud
19
                                                                cause analysis is relevant to this
20
                                                                lawsuit. Fed. R. Evid. 401.
21
                                                             Plaintiff’s Rule 403 objection is
22
                                                                without merit. Plaintiff’s
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 89                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11444 Page 91 of 244




 1
                                                                testimony is not unfairly
 2
                                                                prejudicial. Fed. R. Evid. 403.
 3
                                                             Plaintiff’s counsel waived any
 4
                                                                objection to the form of the
 5
                                                                question under Fed. R. Evid. 611
 6
                                                                by failing to raise an objection
 7
                                                                during the deposition. Fed. R.
 8
                                                                Civ. P. 32(d)(3)(B); 8A Richard
 9
                                                                L. Marcus Fed. Prac. & Proc.
10
                                                                Civ. § 2156 (3d ed. 2019).
11

12                                                           Plaintiff’s hearsay objections to
13                                                              the PNNL email about which she
14                                                              testified is without merit because
15                                                              Plaintiff stipulated that PNNL
16                                                              emails are business records. Fed.
17                                                              R. Evid. 802(6).
18                                                           Plaintiff’s hearsay objections as
19                                                              to her own statements are without
20                                                              merit because she is a party
21                                                              opponent. Fed. R. Evid.
22                                                              801(d)(2).
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 90                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11445 Page 92 of 244




 1
                                                             Plaintiff’s hearsay objections as
 2
                                                                to the statements of her PNNL
 3
                                                                coworkers are without merit
 4
                                                                because the statements are being
 5
                                                                used to show the effect on the
 6
                                                                listener. 30B Jeffrey Bellin Fed.
 7
                                                                Prac. & Proc. Evid. § 6719 (2018
 8
                                                                ed.).
 9
          (65) 140:7-                 Fed. R. Evid.
10
          141:8                       402, 403, 611,         Plaintiff’s relevance objection is
11                                    802, 805                  without merit. The Fowler Fraud
12                                                              cause analysis is relevant to this
13                                                              lawsuit. Fed. R. Evid. 401.
14                                                           Plaintiff’s Rule 403 objection is
15                                                              without merit. Plaintiff’s
16                                                              testimony is not unfairly
17                                                              prejudicial. Fed. R. Evid. 403.
18                                                           Plaintiff’s counsel waived any
19                                                              objection to the form of the
20                                                              question under Fed. R. Evid. 611
21                                                              by failing to raise an objection
22                                                              during the deposition. Fed. R.
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 91                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11446 Page 93 of 244




 1
                                                                Civ. P. 32(d)(3)(B); 8A Richard
 2
                                                                L. Marcus Fed. Prac. & Proc.
 3
                                                                Civ. § 2156 (3d ed. 2019).
 4

 5                                                           Plaintiff’s hearsay objections to

 6                                                              the PNNL email about which she

 7                                                              testified is without merit because

 8                                                              Plaintiff stipulated that PNNL

 9                                                              emails are business records. Fed.

10                                                              R. Evid. 802(6).
11                                                           Plaintiff’s hearsay objections as
12                                                              to her own statements are without
13                                                              merit because she is a party
14                                                              opponent. Fed. R. Evid.
15                                                              801(d)(2).
16
                                                             Plaintiff’s hearsay objections as
17
                                                                to the statements of her PNNL
18
                                                                coworkers are without merit
19
                                                                because the statements are being
20
                                                                used to show the effect on the
21
                                                                listener. 30B Jeffrey Bellin Fed.
22
                                                                Prac. & Proc. Evid. § 6719 (2018
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 92                                                        L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                       Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11447 Page 94 of 244




 1
                                                                ed.).
 2
          (66) 141:9-                 Fed. R. Evid.
 3        142:12                      402, 403, 611,         Plaintiff’s relevance objection is
                                      802, 805                  without merit. The Fowler Fraud
 4

 5                                                              cause analysis is relevant to this

 6                                                              lawsuit. Fed. R. Evid. 401.

 7                                                           Plaintiff’s Rule 403 objection is

 8                                                              without merit. Plaintiff’s

 9                                                              testimony is not unfairly
10                                                              prejudicial. Fed. R. Evid. 403.
11                                                           Plaintiff’s Rule 611 objection is
12                                                              without merit because the
13                                                              question was not a
14                                                              “mischaracterization.”
15
                                                             Plaintiff’s hearsay objections to
16
                                                                the PNNL email about which she
17
                                                                testified is without merit because
18
                                                                Plaintiff stipulated that PNNL
19
                                                                emails are business records. Fed.
20
                                                                R. Evid. 802(6).
21
                                                             Plaintiff’s hearsay objections as
22
                                                                to her own statements are without
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 93                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11448 Page 95 of 244




 1
                                                                merit because she is a party
 2
                                                                opponent. Fed. R. Evid.
 3
                                                                801(d)(2).
 4

 5                                                           Plaintiff’s hearsay objections as

 6                                                              to the statements of her PNNL

 7                                                              coworkers and the draft Fowler

 8                                                              Fraud Report are without merit

 9                                                              because the statements are being

10                                                              used to show the effect on the
11                                                              listener. 30B Jeffrey Bellin Fed.
12                                                              Prac. & Proc. Evid. § 6719 (2018
13                                                              ed.).
14        (67) 142:13-                Fed. R. Evid.
          143:2                       402, 403, 611,         Plaintiff’s relevance objection is
15
                                      802, 805                  without merit. The Fowler Fraud
16
                                                                cause analysis is relevant to this
17
                                                                lawsuit. Fed. R. Evid. 401.
18
                                                             Plaintiff’s Rule 403 objection is
19
                                                                without merit. Plaintiff’s
20
                                                                testimony is not unfairly
21
                                                                prejudicial. Fed. R. Evid. 403.
22
                                                             Plaintiff’s Rule 611 objection is
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 94                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11449 Page 96 of 244




 1
                                                                without merit because the
 2
                                                                question was not a
 3
                                                                “mischaracterization.”
 4

 5                                                           Plaintiff’s hearsay objections to

 6                                                              the PNNL email about which she

 7                                                              testified is without merit because

 8                                                              Plaintiff stipulated that PNNL

 9                                                              emails are business records. Fed.

10                                                              R. Evid. 802(6).
11                                                           Plaintiff’s hearsay objections as
12                                                              to her own statements are without
13                                                              merit because she is a party
14                                                              opponent. Fed. R. Evid.
15                                                              801(d)(2).
16
                                                             Plaintiff’s hearsay objections as
17
                                                                to the statements of her PNNL
18
                                                                coworkers and the draft Fowler
19
                                                                Fraud Report are without merit
20
                                                                because the statements are being
21
                                                                used to show the effect on the
22
                                                                listener. 30B Jeffrey Bellin Fed.
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 95                                                        L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                       Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11450 Page 97 of 244




 1
                                                                Prac. & Proc. Evid. § 6719 (2018
 2
                                                                ed.).
 3
          (68) 143:3-11               Fed. R. Evid.
 4                                    402, 403, 611,         Plaintiff’s relevance objection is
                                      802, 805                  without merit. The Fowler Fraud
 5

 6                                                              cause analysis is relevant to this

 7                                                              lawsuit. Fed. R. Evid. 401.

 8                                                           Plaintiff’s Rule 403 objection is

 9                                                              without merit. Plaintiff’s
10                                                              testimony is not unfairly
11                                                              prejudicial. Fed. R. Evid. 403.
12                                                           Plaintiff’s counsel waived any
13                                                              objection to the form of the
14                                                              question under Fed. R. Evid. 611
15                                                              by failing to raise an objection
16                                                              during the deposition. Fed. R.
17                                                              Civ. P. 32(d)(3)(B); 8A Richard
18                                                              L. Marcus Fed. Prac. & Proc.
19                                                              Civ. § 2156 (3d ed. 2019).
20                                                           Plaintiff’s hearsay objections to
21                                                              the PNNL email about which she
22                                                              testified is without merit because
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                  Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 96                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11451 Page 98 of 244




 1
                                                                Plaintiff stipulated that PNNL
 2
                                                                emails are business records. Fed.
 3
                                                                R. Evid. 802(6).
 4
                                                             Plaintiff’s hearsay objections as
 5
                                                                to her own statements are without
 6
                                                                merit because she is a party
 7
                                                                opponent. Fed. R. Evid.
 8
                                                                801(d)(2).
 9

10                                                           Plaintiff’s hearsay objections as
11                                                              to the statements of her PNNL
12                                                              coworkers and the draft Fowler
13                                                              Fraud Report are without merit
14                                                              because the statements are being
15                                                              used to show the effect on the
16                                                              listener. 30B Jeffrey Bellin Fed.
17                                                              Prac. & Proc. Evid. § 6719 (2018
18                                                              ed.).
19
          (69) 143:12-                Fed. R. Evid.
          144:7                       402, 403, 611,         Plaintiff’s relevance objection is
20
                                      802, 805                  without merit. The Fowler Fraud
21
                                                                cause analysis is relevant to this
22
                                                                lawsuit. Fed. R. Evid. 401.
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 97                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ               ECF No. 261   filed 11/23/19   PageID.11452 Page 99 of 244




 1
                                                             Plaintiff’s Rule 403 objection is
 2
                                                                without merit. Plaintiff’s
 3
                                                                testimony is not unfairly
 4
                                                                prejudicial. Fed. R. Evid. 403.
 5
                                                             Plaintiff’s counsel waived any
 6
                                                                objection to the form of the
 7
                                                                question under Fed. R. Evid. 611
 8
                                                                by failing to raise an objection
 9
                                                                during the deposition. Fed. R.
10
                                                                Civ. P. 32(d)(3)(B); 8A Richard
11
                                                                L. Marcus Fed. Prac. & Proc.
12
                                                                Civ. § 2156 (3d ed. 2019).
13
                                                             Plaintiff’s hearsay objections to
14
                                                                the PNNL email about which she
15
                                                                testified is without merit because
16
                                                                Plaintiff stipulated that PNNL
17
                                                                emails are business records. Fed.
18
                                                                R. Evid. 802(6).
19
                                                             Plaintiff’s hearsay objections as
20
                                                                to her own statements are without
21
                                                                merit because she is a party
22
                                                                opponent. Fed. R. Evid.
23
       DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
       DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
       PLAINTIFF’S OBJECTIONS – 98                                                         L AW O FFICE S
       4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                         1201 Third Avenue
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11453 Page 100 of 244




 1
                                                              801(d)(2).
 2

 3                                                          Plaintiff’s hearsay objections as

 4                                                            to the statements of her PNNL

 5                                                            coworkers and the draft Fowler

 6                                                            Fraud Report are without merit

 7                                                            because the statements are being

 8                                                            used to show the effect on the

 9                                                            listener. 30B Jeffrey Bellin Fed.

10                                                            Prac. & Proc. Evid. § 6719 (2018
11                                                            ed.).
12      (70) 144:8-                 Fed. R. Evid.
        145:6                       402, 403, 611,          Plaintiff’s relevance objection is
13
                                    802, 805                  without merit. The Fowler Fraud
14
                                                              cause analysis is relevant to this
15
                                                              lawsuit. Fed. R. Evid. 401.
16
                                                            Plaintiff’s Rule 403 objection is
17
                                                              without merit. Plaintiff’s
18
                                                              testimony is not unfairly
19
                                                              prejudicial. Fed. R. Evid. 403.
20
                                                            Plaintiff’s counsel waived any
21
                                                              objection to the form of the
22
                                                              question under Fed. R. Evid. 611
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 99                                                         L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11454 Page 101 of 244




 1
                                                              by failing to raise an objection
 2
                                                              during the deposition. Fed. R.
 3
                                                              Civ. P. 32(d)(3)(B); 8A Richard
 4
                                                              L. Marcus Fed. Prac. & Proc.
 5
                                                              Civ. § 2156 (3d ed. 2019).
 6
                                                            Plaintiff’s hearsay objections to
 7
                                                              the PNNL email about which she
 8
                                                              testified is without merit because
 9
                                                              Plaintiff stipulated that PNNL
10
                                                              emails are business records. Fed.
11
                                                              R. Evid. 802(6).
12
                                                            Plaintiff’s hearsay objections as
13
                                                              to her own statements are without
14
                                                              merit because she is a party
15
                                                              opponent. Fed. R. Evid.
16
                                                              801(d)(2).
17

18                                                          Plaintiff’s hearsay objections as
19                                                            to the statements of her PNNL
20                                                            coworkers and the draft Fowler
21                                                            Fraud Report are without merit
22                                                            because the statements are being
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 100                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11455 Page 102 of 244




 1
                                                              used to show the effect on the
 2
                                                              listener. 30B Jeffrey Bellin Fed.
 3
                                                              Prac. & Proc. Evid. § 6719 (2018
 4
                                                              ed.).
 5
        (71) 145:7-25               Fed. R. Evid.
 6                                  402, 403, 611,          Plaintiff’s relevance objection is

 7
                                    802, 805                  without merit. The Fowler Fraud

 8                                                            cause analysis is relevant to this

 9                                                            lawsuit. Fed. R. Evid. 401.
10                                                          Plaintiff’s Rule 403 objection is
11                                                            without merit. Plaintiff’s
12                                                            testimony is not unfairly
13                                                            prejudicial. Fed. R. Evid. 403.
14                                                          Plaintiff’s counsel waived any
15                                                            objection to the form of the
16                                                            question under Fed. R. Evid. 611
17                                                            by failing to raise an objection
18                                                            during the deposition. Fed. R.
19                                                            Civ. P. 32(d)(3)(B); 8A Richard
20                                                            L. Marcus Fed. Prac. & Proc.
21                                                            Civ. § 2156 (3d ed. 2019).
22                                                          Plaintiff’s hearsay objections to
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 101                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11456 Page 103 of 244




 1
                                                              the PNNL email about which she
 2
                                                              testified is without merit because
 3
                                                              Plaintiff stipulated that PNNL
 4
                                                              emails are business records. Fed.
 5
                                                              R. Evid. 802(6).
 6
                                                            Plaintiff’s hearsay objections as
 7
                                                              to her own statements are without
 8
                                                              merit because she is a party
 9
                                                              opponent. Fed. R. Evid.
10
                                                              801(d)(2).
11

12                                                          Plaintiff’s hearsay objections as
13                                                            to the statements of her PNNL
14                                                            coworkers and the draft Fowler
15                                                            Fraud Report are without merit
16                                                            because the statements are being
17                                                            used to show the effect on the
18                                                            listener. 30B Jeffrey Bellin Fed.
19                                                            Prac. & Proc. Evid. § 6719 (2018
20                                                            ed.).
21
        (72) 146:1-20               Fed. R. Evid.
                                    402, 403,               Plaintiff’s relevance objection is
22
                                    404(a), 602,              without merit. The Fowler Fraud
23                                  611, 701, 802,
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 102                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11457 Page 104 of 244




 1                                  805
                                                              cause analysis is relevant to this
 2
                                                              lawsuit. Fed. R. Evid. 401.
 3
                                                            Plaintiff’s Rule 403 objection is
 4
                                                              without merit. Plaintiff’s
 5
                                                              testimony is not unfairly
 6
                                                              prejudicial. Fed. R. Evid. 403.
 7
                                                            Plaintiff’s Rule 404 objection is
 8
                                                              without merit because her
 9
                                                              testimony does not concern
10
                                                              “[e]vidence of a person’s
11
                                                              character or character trait [being
12
                                                              used] to prove that on a particular
13
                                                              occasion the person acted in
14
                                                              accordance with the character or
15
                                                              trait.” Fed. R. Evid. 404(a)(1).
16

17                                                          Plaintiff’s objection that she
18                                                            lacked personal knowledge is
19                                                            without merit because “the
20                                                            knowledge required by Rule 602
21                                                            is simply that awareness of
22                                                            objects or events that begins with
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 103                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11458 Page 105 of 244




 1
                                                              sensory perception of them.” 27
 2
                                                              Victor J. Gold Fed. Prac. & Proc.
 3
                                                              Evid. § 6023 (2d ed. 2019).
 4

 5                                                          Plaintiff’s counsel waived any

 6                                                            objection to the form of the

 7                                                            question under Fed. R. Evid. 611

 8                                                            by failing to raise an objection

 9                                                            during the deposition. Fed. R.

10                                                            Civ. P. 32(d)(3)(B); 8A Richard
11                                                            L. Marcus Fed. Prac. & Proc.
12                                                            Civ. § 2156 (3d ed. 2019).
13                                                          Plaintiff’s objection under Rule
14                                                            701 is without merit because “it
15                                                            is [] clear that the drafters
16                                                            intended Rule 701 to be
17                                                            inapplicable to party admissions
18                                                            under Rule 801(d)(2).” 29 Victor
19                                                            J. Gold Fed. Prac. & Proc. Evid.
20                                                            § 6253 (2d ed. 2019). Moreover,
21                                                            Plaintiff’s testimony does not
22                                                            concern “scientific, technical, or
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 104                                                         L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11459 Page 106 of 244




 1
                                                              other specialized knowledge.”
 2
                                                              Fed. R. Evid. 701(c).
 3
                                                            Plaintiff’s hearsay objections to
 4
                                                              the PNNL email about which she
 5
                                                              testified is without merit because
 6
                                                              Plaintiff stipulated that PNNL
 7
                                                              emails are business records. Fed.
 8
                                                              R. Evid. 802(6).
 9
                                                            Plaintiff’s hearsay objections as
10
                                                              to her own statements are without
11
                                                              merit because she is a party
12
                                                              opponent. Fed. R. Evid.
13
                                                              801(d)(2).
14

15                                                          Plaintiff’s hearsay objections as
16                                                            to the statements of her PNNL
17                                                            coworkers are without merit
18                                                            because the statements are being
19                                                            used to show the effect on the
20                                                            listener. 30B Jeffrey Bellin Fed.
21                                                            Prac. & Proc. Evid. § 6719 (2018
22                                                            ed.).
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 105                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11460 Page 107 of 244




 1      (73) 147:5-                 Fed. R. Evid.
        148:3                       402, 403, 611,          Plaintiff’s relevance objection is
 2
                                    802, 805                  without merit. The Fowler Fraud
 3
                                                              cause analysis is relevant to this
 4
                                                              lawsuit. Fed. R. Evid. 401.
 5
                                                            Plaintiff’s Rule 403 objection is
 6
                                                              without merit. Plaintiff’s
 7
                                                              testimony is not unfairly
 8
                                                              prejudicial. Fed. R. Evid. 403.
 9
                                                            Plaintiff’s counsel waived any
10
                                                              objection to the form of the
11
                                                              question under Fed. R. Evid. 611
12
                                                              by failing to raise an objection
13
                                                              during the deposition. Fed. R.
14
                                                              Civ. P. 32(d)(3)(B); 8A Richard
15
                                                              L. Marcus Fed. Prac. & Proc.
16
                                                              Civ. § 2156 (3d ed. 2019).
17
                                                            Plaintiff’s hearsay objections to
18
                                                              the PNNL email about which she
19
                                                              testified is without merit because
20
                                                              Plaintiff stipulated that PNNL
21
                                                              emails are business records. Fed.
22
                                                              R. Evid. 802(6).
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 106                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11461 Page 108 of 244




 1
                                                            Plaintiff’s hearsay objections as
 2
                                                              to her own statements are without
 3
                                                              merit because she is a party
 4
                                                              opponent. Fed. R. Evid.
 5
                                                              801(d)(2).
 6

 7                                                          Plaintiff’s hearsay objections as

 8                                                            to the statements of her PNNL

 9                                                            coworkers are without merit

10                                                            because the statements are being
11                                                            used to show the effect on the
12                                                            listener. 30B Jeffrey Bellin Fed.
13                                                            Prac. & Proc. Evid. § 6719 (2018
14                                                            ed.).
15      (74) 148:4-                 Fed. R. Evid.
        150:9                       402, 403, 611,          Plaintiff’s relevance objection is
16
                                    802, 805                  without merit. The Fowler Fraud
17
                                                              cause analysis is relevant to this
18
                                                              lawsuit. Fed. R. Evid. 401.
19
                                                            Plaintiff’s Rule 403 objection is
20
                                                              without merit. Plaintiff’s
21
                                                              testimony is not unfairly
22
                                                              prejudicial. Fed. R. Evid. 403.
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 107                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11462 Page 109 of 244




 1
                                                            Plaintiff’s Rule 611 objection is
 2
                                                              without merit because the
 3
                                                              question did not “call for
 4
                                                              speculation.”
 5
                                                            Plaintiff’s hearsay objections to
 6
                                                              the PNNL email about which she
 7
                                                              testified is without merit because
 8
                                                              Plaintiff stipulated that PNNL
 9
                                                              emails are business records. Fed.
10
                                                              R. Evid. 802(6).
11
                                                            Plaintiff’s hearsay objections as
12
                                                              to her own statements are without
13
                                                              merit because she is a party
14
                                                              opponent. Fed. R. Evid.
15
                                                              801(d)(2).
16

17                                                          Plaintiff’s hearsay objections as
18                                                            to the statements of her PNNL
19                                                            coworkers are without merit
20                                                            because the statements are being
21                                                            used to show the effect on the
22                                                            listener. 30B Jeffrey Bellin Fed.
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 108                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11463 Page 110 of 244




 1
                                                              Prac. & Proc. Evid. § 6719 (2018
 2
                                                              ed.).
 3
        (75) 150:10-                Fed. R. Evid.
 4      151:17                      402, 403, 611,          Plaintiff’s relevance objection is
                                    802, 805                  without merit. The Fowler Fraud
 5

 6                                                            cause analysis is relevant to this

 7                                                            lawsuit. Fed. R. Evid. 401.

 8                                                          Plaintiff’s Rule 403 objection is

 9                                                            without merit. Plaintiff’s
10                                                            testimony is not unfairly
11                                                            prejudicial. Fed. R. Evid. 403.
12                                                          Plaintiff’s counsel waived any
13                                                            objection to the form of the
14                                                            question under Fed. R. Evid. 611
15                                                            by failing to raise an objection
16                                                            during the deposition. Fed. R.
17                                                            Civ. P. 32(d)(3)(B); 8A Richard
18                                                            L. Marcus Fed. Prac. & Proc.
19                                                            Civ. § 2156 (3d ed. 2019).
20                                                          Plaintiff’s hearsay objections to
21                                                            the PNNL email about which she
22                                                            testified is without merit because
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 109                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11464 Page 111 of 244




 1
                                                              Plaintiff stipulated that PNNL
 2
                                                              emails are business records. Fed.
 3
                                                              R. Evid. 802(6).
 4
                                                            Plaintiff’s hearsay objections as
 5
                                                              to her own statements are without
 6
                                                              merit because she is a party
 7
                                                              opponent. Fed. R. Evid.
 8
                                                              801(d)(2).
 9

10                                                          Plaintiff’s hearsay objections as
11                                                            to the statements of her PNNL
12                                                            coworkers are without merit
13                                                            because the statements are being
14                                                            used to show the effect on the
15                                                            listener. 30B Jeffrey Bellin Fed.
16                                                            Prac. & Proc. Evid. § 6719 (2018
17                                                            ed.).
18      (76) 151:18-                Fed. R. Evid.
        152:5                       402, 403, 602,          Plaintiff’s relevance objection is
19
                                    611, 701                  without merit. The Fowler Fraud
20
                                                              cause analysis is relevant to this
21
                                                              lawsuit. Fed. R. Evid. 401.
22
                                                            Plaintiff’s Rule 403 objection is
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 110                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11465 Page 112 of 244




 1
                                                              without merit. Plaintiff’s
 2
                                                              testimony is not unfairly
 3
                                                              prejudicial. Fed. R. Evid. 403.
 4
                                                            Plaintiff’s objection that she
 5
                                                              lacked personal knowledge is
 6
                                                              without merit because “the
 7
                                                              knowledge required by Rule 602
 8
                                                              is simply that awareness of
 9
                                                              objects or events that begins with
10
                                                              sensory perception of them.” 27
11
                                                              Victor J. Gold Fed. Prac. & Proc.
12
                                                              Evid. § 6023 (2d ed. 2019).
13

14                                                          Plaintiff’s Rule 611 objection is
15                                                            without merit because the
16                                                            question was not
17                                                            “argumentative.”
18                                                          Plaintiff’s objection under Rule
19                                                            701 is without merit because “it
20                                                            is [] clear that the drafters
21                                                            intended Rule 701 to be
22                                                            inapplicable to party admissions
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 111                                                         L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11466 Page 113 of 244




 1
                                                              under Rule 801(d)(2).” 29 Victor
 2
                                                              J. Gold Fed. Prac. & Proc. Evid.
 3
                                                              § 6253 (2d ed. 2019). Moreover,
 4
                                                              Plaintiff’s testimony does not
 5
                                                              concern “scientific, technical, or
 6
                                                              other specialized knowledge.”
 7
                                                              Fed. R. Evid. 701(c).
 8      (77) 152:6-13               Fed. R. Evid.
                                    402, 403, 611,          Plaintiff’s relevance objection is
 9
                                    802, 805                  without merit. The Fowler Fraud
10
                                                              cause analysis is relevant to this
11
                                                              lawsuit. Fed. R. Evid. 401.
12
                                                            Plaintiff’s Rule 403 objection is
13
                                                              without merit. Plaintiff’s
14
                                                              testimony is not unfairly
15
                                                              prejudicial. Fed. R. Evid. 403.
16
                                                            Plaintiff’s counsel waived any
17
                                                              objection to the form of the
18
                                                              question under Fed. R. Evid. 611
19
                                                              by failing to raise an objection
20
                                                              during the deposition. Fed. R.
21

22
                                                              Civ. P. 32(d)(3)(B); 8A Richard

23
                                                              L. Marcus Fed. Prac. & Proc.
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 112                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11467 Page 114 of 244




 1
                                                              Civ. § 2156 (3d ed. 2019).
 2
                                                            Plaintiff’s hearsay objections to
 3
                                                              the PNNL email about which she
 4
                                                              testified is without merit because
 5
                                                              Plaintiff stipulated that PNNL
 6
                                                              emails are business records. Fed.
 7
                                                              R. Evid. 802(6).
 8
                                                            Plaintiff’s hearsay objections as
 9
                                                              to her own statements are without
10
                                                              merit because she is a party
11
                                                              opponent. Fed. R. Evid.
12
                                                              801(d)(2).
13

14                                                          Plaintiff’s hearsay objections as
15                                                            to the statements of her PNNL
16                                                            coworkers are without merit
17                                                            because the statements are being
18                                                            used to show the effect on the
19                                                            listener. 30B Jeffrey Bellin Fed.
20                                                            Prac. & Proc. Evid. § 6719 (2018
21                                                            ed.).
22
        (78) 157:6-19               Fed. R. Evid.
                                    402, 403, 611,          Plaintiff’s relevance objection is
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 113                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11468 Page 115 of 244




 1                                  802, 805
                                                              without merit. The Fowler Fraud
 2
                                                              cause analysis is relevant to this
 3
                                                              lawsuit. Fed. R. Evid. 401.
 4
                                                            Plaintiff’s Rule 403 objection is
 5
                                                              without merit. Plaintiff’s
 6
                                                              testimony is not unfairly
 7
                                                              prejudicial. Fed. R. Evid. 403.
 8
                                                            Plaintiff’s counsel waived any
 9
                                                              objection to the form of the
10
                                                              question under Fed. R. Evid. 611
11
                                                              by failing to raise an objection
12
                                                              during the deposition. Fed. R.
13
                                                              Civ. P. 32(d)(3)(B); 8A Richard
14
                                                              L. Marcus Fed. Prac. & Proc.
15
                                                              Civ. § 2156 (3d ed. 2019).
16
                                                            Plaintiff’s hearsay objections to
17
                                                              the PNNL email about which she
18
                                                              testified is without merit because
19
                                                              Plaintiff stipulated that PNNL
20
                                                              emails are business records. Fed.
21
                                                              R. Evid. 802(6).
22
                                                            Plaintiff’s hearsay objections as
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 114                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11469 Page 116 of 244




 1
                                                              to her own statements are without
 2
                                                              merit because she is a party
 3
                                                              opponent. Fed. R. Evid.
 4
                                                              801(d)(2).
 5

 6                                                          Plaintiff’s hearsay objections as

 7                                                            to the statements of her PNNL

 8                                                            coworkers are without merit

 9                                                            because the statements are being

10                                                            used to show the effect on the
11                                                            listener. 30B Jeffrey Bellin Fed.
12                                                            Prac. & Proc. Evid. § 6719 (2018
13                                                            ed.).
14      (79) 158:16-                Fed. R. Evid.
        159:5                       402, 403, 611,          Plaintiff’s relevance objection is
15
                                    802, 805                  without merit. The Fowler Fraud
16
                                                              cause analysis is relevant to this
17
                                                              lawsuit. Fed. R. Evid. 401.
18
                                                            Plaintiff’s Rule 403 objection is
19
                                                              without merit. Plaintiff’s
20
                                                              testimony is not unfairly
21
                                                              prejudicial. Fed. R. Evid. 403.
22
                                                            Plaintiff’s counsel waived any
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 115                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11470 Page 117 of 244




 1
                                                              objection to the form of the
 2
                                                              question under Fed. R. Evid. 611
 3
                                                              by failing to raise an objection
 4
                                                              during the deposition. Fed. R.
 5
                                                              Civ. P. 32(d)(3)(B); 8A Richard
 6
                                                              L. Marcus Fed. Prac. & Proc.
 7
                                                              Civ. § 2156 (3d ed. 2019).
 8
                                                            Plaintiff’s hearsay objections to
 9
                                                              the PNNL email about which she
10
                                                              testified is without merit because
11
                                                              Plaintiff stipulated that PNNL
12
                                                              emails are business records. Fed.
13
                                                              R. Evid. 802(6).
14
                                                            Plaintiff’s hearsay objections as
15
                                                              to her own statements are without
16
                                                              merit because she is a party
17
                                                              opponent. Fed. R. Evid.
18
                                                              801(d)(2).
19

20                                                          Plaintiff’s hearsay objections as
21                                                            to the statements of her PNNL
22                                                            coworkers are without merit
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 116                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11471 Page 118 of 244




 1
                                                              because the statements are being
 2
                                                              used to show the effect on the
 3
                                                              listener. 30B Jeffrey Bellin Fed.
 4
                                                              Prac. & Proc. Evid. § 6719 (2018
 5
                                                              ed.).
 6
        (80) 159:6-                 Fed. R. Evid.
 7      160:10                      402, 403, 611,          Plaintiff’s relevance objection is

 8
                                    802, 805                  without merit. The Fowler Fraud

 9                                                            cause analysis is relevant to this
10                                                            lawsuit. Fed. R. Evid. 401.
11                                                          Plaintiff’s Rule 403 objection is
12                                                            without merit. Plaintiff’s
13                                                            testimony is not unfairly
14                                                            prejudicial. Fed. R. Evid. 403.
15                                                          Plaintiff’s counsel waived any
16                                                            objection to the form of the
17                                                            question under Fed. R. Evid. 611
18                                                            by failing to raise an objection
19                                                            during the deposition. Fed. R.
20                                                            Civ. P. 32(d)(3)(B); 8A Richard
21                                                            L. Marcus Fed. Prac. & Proc.
22                                                            Civ. § 2156 (3d ed. 2019).
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 117                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11472 Page 119 of 244




 1
                                                            Plaintiff’s hearsay objections to
 2
                                                              the PNNL email about which she
 3
                                                              testified is without merit because
 4
                                                              Plaintiff stipulated that PNNL
 5
                                                              emails are business records. Fed.
 6
                                                              R. Evid. 802(6).
 7
                                                            Plaintiff’s hearsay objections as
 8
                                                              to her own statements are without
 9
                                                              merit because she is a party
10
                                                              opponent. Fed. R. Evid.
11
                                                              801(d)(2).
12

13                                                          Plaintiff’s hearsay objections as
14                                                            to the statements of her PNNL
15                                                            coworkers are without merit
16                                                            because the statements are being
17                                                            used to show the effect on the
18                                                            listener. 30B Jeffrey Bellin Fed.
19                                                            Prac. & Proc. Evid. § 6719 (2018
20                                                            ed.).
21
        (81) 160:11-                Fed. R. Evid.
        161:8                       402, 403, 602,          Plaintiff’s relevance objection is
22
                                    611, 701, 802,            without merit. The Fowler Fraud
23                                  805
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 118                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11473 Page 120 of 244




 1
                                                              cause analysis is relevant to this
 2
                                                              lawsuit. Fed. R. Evid. 401.
 3
                                                            Plaintiff’s Rule 403 objection is
 4
                                                              without merit. Plaintiff’s
 5
                                                              testimony is not unfairly
 6
                                                              prejudicial. Fed. R. Evid. 403.
 7
                                                            Plaintiff’s objection that she
 8
                                                              lacked personal knowledge is
 9
                                                              without merit because “the
10
                                                              knowledge required by Rule 602
11
                                                              is simply that awareness of
12
                                                              objects or events that begins with
13
                                                              sensory perception of them.” 27
14
                                                              Victor J. Gold Fed. Prac. &
15
                                                              Proc. Evid. § 6023 (2d ed. 2019).
16

17                                                          Plaintiff’s counsel waived any
18                                                            objection to the form of the
19                                                            question under Fed. R. Evid. 611
20                                                            by failing to raise an objection
21                                                            during the deposition. Fed. R.
22                                                            Civ. P. 32(d)(3)(B); 8A Richard
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 119                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11474 Page 121 of 244




 1
                                                              L. Marcus Fed. Prac. & Proc.
 2
                                                              Civ. § 2156 (3d ed. 2019).
 3
                                                            Plaintiff’s objection under Rule
 4
                                                              701 is without merit because “it
 5
                                                              is [] clear that the drafters
 6
                                                              intended Rule 701 to be
 7
                                                              inapplicable to party admissions
 8
                                                              under Rule 801(d)(2).” 29 Victor
 9
                                                              J. Gold Fed. Prac. & Proc. Evid.
10
                                                              § 6253 (2d ed. 2019). Moreover,
11
                                                              Plaintiff’s testimony does not
12
                                                              concern “scientific, technical, or
13
                                                              other specialized knowledge.”
14
                                                              Fed. R. Evid. 701(c).
15
                                                            Plaintiff’s hearsay objections to
16
                                                              the PNNL email about which she
17
                                                              testified is without merit because
18
                                                              Plaintiff stipulated that PNNL
19
                                                              emails are business records. Fed.
20
                                                              R. Evid. 802(6).
21
                                                            Plaintiff’s hearsay objections as
22
                                                              to her own statements are without
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 120                                                         L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11475 Page 122 of 244




 1
                                                              merit because she is a party
 2
                                                              opponent. Fed. R. Evid.
 3
                                                              801(d)(2).
 4

 5                                                          Plaintiff’s hearsay objections as

 6                                                            to the statements of her PNNL

 7                                                            coworkers are without merit

 8                                                            because the statements are being

 9                                                            used to show the effect on the

10                                                            listener. 30B Jeffrey Bellin Fed.
11                                                            Prac. & Proc. Evid. § 6719 (2018
12                                                            ed.).
13      (82) 161:9-25               Fed. R. Evid.
                                    402, 403, 611,          Plaintiff’s relevance objection is
14
                                    802, 805                  without merit. The Fowler Fraud
15
                                                              cause analysis is relevant to this
16
                                                              lawsuit. Fed. R. Evid. 401.
17
                                                            Plaintiff’s Rule 403 objection is
18
                                                              without merit. Plaintiff’s
19
                                                              testimony is not unfairly
20
                                                              prejudicial. Fed. R. Evid. 403.
21
                                                            Plaintiff’s counsel waived any
22
                                                              objection to the form of the
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 121                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11476 Page 123 of 244




 1
                                                              question under Fed. R. Evid. 611
 2
                                                              by failing to raise an objection
 3
                                                              during the deposition. Fed. R.
 4
                                                              Civ. P. 32(d)(3)(B); 8A Richard
 5
                                                              L. Marcus Fed. Prac. & Proc.
 6
                                                              Civ. § 2156 (3d ed. 2019).
 7
                                                            Plaintiff’s hearsay objections to
 8
                                                              the PNNL email about which she
 9
                                                              testified is without merit because
10
                                                              Plaintiff stipulated that PNNL
11
                                                              emails are business records. Fed.
12
                                                              R. Evid. 802(6).
13
                                                            Plaintiff’s hearsay objections as
14
                                                              to her own statements are without
15
                                                              merit because she is a party
16
                                                              opponent. Fed. R. Evid.
17
                                                              801(d)(2).
18

19                                                          Plaintiff’s hearsay objections as
20                                                            to the statements of her PNNL
21                                                            coworkers are without merit
22                                                            because the statements are being
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 122                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11477 Page 124 of 244




 1
                                                              used to show the effect on the
 2
                                                              listener. 30B Jeffrey Bellin Fed.
 3
                                                              Prac. & Proc. Evid. § 6719 (2018
 4
                                                              ed.).
 5
        (83) 162:1-                 Fed. R. Evid.
 6      163:8                       402, 403, 611,          Plaintiff’s relevance objection is

 7
                                    802, 805                  without merit. The Fowler Fraud

 8                                                            cause analysis is relevant to this

 9                                                            lawsuit. Fed. R. Evid. 401.
10                                                          Plaintiff’s Rule 403 objection is
11                                                            without merit. Plaintiff’s
12                                                            testimony is not unfairly
13                                                            prejudicial. Fed. R. Evid. 403.
14                                                          Plaintiff’s counsel waived any
15                                                            objection to the form of the
16                                                            question under Fed. R. Evid. 611
17                                                            by failing to raise an objection
18                                                            during the deposition. Fed. R.
19                                                            Civ. P. 32(d)(3)(B); 8A Richard
20                                                            L. Marcus Fed. Prac. & Proc.
21                                                            Civ. § 2156 (3d ed. 2019).
22                                                          Plaintiff’s hearsay objections to
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 123                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11478 Page 125 of 244




 1
                                                              the PNNL email about which she
 2
                                                              testified is without merit because
 3
                                                              Plaintiff stipulated that PNNL
 4
                                                              emails are business records. Fed.
 5
                                                              R. Evid. 802(6).
 6
                                                            Plaintiff’s hearsay objections as
 7
                                                              to her own statements are without
 8
                                                              merit because she is a party
 9
                                                              opponent. Fed. R. Evid.
10
                                                              801(d)(2).
11

12                                                          Plaintiff’s hearsay objections as
13                                                            to the statements of her PNNL
14                                                            coworkers are without merit
15                                                            because the statements are being
16                                                            used to show the effect on the
17                                                            listener. 30B Jeffrey Bellin Fed.
18                                                            Prac. & Proc. Evid. § 6719 (2018
19                                                            ed.).
20
        (84) 163:9-                 Fed. R. Evid.
        164:3                       402, 403, 611,          Plaintiff’s relevance objection is
21
                                    802, 805                  without merit. The Fowler Fraud
22
                                                              cause analysis is relevant to this
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 124                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11479 Page 126 of 244




 1
                                                              lawsuit. Fed. R. Evid. 401.
 2
                                                            Plaintiff’s Rule 403 objection is
 3
                                                              without merit. Plaintiff’s
 4
                                                              testimony is not unfairly
 5
                                                              prejudicial. Fed. R. Evid. 403.
 6
                                                            Plaintiff’s counsel waived any
 7
                                                              objection to the form of the
 8
                                                              question under Fed. R. Evid. 611
 9
                                                              by failing to raise an objection
10
                                                              during the deposition. Fed. R.
11
                                                              Civ. P. 32(d)(3)(B); 8A Richard
12
                                                              L. Marcus Fed. Prac. & Proc.
13
                                                              Civ. § 2156 (3d ed. 2019).
14
                                                            Plaintiff’s hearsay objections to
15
                                                              the PNNL email about which she
16
                                                              testified is without merit because
17
                                                              Plaintiff stipulated that PNNL
18
                                                              emails are business records. Fed.
19
                                                              R. Evid. 802(6).
20
                                                            Plaintiff’s hearsay objections as
21
                                                              to her own statements are without
22
                                                              merit because she is a party
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 125                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11480 Page 127 of 244




 1
                                                              opponent. Fed. R. Evid.
 2
                                                              801(d)(2).
 3

 4                                                          Plaintiff’s hearsay objections as

 5                                                            to the statements of her PNNL

 6                                                            coworkers are without merit

 7                                                            because the statements are being

 8                                                            used to show the effect on the

 9                                                            listener. 30B Jeffrey Bellin Fed.

10                                                            Prac. & Proc. Evid. § 6719 (2018
11                                                            ed.).
12      (85) 164:4-                 Fed. R. Evid.
        165:4                       402, 403, 611,          Plaintiff’s relevance objection is
13
                                    802, 805                  without merit. The Fowler Fraud
14
                                                              cause analysis is relevant to this
15
                                                              lawsuit. Fed. R. Evid. 401.
16
                                                            Plaintiff’s Rule 403 objection is
17
                                                              without merit. Plaintiff’s
18
                                                              testimony is not unfairly
19
                                                              prejudicial. Fed. R. Evid. 403.
20
                                                            Plaintiff’s counsel waived any
21
                                                              objection to the form of the
22
                                                              question under Fed. R. Evid. 611
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 126                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11481 Page 128 of 244




 1
                                                              by failing to raise an objection
 2
                                                              during the deposition. Fed. R.
 3
                                                              Civ. P. 32(d)(3)(B); 8A Richard
 4
                                                              L. Marcus Fed. Prac. & Proc.
 5
                                                              Civ. § 2156 (3d ed. 2019).
 6
                                                            Plaintiff’s hearsay objections to
 7
                                                              the PNNL email about which she
 8
                                                              testified is without merit because
 9
                                                              Plaintiff stipulated that PNNL
10
                                                              emails are business records. Fed.
11
                                                              R. Evid. 802(6).
12
                                                            Plaintiff’s hearsay objections as
13
                                                              to her own statements are without
14
                                                              merit because she is a party
15
                                                              opponent. Fed. R. Evid.
16
                                                              801(d)(2).
17

18                                                          Plaintiff’s hearsay objections as
19                                                            to the statements of her PNNL
20                                                            coworkers are without merit
21                                                            because the statements are being
22                                                            used to show the effect on the
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 127                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11482 Page 129 of 244




 1
                                                              listener. 30B Jeffrey Bellin Fed.
 2
                                                              Prac. & Proc. Evid. § 6719 (2018
 3
                                                              ed.).
 4
        (86) 165:5-25               Fed. R. Evid.
 5                                  402, 403, 611,          Plaintiff’s relevance objection is

 6
                                    802, 805                  without merit. The Fowler Fraud

 7                                                            cause analysis is relevant to this

 8                                                            lawsuit. Fed. R. Evid. 401.

 9                                                          Plaintiff’s Rule 403 objection is
10                                                            without merit. Plaintiff’s
11                                                            testimony is not unfairly
12                                                            prejudicial. Fed. R. Evid. 403.
13                                                          Plaintiff’s Rule 611 objection is
14                                                            without merit because the
15                                                            question was not
16                                                            “argumentative.”
17                                                          Plaintiff’s hearsay objections to
18                                                            the PNNL email about which she
19                                                            testified is without merit because
20                                                            Plaintiff stipulated that PNNL
21                                                            emails are business records. Fed.
22                                                            R. Evid. 802(6).
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 128                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11483 Page 130 of 244




 1
                                                            Plaintiff’s hearsay objections as
 2
                                                              to her own statements are without
 3
                                                              merit because she is a party
 4
                                                              opponent. Fed. R. Evid.
 5
                                                              801(d)(2).
 6

 7                                                          Plaintiff’s hearsay objections as

 8                                                            to the statements of her PNNL

 9                                                            coworkers are without merit

10                                                            because the statements are being
11                                                            used to show the effect on the
12                                                            listener. 30B Jeffrey Bellin Fed.
13                                                            Prac. & Proc. Evid. § 6719 (2018
14                                                            ed.).
15      (87) 167:14-                Fed. R. Evid.
        168:2                       402, 403, 611,          Plaintiff’s relevance objection is
16
                                    802, 805                  without merit. The Fowler Fraud
17
                                                              cause analysis is relevant to this
18
                                                              lawsuit. Fed. R. Evid. 401.
19
                                                            Plaintiff’s Rule 403 objection is
20
                                                              without merit. Plaintiff’s
21
                                                              testimony is not unfairly
22
                                                              prejudicial. Fed. R. Evid. 403.
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 129                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11484 Page 131 of 244




 1
                                                            Plaintiff’s counsel waived any
 2
                                                              objection to the form of the
 3
                                                              question under Fed. R. Evid. 611
 4
                                                              by failing to raise an objection
 5
                                                              during the deposition. Fed. R.
 6
                                                              Civ. P. 32(d)(3)(B); 8A Richard
 7
                                                              L. Marcus Fed. Prac. & Proc.
 8
                                                              Civ. § 2156 (3d ed. 2019).
 9
                                                            Plaintiff’s hearsay objections to
10
                                                              the PNNL email about which she
11
                                                              testified is without merit because
12
                                                              Plaintiff stipulated that PNNL
13
                                                              emails are business records. Fed.
14
                                                              R. Evid. 802(6).
15
                                                            Plaintiff’s hearsay objections as
16
                                                              to her own statements are without
17
                                                              merit because she is a party
18
                                                              opponent. Fed. R. Evid.
19
                                                              801(d)(2).
20

21                                                          Plaintiff’s hearsay objections as
22                                                            to the statements of her PNNL
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 130                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11485 Page 132 of 244




 1
                                                              coworkers are without merit
 2
                                                              because the statements are being
 3
                                                              used to show the effect on the
 4
                                                              listener. 30B Jeffrey Bellin Fed.
 5
                                                              Prac. & Proc. Evid. § 6719 (2018
 6
                                                              ed.).
 7
        (88) 168:3-                 Fed. R. Evid.
 8      169:4                       402, 403, 611,          Plaintiff’s relevance objection is

 9                                  802, 805                  without merit. The Fowler Fraud
10                                                            cause analysis is relevant to this
11                                                            lawsuit. Fed. R. Evid. 401.
12                                                          Plaintiff’s Rule 403 objection is
13                                                            without merit. Plaintiff’s
14                                                            testimony is not unfairly
15                                                            prejudicial. Fed. R. Evid. 403.
16                                                          Plaintiff’s counsel waived any
17                                                            objection to the form of the
18                                                            question under Fed. R. Evid. 611
19                                                            by failing to raise an objection
20                                                            during the deposition. Fed. R.
21                                                            Civ. P. 32(d)(3)(B); 8A Richard
22                                                            L. Marcus Fed. Prac. & Proc.
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 131                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11486 Page 133 of 244




 1
                                                              Civ. § 2156 (3d ed. 2019).
 2
                                                            Plaintiff’s hearsay objections to
 3
                                                              the PNNL email about which she
 4
                                                              testified is without merit because
 5
                                                              Plaintiff stipulated that PNNL
 6
                                                              emails are business records. Fed.
 7
                                                              R. Evid. 802(6).
 8
                                                            Plaintiff’s hearsay objections as
 9
                                                              to her own statements are without
10
                                                              merit because she is a party
11
                                                              opponent. Fed. R. Evid.
12
                                                              801(d)(2).
13

14                                                          Plaintiff’s hearsay objections as
15                                                            to the statements of her PNNL
16                                                            coworkers are without merit
17                                                            because the statements are being
18                                                            used to show the effect on the
19                                                            listener. 30B Jeffrey Bellin Fed.
20                                                            Prac. & Proc. Evid. § 6719 (2018
21                                                            ed.).
22
        (89) 169:5-19               Fed. R. Evid.
                                    402, 403, 611,          Plaintiff’s relevance objection is
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 132                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11487 Page 134 of 244




 1                                  802, 805
                                                              without merit. The Fowler Fraud
 2
                                                              cause analysis is relevant to this
 3
                                                              lawsuit. Fed. R. Evid. 401.
 4
                                                            Plaintiff’s Rule 403 objection is
 5
                                                              without merit. Plaintiff’s
 6
                                                              testimony is not unfairly
 7
                                                              prejudicial. Fed. R. Evid. 403.
 8
                                                            Plaintiff’s counsel waived any
 9
                                                              objection to the form of the
10
                                                              question under Fed. R. Evid. 611
11
                                                              by failing to raise an objection
12
                                                              during the deposition. Fed. R.
13
                                                              Civ. P. 32(d)(3)(B); 8A Richard
14
                                                              L. Marcus Fed. Prac. & Proc.
15
                                                              Civ. § 2156 (3d ed. 2019).
16
                                                            Plaintiff’s hearsay objections to
17
                                                              the PNNL email about which she
18
                                                              testified is without merit because
19
                                                              Plaintiff stipulated that PNNL
20
                                                              emails are business records. Fed.
21
                                                              R. Evid. 802(6).
22
                                                            Plaintiff’s hearsay objections as
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 133                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11488 Page 135 of 244




 1
                                                              to her own statements are without
 2
                                                              merit because she is a party
 3
                                                              opponent. Fed. R. Evid.
 4
                                                              801(d)(2).
 5

 6                                                          Plaintiff’s hearsay objections as

 7                                                            to the statements of her PNNL

 8                                                            coworkers are without merit

 9                                                            because the statements are being

10                                                            used to show the effect on the
11                                                            listener. 30B Jeffrey Bellin Fed.
12                                                            Prac. & Proc. Evid. § 6719 (2018
13                                                            ed.).
14      (90) 170:17-                Fed. R. Evid.
        171:7                       402, 403, 611,          Plaintiff’s relevance objection is
15
                                    802, 805                  without merit. The Fowler Fraud
16
                                                              cause analysis is relevant to this
17
                                                              lawsuit. Fed. R. Evid. 401.
18
                                                            Plaintiff’s Rule 403 objection is
19
                                                              without merit. Plaintiff’s
20
                                                              testimony is not unfairly
21
                                                              prejudicial. Fed. R. Evid. 403.
22
                                                            Plaintiff’s counsel waived any
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 134                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11489 Page 136 of 244




 1
                                                              objection to the form of the
 2
                                                              question under Fed. R. Evid. 611
 3
                                                              by failing to raise an objection
 4
                                                              during the deposition. Fed. R.
 5
                                                              Civ. P. 32(d)(3)(B); 8A Richard
 6
                                                              L. Marcus Fed. Prac. & Proc.
 7
                                                              Civ. § 2156 (3d ed. 2019).
 8
                                                            Plaintiff’s hearsay objections to
 9
                                                              the PNNL email about which she
10
                                                              testified is without merit because
11
                                                              Plaintiff stipulated that PNNL
12
                                                              emails are business records. Fed.
13
                                                              R. Evid. 802(6).
14
                                                            Plaintiff’s hearsay objections as
15
                                                              to her own statements are without
16
                                                              merit because she is a party
17
                                                              opponent. Fed. R. Evid.
18
                                                              801(d)(2).
19

20                                                          Plaintiff’s hearsay objections as
21                                                            to the statements of her PNNL
22                                                            coworkers are without merit
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 135                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11490 Page 137 of 244




 1
                                                              because the statements are being
 2
                                                              used to show the effect on the
 3
                                                              listener. 30B Jeffrey Bellin Fed.
 4
                                                              Prac. & Proc. Evid. § 6719 (2018
 5
                                                              ed.).
 6
        (91) 171:8-                 Fed. R. Evid.
 7      172:4                       402, 403, 611,          Plaintiff’s relevance objection is

 8
                                    802, 805                  without merit. The Fowler Fraud

 9                                                            cause analysis is relevant to this
10                                                            lawsuit. Fed. R. Evid. 401.
11                                                          Plaintiff’s Rule 403 objection is
12                                                            without merit. Plaintiff’s
13                                                            testimony is not unfairly
14                                                            prejudicial. Fed. R. Evid. 403.
15                                                          Plaintiff’s counsel waived any
16                                                            objection to the form of the
17                                                            question under Fed. R. Evid. 611
18                                                            by failing to raise an objection
19                                                            during the deposition. Fed. R.
20                                                            Civ. P. 32(d)(3)(B); 8A Richard
21                                                            L. Marcus Fed. Prac. & Proc.
22                                                            Civ. § 2156 (3d ed. 2019).
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 136                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11491 Page 138 of 244




 1
                                                            Plaintiff’s hearsay objections to
 2
                                                              the PNNL email about which she
 3
                                                              testified is without merit because
 4
                                                              Plaintiff stipulated that PNNL
 5
                                                              emails are business records. Fed.
 6
                                                              R. Evid. 802(6).
 7
                                                            Plaintiff’s hearsay objections as
 8
                                                              to her own statements are without
 9
                                                              merit because she is a party
10
                                                              opponent. Fed. R. Evid.
11
                                                              801(d)(2).
12

13                                                          Plaintiff’s hearsay objections as
14                                                            to the statements of her PNNL
15                                                            coworkers are without merit
16                                                            because the statements are being
17                                                            used to show the effect on the
18                                                            listener. 30B Jeffrey Bellin Fed.
19                                                            Prac. & Proc. Evid. § 6719 (2018
20                                                            ed.).
21
        (92) 172:5-                 Fed. R. Evid.
        173:6                       402, 403, 611,          Plaintiff’s relevance objection is
22
                                    802, 805                  without merit. The Fowler Fraud
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 137                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11492 Page 139 of 244




 1
                                                              cause analysis is relevant to this
 2
                                                              lawsuit. Fed. R. Evid. 401.
 3
                                                            Plaintiff’s Rule 403 objection is
 4
                                                              without merit. Plaintiff’s
 5
                                                              testimony is not unfairly
 6
                                                              prejudicial. Fed. R. Evid. 403.
 7
                                                            Plaintiff’s counsel waived any
 8
                                                              objection to the form of the
 9
                                                              question under Fed. R. Evid. 611
10
                                                              by failing to raise an objection
11
                                                              during the deposition. Fed. R.
12
                                                              Civ. P. 32(d)(3)(B); 8A Richard
13
                                                              L. Marcus Fed. Prac. & Proc.
14
                                                              Civ. § 2156 (3d ed. 2019).
15
                                                            Plaintiff’s hearsay objections to
16
                                                              the PNNL email about which she
17
                                                              testified is without merit because
18
                                                              Plaintiff stipulated that PNNL
19
                                                              emails are business records. Fed.
20
                                                              R. Evid. 802(6).
21
                                                            Plaintiff’s hearsay objections as
22
                                                              to her own statements are without
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 138                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11493 Page 140 of 244




 1
                                                              merit because she is a party
 2
                                                              opponent. Fed. R. Evid.
 3
                                                              801(d)(2).
 4

 5                                                          Plaintiff’s hearsay objections as

 6                                                            to the statements of her PNNL

 7                                                            coworkers are without merit

 8                                                            because the statements are being

 9                                                            used to show the effect on the

10                                                            listener. 30B Jeffrey Bellin Fed.
11                                                            Prac. & Proc. Evid. § 6719 (2018
12                                                            ed.).
13      (93) 173:7-                 Fed. R. Evid.
        174:4                       402, 403, 611,          Plaintiff’s relevance objection is
14
                                    802, 805                  without merit. The Fowler Fraud
15
                                                              cause analysis is relevant to this
16
                                                              lawsuit. Fed. R. Evid. 401.
17
                                                            Plaintiff’s Rule 403 objection is
18
                                                              without merit. Plaintiff’s
19
                                                              testimony is not unfairly
20
                                                              prejudicial. Fed. R. Evid. 403.
21
                                                            Plaintiff’s counsel waived any
22
                                                              objection to the form of the
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 139                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11494 Page 141 of 244




 1
                                                              question under Fed. R. Evid. 611
 2
                                                              by failing to raise an objection
 3
                                                              during the deposition. Fed. R.
 4
                                                              Civ. P. 32(d)(3)(B); 8A Richard
 5
                                                              L. Marcus Fed. Prac. & Proc.
 6
                                                              Civ. § 2156 (3d ed. 2019).
 7
                                                            Plaintiff’s hearsay objections to
 8
                                                              the PNNL email about which she
 9
                                                              testified is without merit because
10
                                                              Plaintiff stipulated that PNNL
11
                                                              emails are business records. Fed.
12
                                                              R. Evid. 802(6).
13
                                                            Plaintiff’s hearsay objections as
14
                                                              to her own statements are without
15
                                                              merit because she is a party
16
                                                              opponent. Fed. R. Evid.
17
                                                              801(d)(2).
18

19                                                          Plaintiff’s hearsay objections as
20                                                            to the statements of her PNNL
21                                                            coworkers are without merit
22                                                            because the statements are being
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 140                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11495 Page 142 of 244




 1
                                                              used to show the effect on the
 2
                                                              listener. 30B Jeffrey Bellin Fed.
 3
                                                              Prac. & Proc. Evid. § 6719 (2018
 4
                                                              ed.).
 5
        (94) 174:5-11               Fed. R. Evid.
 6                                  402, 403, 611,          Plaintiff’s relevance objection is

 7
                                    802, 805                  without merit. The Fowler Fraud

 8                                                            cause analysis is relevant to this

 9                                                            lawsuit. Fed. R. Evid. 401.
10                                                          Plaintiff’s Rule 403 objection is
11                                                            without merit. Plaintiff’s
12                                                            testimony is not unfairly
13                                                            prejudicial. Fed. R. Evid. 403.
14                                                          Plaintiff’s counsel waived any
15                                                            objection to the form of the
16                                                            question under Fed. R. Evid. 611
17                                                            by failing to raise an objection
18                                                            during the deposition. Fed. R.
19                                                            Civ. P. 32(d)(3)(B); 8A Richard
20                                                            L. Marcus Fed. Prac. & Proc.
21                                                            Civ. § 2156 (3d ed. 2019).
22                                                          Plaintiff’s hearsay objections to
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 141                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11496 Page 143 of 244




 1
                                                              the PNNL email about which she
 2
                                                              testified is without merit because
 3
                                                              Plaintiff stipulated that PNNL
 4
                                                              emails are business records. Fed.
 5
                                                              R. Evid. 802(6).
 6
                                                            Plaintiff’s hearsay objections as
 7
                                                              to her own statements are without
 8
                                                              merit because she is a party
 9
                                                              opponent. Fed. R. Evid.
10
                                                              801(d)(2).
11

12                                                          Plaintiff’s hearsay objections as
13                                                            to the statements of her PNNL
14                                                            coworkers are without merit
15                                                            because the statements are being
16                                                            used to show the effect on the
17                                                            listener. 30B Jeffrey Bellin Fed.
18                                                            Prac. & Proc. Evid. § 6719 (2018
19                                                            ed.).
20
        (95) 175:2-14               Fed. R. Evid.
                                    402, 403, 611,          Plaintiff’s relevance objection is
21
                                    802, 805                  without merit. The Fowler Fraud
22
                                                              cause analysis is relevant to this
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 142                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11497 Page 144 of 244




 1
                                                              lawsuit. Fed. R. Evid. 401.
 2
                                                            Plaintiff’s Rule 403 objection is
 3
                                                              without merit. Plaintiff’s
 4
                                                              testimony is not unfairly
 5
                                                              prejudicial. Fed. R. Evid. 403.
 6
                                                            Plaintiff’s Rule 611 objection is
 7
                                                              without merit because the
 8
                                                              question was not “misleading.”
 9
                                                            Plaintiff’s hearsay objections to
10
                                                              the PNNL email about which she
11
                                                              testified is without merit because
12
                                                              Plaintiff stipulated that PNNL
13
                                                              emails are business records. Fed.
14
                                                              R. Evid. 802(6).
15
                                                            Plaintiff’s hearsay objections as
16
                                                              to her own statements are without
17
                                                              merit because she is a party
18
                                                              opponent. Fed. R. Evid.
19
                                                              801(d)(2).
20

21                                                          Plaintiff’s hearsay objections as
22                                                            to the statements of her PNNL
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 143                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11498 Page 145 of 244




 1
                                                              coworkers are without merit
 2
                                                              because the statements are being
 3
                                                              used to show the effect on the
 4
                                                              listener. 30B Jeffrey Bellin Fed.
 5
                                                              Prac. & Proc. Evid. § 6719 (2018
 6
                                                              ed.).
 7
        (96) 182:2-21               Fed. R. Evid.
 8                                  402, 403, 611,          Plaintiff’s relevance objection is

 9                                  802, 805                  without merit. The Fowler Fraud
10                                                            cause analysis is relevant to this
11                                                            lawsuit. Fed. R. Evid. 401.
12                                                          Plaintiff’s Rule 403 objection is
13                                                            without merit. Plaintiff’s
14                                                            testimony is not unfairly
15                                                            prejudicial. Fed. R. Evid. 403.
16                                                          Plaintiff’s Rule 611 objection is
17                                                            without merit because the
18                                                            question was not
19                                                            “argumentative.”
20                                                          Plaintiff’s hearsay objections to
21                                                            the PNNL email about which she
22                                                            testified is without merit because
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 144                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11499 Page 146 of 244




 1
                                                              Plaintiff stipulated that PNNL
 2
                                                              emails are business records. Fed.
 3
                                                              R. Evid. 802(6).
 4
                                                            Plaintiff’s hearsay objections as
 5
                                                              to her own statements are without
 6
                                                              merit because she is a party
 7
                                                              opponent. Fed. R. Evid.
 8
                                                              801(d)(2).
 9

10                                                          Plaintiff’s hearsay objections as
11                                                            to the statements of her PNNL
12                                                            coworkers are without merit
13                                                            because the statements are being
14                                                            used to show the effect on the
15                                                            listener. 30B Jeffrey Bellin Fed.
16                                                            Prac. & Proc. Evid. § 6719 (2018
17                                                            ed.).
18      (97) 185:1-                 Fed. R. Evid.
        186:1                       402, 403, 611,          Plaintiff’s relevance objection is
19
                                    802, 805                  without merit. The Fowler Fraud
20
                                                              cause analysis is relevant to this
21
                                                              lawsuit. Fed. R. Evid. 401.
22
                                                            Plaintiff’s Rule 403 objection is
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 145                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11500 Page 147 of 244




 1
                                                              without merit. Plaintiff’s
 2
                                                              testimony is not unfairly
 3
                                                              prejudicial. Fed. R. Evid. 403.
 4
                                                            Plaintiff’s counsel waived any
 5
                                                              objection to the form of the
 6
                                                              question under Fed. R. Evid. 611
 7
                                                              by failing to raise an objection
 8
                                                              during the deposition. Fed. R.
 9
                                                              Civ. P. 32(d)(3)(B); 8A Richard
10
                                                              L. Marcus Fed. Prac. & Proc.
11
                                                              Civ. § 2156 (3d ed. 2019).
12
                                                            Plaintiff’s hearsay objections to
13
                                                              the PNNL email about which she
14
                                                              testified is without merit because
15
                                                              Plaintiff stipulated that PNNL
16
                                                              emails are business records. Fed.
17
                                                              R. Evid. 802(6).
18
                                                            Plaintiff’s hearsay objections as
19
                                                              to her own statements are without
20
                                                              merit because she is a party
21
                                                              opponent. Fed. R. Evid.
22

23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 146                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11501 Page 148 of 244




 1
                                                              801(d)(2).
 2

 3                                                          Plaintiff’s hearsay objections as

 4                                                            to the statements of her PNNL

 5                                                            coworkers are without merit

 6                                                            because the statements are being

 7                                                            used to show the effect on the

 8                                                            listener. 30B Jeffrey Bellin Fed.

 9                                                            Prac. & Proc. Evid. § 6719 (2018

10                                                            ed.).
11      (98) 186:2-                 Fed. R. Evid.
        187:9                       402, 403, 611,          Plaintiff’s relevance objection is
12
                                    802, 805                  without merit. The policy
13
                                                              Plaintiff claims was violated is
14
                                                              relevant to this lawsuit. Fed. R.
15
                                                              Evid. 401.
16
                                                            Plaintiff’s Rule 403 objection is
17
                                                              without merit. Plaintiff’s
18
                                                              testimony is not unfairly
19
                                                              prejudicial. Fed. R. Evid. 403.
20
                                                            Plaintiff’s counsel waived any
21
                                                              objection to the form of the
22
                                                              question under Fed. R. Evid. 611
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 147                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11502 Page 149 of 244




 1
                                                              by failing to raise an objection
 2
                                                              during the deposition. Fed. R.
 3
                                                              Civ. P. 32(d)(3)(B); 8A Richard
 4
                                                              L. Marcus Fed. Prac. & Proc.
 5
                                                              Civ. § 2156 (3d ed. 2019).
 6
                                                            Plaintiff’s hearsay objections to
 7
                                                              the PNNL policy about which she
 8
                                                              testified is without merit because
 9
                                                              the policy is not being offered for
10
                                                              the truth of the matters asserted.
11
                                                              Jones v. Lake Cty. Sheriff's Dep’t,
12
                                                              2014 WL 3928405, at *2 (N.D.
13
                                                              Ind. Aug. 11, 2014) (“The
14
                                                              documents, which describe
15
                                                              prohibited workplace activity and
16
                                                              the procedures for reporting such
17
                                                              activity, are intended to show the
18
                                                              existence of the policy itself, and
19
                                                              the truth or falsity of the
20
                                                              statements within the policy are
21
                                                              not relevant.”).
22
                                                            Plaintiff’s hearsay objections as
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                   Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 148                                                           L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                           Suite 2200
                                                                                          1201 Third Avenue
                                                                                        Seattle, WA 98101-3045
                                                                                 206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11503 Page 150 of 244




 1
                                                              to her own statements are without
 2
                                                              merit because she is a party
 3
                                                              opponent. Fed. R. Evid.
 4
                                                              801(d)(2).
 5
        (99) 187:10-                Fed. R. Evid.
 6      188:4                       402, 403, 602,          Plaintiff’s relevance objection is

 7
                                    611, 701, 802,            without merit. The policy
                                    805
 8                                                            Plaintiff claims was violated is

 9                                                            relevant to this lawsuit. Fed. R.
10                                                            Evid. 401.
11                                                          Plaintiff’s Rule 403 objection is
12                                                            without merit. Plaintiff’s
13                                                            testimony is not unfairly
14                                                            prejudicial. Fed. R. Evid. 403.
15                                                          Plaintiff’s objection that she
16                                                            lacked personal knowledge is
17                                                            without merit because “the
18                                                            knowledge required by Rule 602
19                                                            is simply that awareness of
20                                                            objects or events that begins with
21                                                            sensory perception of them.” 27
22                                                            Victor J. Gold Fed. Prac. & Proc.
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 149                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11504 Page 151 of 244




 1
                                                              Evid. § 6023 (2d ed. 2019).
 2
                                                            Plaintiff’s Rule 611 objection is
 3
                                                              without merit because the
 4
                                                              question did not “call for
 5
                                                              speculation.”
 6
                                                            Plaintiff’s objection under Rule
 7
                                                              701 is without merit because “it
 8
                                                              is [] clear that the drafters
 9
                                                              intended Rule 701 to be
10
                                                              inapplicable to party admissions
11
                                                              under Rule 801(d)(2).” 29 Victor
12
                                                              J. Gold Fed. Prac. & Proc. Evid.
13
                                                              § 6253 (2d ed. 2019). Moreover,
14
                                                              Plaintiff’s testimony does not
15
                                                              concern “scientific, technical, or
16
                                                              other specialized knowledge.”
17
                                                              Fed. R. Evid. 701(c).
18
                                                            Plaintiff’s hearsay objections to
19
                                                              the PNNL policy about which she
20
                                                              testified is without merit because
21
                                                              the policy is not being offered for
22
                                                              the truth of the matters asserted.
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 150                                                         L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11505 Page 152 of 244




 1
                                                              Jones v. Lake Cty. Sheriff's Dep’t,
 2
                                                              2014 WL 3928405, at *2 (N.D.
 3
                                                              Ind. Aug. 11, 2014.
 4
                                                            Plaintiff’s hearsay objections as
 5
                                                              to her own statements are without
 6
                                                              merit because she is a party
 7
                                                              opponent. Fed. R. Evid.
 8
                                                              801(d)(2).
 9
        (100) 188:5-18              Fed. R. Evid.
                                    402, 403, 602,          Plaintiff’s relevance objection is
10
                                    611, 701, 802,            without merit. The policy
11                                  805
                                                              Plaintiff claims was violated is
12
                                                              relevant to this lawsuit. Fed. R.
13
                                                              Evid. 401.
14
                                                            Plaintiff’s Rule 403 objection is
15
                                                              without merit. Plaintiff’s
16
                                                              testimony is not unfairly
17
                                                              prejudicial. Fed. R. Evid. 403.
18
                                                            Plaintiff’s objection that she
19
                                                              lacked personal knowledge is
20
                                                              without merit because “the
21

22
                                                              knowledge required by Rule 602

23
                                                              is simply that awareness of
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 151                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11506 Page 153 of 244




 1
                                                              objects or events that begins with
 2
                                                              sensory perception of them.” 27
 3
                                                              Victor J. Gold Fed. Prac. & Proc.
 4
                                                              Evid. § 6023 (2d ed. 2019).
 5
                                                            Plaintiff’s Rule 611 objection is
 6
                                                              without merit because the
 7
                                                              question did not “call for
 8
                                                              speculation.”
 9
                                                            Plaintiff’s objection under Rule
10
                                                              701 is without merit because “it
11
                                                              is [] clear that the drafters
12
                                                              intended Rule 701 to be
13
                                                              inapplicable to party admissions
14
                                                              under Rule 801(d)(2).” 29 Victor
15
                                                              J. Gold Fed. Prac. & Proc. Evid.
16
                                                              § 6253 (2d ed. 2019). Moreover,
17
                                                              Plaintiff’s testimony does not
18
                                                              concern “scientific, technical, or
19
                                                              other specialized knowledge.”
20
                                                              Fed. R. Evid. 701(c).
21
                                                            Plaintiff’s hearsay objections to
22
                                                              the PNNL policy about which she
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 152                                                         L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11507 Page 154 of 244




 1
                                                              testified is without merit because
 2
                                                              the policy is not being offered for
 3
                                                              the truth of the matters asserted.
 4
                                                              Jones v. Lake Cty. Sheriff's Dep’t,
 5
                                                              2014 WL 3928405, at *2 (N.D.
 6
                                                              Ind. Aug. 11, 2014.
 7
                                                            Plaintiff’s hearsay objections as
 8
                                                              to her own statements are without
 9
                                                              merit because she is a party
10
                                                              opponent. Fed. R. Evid.
11
                                                              801(d)(2).
12
        (101) 188:19-               Fed. R. Evid.
        189:5                       402, 403, 611,          Plaintiff’s relevance objection is
13
                                    802, 805                  without merit. The policy
14
                                                              Plaintiff claims was violated is
15
                                                              relevant to this lawsuit. Fed. R.
16
                                                              Evid. 401.
17
                                                            Plaintiff’s Rule 403 objection is
18
                                                              without merit. Plaintiff’s
19
                                                              testimony is not unfairly
20
                                                              prejudicial. Fed. R. Evid. 403.
21

22
                                                            Plaintiff’s counsel waived any

23
                                                              objection to the form of the
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 153                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11508 Page 155 of 244




 1
                                                              question under Fed. R. Evid. 611
 2
                                                              by failing to raise an objection
 3
                                                              during the deposition. Fed. R.
 4
                                                              Civ. P. 32(d)(3)(B); 8A Richard
 5
                                                              L. Marcus Fed. Prac. & Proc.
 6
                                                              Civ. § 2156 (3d ed. 2019).
 7

 8                                                          Plaintiff’s hearsay objections to

 9                                                            the PNNL policy about which she

10                                                            testified is without merit because
11                                                            the policy is not being offered for
12                                                            the truth of the matters asserted.
13                                                            Jones v. Lake Cty. Sheriff's Dep’t,
14                                                            2014 WL 3928405, at *2 (N.D.
15                                                            Ind. Aug. 11, 2014.
16                                                          Plaintiff’s hearsay objections as
17                                                            to her own statements are without
18                                                            merit because she is a party
19                                                            opponent. Fed. R. Evid.
20                                                            801(d)(2).
        (102) 189:14-               Fed. R. Evid.
21
        190:5                       402, 403, 611,          Plaintiff’s relevance objection is
22                                  802, 805                  without merit. The policy
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 154                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11509 Page 156 of 244




 1
                                                              Plaintiff claims was violated is
 2
                                                              relevant to this lawsuit. Fed. R.
 3
                                                              Evid. 401.
 4
                                                            Plaintiff’s Rule 403 objection is
 5
                                                              without merit. Plaintiff’s
 6
                                                              testimony is not unfairly
 7
                                                              prejudicial. Fed. R. Evid. 403.
 8
                                                            Plaintiff’s counsel waived any
 9
                                                              objection to the form of the
10
                                                              question under Fed. R. Evid. 611
11
                                                              by failing to raise an objection
12
                                                              during the deposition. Fed. R.
13
                                                              Civ. P. 32(d)(3)(B); 8A Richard
14
                                                              L. Marcus Fed. Prac. & Proc.
15
                                                              Civ. § 2156 (3d ed. 2019).
16

17                                                          Plaintiff’s hearsay objections to
18                                                            the PNNL policy about which she
19                                                            testified is without merit because
20                                                            the policy is not being offered for
21                                                            the truth of the matters asserted.
22                                                            Jones v. Lake Cty. Sheriff's Dep’t,
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 155                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11510 Page 157 of 244




 1
                                                              2014 WL 3928405, at *2 (N.D.
 2
                                                              Ind. Aug. 11, 2014.
 3
                                                            Plaintiff’s hearsay objections as
 4
                                                              to her own statements are without
 5
                                                              merit because she is a party
 6
                                                              opponent. Fed. R. Evid.
 7
                                                              801(d)(2).
 8      (103) 190:6-                Fed. R. Evid.
        191:4                       402, 403, 611,          Plaintiff’s relevance objection is
 9
                                    802, 805                  without merit. Plaintiff’s
10
                                                              purported NDAA disclosure is
11
                                                              relevant to this lawsuit. Fed. R.
12
                                                              Evid. 401.
13
                                                            Plaintiff’s Rule 403 objection is
14
                                                              without merit. Plaintiff’s
15
                                                              testimony is not unfairly
16
                                                              prejudicial. Fed. R. Evid. 403.
17
                                                            Plaintiff’s counsel waived any
18
                                                              objection to the form of the
19
                                                              question under Fed. R. Evid. 611
20
                                                              by failing to raise an objection
21

22
                                                              during the deposition. Fed. R.

23
                                                              Civ. P. 32(d)(3)(B); 8A Richard
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 156                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11511 Page 158 of 244




 1
                                                              L. Marcus Fed. Prac. & Proc.
 2
                                                              Civ. § 2156 (3d ed. 2019).
 3

 4                                                          Plaintiff’s hearsay objections to

 5                                                            the PNNL email about which she

 6                                                            testified is without merit because

 7                                                            Plaintiff stipulated that PNNL

 8                                                            emails are business records. Fed.

 9                                                            R. Evid. 802(6).

10
                                                            Plaintiff’s hearsay objections as
11
                                                              to her own statements contained
12
                                                              in an email are without merit
13
                                                              because she is a party opponent.
14
                                                              Fed. R. Evid. 801(d)(2).
15
        (104) 191:5-                Fed. R. Evid.
16      192:3                       402, 403, 602,          Plaintiff’s relevance objection is

17
                                    611, 701, 802,            without merit. Plaintiff’s
                                    805
18                                                            purported NDAA disclosure is

19                                                            relevant to this lawsuit. Fed. R.
20                                                            Evid. 401.
21                                                          Plaintiff’s Rule 403 objection is
22                                                            without merit. Plaintiff’s
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 157                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11512 Page 159 of 244




 1
                                                              testimony is not unfairly
 2
                                                              prejudicial. Fed. R. Evid. 403.
 3
                                                            Plaintiff’s objection that she
 4
                                                              lacked personal knowledge is
 5
                                                              without merit because “the
 6
                                                              knowledge required by Rule 602
 7
                                                              is simply that awareness of
 8
                                                              objects or events that begins with
 9
                                                              sensory perception of them.” 27
10
                                                              Victor J. Gold Fed. Prac. &
11
                                                              Proc. Evid. § 6023 (2d ed. 2019).
12

13                                                          Plaintiff’s Rule 611 objection is
14                                                            without merit because the
15                                                            question was not “argumentative
16                                                            and misleading.”
17
                                                            Plaintiff’s objection under Rule
18
                                                              701 is without merit because “it
19
                                                              is [] clear that the drafters
20
                                                              intended Rule 701 to be
21
                                                              inapplicable to party admissions
22
                                                              under Rule 801(d)(2).” 29 Victor
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 158                                                         L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11513 Page 160 of 244




 1
                                                              J. Gold Fed. Prac. & Proc. Evid.
 2
                                                              § 6253 (2d ed. 2019). Moreover,
 3
                                                              Plaintiff’s testimony does not
 4
                                                              concern “scientific, technical, or
 5
                                                              other specialized knowledge.”
 6
                                                              Fed. R. Evid. 701(c).
 7

 8                                                          Plaintiff’s hearsay objections to

 9                                                            the PNNL email about which she

10                                                            testified is without merit because
11                                                            Plaintiff stipulated that PNNL
12                                                            emails are business records. Fed.
13                                                            R. Evid. 802(6).
14
                                                            Plaintiff’s hearsay objections as
15
                                                              to her own statements contained
16
                                                              in an email are without merit
17
                                                              because she is a party opponent.
18
                                                              Fed. R. Evid. 801(d)(2).
19
        (105) 192:4-                Fed. R. Evid.
20
        193:3                       402, 403, 602,          Plaintiff’s relevance objection is
21                                  611, 701, 802,            without merit. Plaintiff’s
                                    805
22                                                            purported NDAA disclosure is
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 159                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11514 Page 161 of 244




 1
                                                              relevant to this lawsuit. Fed. R.
 2
                                                              Evid. 401.
 3
                                                            Plaintiff’s Rule 403 objection is
 4
                                                              without merit. Plaintiff’s
 5
                                                              testimony is not unfairly
 6
                                                              prejudicial. Fed. R. Evid. 403.
 7
                                                            Plaintiff’s objection that she
 8
                                                              lacked personal knowledge is
 9
                                                              without merit because “the
10
                                                              knowledge required by Rule 602
11
                                                              is simply that awareness of
12
                                                              objects or events that begins with
13
                                                              sensory perception of them.” 27
14
                                                              Victor J. Gold Fed. Prac. &
15
                                                              Proc. Evid. § 6023 (2d ed. 2019).
16

17                                                          Plaintiff’s counsel waived any
18                                                            objection to the form of the
19                                                            question under Fed. R. Evid. 611
20                                                            by failing to raise an objection
21                                                            during the deposition. Fed. R.
22                                                            Civ. P. 32(d)(3)(B); 8A Richard
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 160                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11515 Page 162 of 244




 1
                                                              L. Marcus Fed. Prac. & Proc.
 2
                                                              Civ. § 2156 (3d ed. 2019).
 3

 4                                                          Plaintiff’s objection under Rule

 5                                                            701 is without merit because “it

 6                                                            is [] clear that the drafters

 7                                                            intended Rule 701 to be

 8                                                            inapplicable to party admissions

 9                                                            under Rule 801(d)(2).” 29 Victor

10                                                            J. Gold Fed. Prac. & Proc. Evid.
11                                                            § 6253 (2d ed. 2019). Moreover,
12                                                            Plaintiff’s testimony does not
13                                                            concern “scientific, technical, or
14                                                            other specialized knowledge.”
15                                                            Fed. R. Evid. 701(c).
16
                                                            Plaintiff’s hearsay objections to
17
                                                              the PNNL email about which she
18
                                                              testified is without merit because
19
                                                              Plaintiff stipulated that PNNL
20
                                                              emails are business records. Fed.
21
                                                              R. Evid. 802(6).
22

23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 161                                                         L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11516 Page 163 of 244




 1
                                                            Plaintiff’s hearsay objections as
 2
                                                              to her own statements contained
 3
                                                              in an email are without merit
 4
                                                              because she is a party opponent.
 5
                                                              Fed. R. Evid. 801(d)(2).
 6
        (106) 193:4-                Fed. R. Evid.
 7      194:8                       402, 403, 611,          Plaintiff’s relevance objection is

 8
                                    802, 805                  without merit. Plaintiff’s

 9                                                            purported NDAA disclosure is
10                                                            relevant to this lawsuit. Fed. R.
11                                                            Evid. 401.
12                                                          Plaintiff’s Rule 403 objection is
13                                                            without merit. Plaintiff’s
14                                                            testimony is not unfairly
15                                                            prejudicial. Fed. R. Evid. 403.
16                                                          Plaintiff’s objection that she
17                                                            lacked personal knowledge is
18                                                            without merit because “the
19                                                            knowledge required by Rule 602
20                                                            is simply that awareness of
21                                                            objects or events that begins with
22                                                            sensory perception of them.” 27
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 162                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11517 Page 164 of 244




 1
                                                              Victor J. Gold Fed. Prac. &
 2
                                                              Proc. Evid. § 6023 (2d ed. 2019).
 3

 4                                                          Plaintiff’s counsel waived any

 5                                                            objection to the form of the

 6                                                            question under Fed. R. Evid. 611

 7                                                            by failing to raise an objection

 8                                                            during the deposition. Fed. R.

 9                                                            Civ. P. 32(d)(3)(B); 8A Richard

10                                                            L. Marcus Fed. Prac. & Proc.
11                                                            Civ. § 2156 (3d ed. 2019).
12
                                                            Plaintiff’s objection under Rule
13
                                                              701 is without merit because “it
14
                                                              is [] clear that the drafters
15
                                                              intended Rule 701 to be
16
                                                              inapplicable to party admissions
17
                                                              under Rule 801(d)(2).” 29 Victor
18
                                                              J. Gold Fed. Prac. & Proc. Evid.
19
                                                              § 6253 (2d ed. 2019). Moreover,
20
                                                              Plaintiff’s testimony does not
21
                                                              concern “scientific, technical, or
22
                                                              other specialized knowledge.”
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 163                                                         L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11518 Page 165 of 244




 1
                                                              Fed. R. Evid. 701(c).
 2

 3                                                          Plaintiff’s hearsay objections to

 4                                                            the PNNL email about which she

 5                                                            testified is without merit because

 6                                                            Plaintiff stipulated that PNNL

 7                                                            emails are business records. Fed.

 8                                                            R. Evid. 802(6).

 9
                                                            Plaintiff’s hearsay objections as
10
                                                              to her own statements contained
11
                                                              in an email are without merit
12
                                                              because she is a party opponent.
13
                                                              Fed. R. Evid. 801(d)(2).
14
        (107) 194:9-23              Fed. R. Evid.
15                                  402, 403, 611,          Plaintiff’s relevance objection is

16
                                    802, 805                  without merit. Plaintiff’s

17                                                            purported NDAA disclosure is

18                                                            relevant to this lawsuit. Fed. R.

19                                                            Evid. 401.
20                                                          Plaintiff’s Rule 403 objection is
21                                                            without merit. Plaintiff’s
22                                                            testimony is not unfairly
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 164                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11519 Page 166 of 244




 1
                                                              prejudicial. Fed. R. Evid. 403.
 2
                                                            Plaintiff’s objection that she
 3
                                                              lacked personal knowledge is
 4
                                                              without merit because “the
 5
                                                              knowledge required by Rule 602
 6
                                                              is simply that awareness of
 7
                                                              objects or events that begins with
 8
                                                              sensory perception of them.” 27
 9
                                                              Victor J. Gold Fed. Prac. &
10
                                                              Proc. Evid. § 6023 (2d ed. 2019).
11

12                                                          Plaintiff’s counsel waived any
13                                                            objection to the form of the
14                                                            question under Fed. R. Evid. 611
15                                                            by failing to raise an objection
16                                                            during the deposition. Fed. R.
17                                                            Civ. P. 32(d)(3)(B); 8A Richard
18                                                            L. Marcus Fed. Prac. & Proc.
19                                                            Civ. § 2156 (3d ed. 2019).
20
                                                            Plaintiff’s objection under Rule
21
                                                              701 is without merit because “it
22
                                                              is [] clear that the drafters
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 165                                                         L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11520 Page 167 of 244




 1
                                                              intended Rule 701 to be
 2
                                                              inapplicable to party admissions
 3
                                                              under Rule 801(d)(2).” 29 Victor
 4
                                                              J. Gold Fed. Prac. & Proc. Evid.
 5
                                                              § 6253 (2d ed. 2019). Moreover,
 6
                                                              Plaintiff’s testimony does not
 7
                                                              concern “scientific, technical, or
 8
                                                              other specialized knowledge.”
 9
                                                              Fed. R. Evid. 701(c).
10

11                                                          Plaintiff’s hearsay objections to
12                                                            the PNNL email about which she
13                                                            testified is without merit because
14                                                            Plaintiff stipulated that PNNL
15                                                            emails are business records. Fed.
16                                                            R. Evid. 802(6).
17
                                                            Plaintiff’s hearsay objections as
18
                                                              to her own statements contained
19
                                                              in an email are without merit
20
                                                              because she is a party opponent.
21
                                                              Fed. R. Evid. 801(d)(2).
22

23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 166                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11521 Page 168 of 244




 1      (108) 194:24-               Fed. R. Evid.
        196:4                       402, 403, 602,          Plaintiff’s relevance objection is
 2
                                    701, 611, 802,            without merit. Plaintiff’s
 3                                  805
                                                              purported NDAA disclosure is
 4
                                                              relevant to this lawsuit. Fed. R.
 5
                                                              Evid. 401.
 6
                                                            Plaintiff’s Rule 403 objection is
 7
                                                              without merit. Plaintiff’s
 8
                                                              testimony is not unfairly
 9
                                                              prejudicial. Fed. R. Evid. 403.
10
                                                            Plaintiff’s objection that she
11
                                                              lacked personal knowledge is
12
                                                              without merit because “the
13
                                                              knowledge required by Rule 602
14
                                                              is simply that awareness of
15
                                                              objects or events that begins with
16
                                                              sensory perception of them.” 27
17
                                                              Victor J. Gold Fed. Prac. &
18
                                                              Proc. Evid. § 6023 (2d ed. 2019).
19

20                                                          Plaintiff’s Rule 611 objection is
21                                                            without merit because the
22                                                            question did not “call for a legal
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 167                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11522 Page 169 of 244




 1
                                                              conclusion.”
 2

 3                                                          Plaintiff’s objection under Rule

 4                                                            701 is without merit because “it

 5                                                            is [] clear that the drafters

 6                                                            intended Rule 701 to be

 7                                                            inapplicable to party admissions

 8                                                            under Rule 801(d)(2).” 29 Victor

 9                                                            J. Gold Fed. Prac. & Proc. Evid.

10                                                            § 6253 (2d ed. 2019). Moreover,
11                                                            Plaintiff’s testimony does not
12                                                            concern “scientific, technical, or
13                                                            other specialized knowledge.”
14                                                            Fed. R. Evid. 701(c).
15
                                                            Plaintiff’s hearsay objections to
16
                                                              the PNNL email about which she
17
                                                              testified is without merit because
18
                                                              Plaintiff stipulated that PNNL
19
                                                              emails are business records. Fed.
20
                                                              R. Evid. 802(6).
21

22                                                          Plaintiff’s hearsay objections as
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 168                                                         L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11523 Page 170 of 244




 1
                                                              to her own statements contained
 2
                                                              in an email are without merit
 3
                                                              because she is a party opponent.
 4
                                                              Fed. R. Evid. 801(d)(2).
 5
        (109) 196:5-25              Fed. R. Evid.
 6                                  402, 403, 602,          Plaintiff’s relevance objection is

 7
                                    701, 611, 802,            without merit. Plaintiff’s
                                    805
 8                                                            purported NDAA disclosure is

 9                                                            relevant to this lawsuit. Fed. R.
10                                                            Evid. 401.
11                                                          Plaintiff’s Rule 403 objection is
12                                                            without merit. Plaintiff’s
13                                                            testimony is not unfairly
14                                                            prejudicial. Fed. R. Evid. 403.
15                                                          Plaintiff’s objection that she
16                                                            lacked personal knowledge is
17                                                            without merit because “the
18                                                            knowledge required by Rule 602
19                                                            is simply that awareness of
20                                                            objects or events that begins with
21                                                            sensory perception of them.” 27
22                                                            Victor J. Gold Fed. Prac. &
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 169                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11524 Page 171 of 244




 1
                                                              Proc. Evid. § 6023 (2d ed. 2019).
 2

 3                                                          Plaintiff’s Rule 611 objection is

 4                                                            without merit because the

 5                                                            question was not “compound”

 6                                                            and did not “assume facts not in

 7                                                            evidence.”

 8
                                                            Plaintiff’s objection under Rule
 9
                                                              701 is without merit because “it
10
                                                              is [] clear that the drafters
11
                                                              intended Rule 701 to be
12
                                                              inapplicable to party admissions
13
                                                              under Rule 801(d)(2).” 29 Victor
14
                                                              J. Gold Fed. Prac. & Proc. Evid.
15
                                                              § 6253 (2d ed. 2019). Moreover,
16
                                                              Plaintiff’s testimony does not
17
                                                              concern “scientific, technical, or
18
                                                              other specialized knowledge.”
19
                                                              Fed. R. Evid. 701(c).
20

21                                                          Plaintiff’s hearsay objections to
22                                                            the PNNL email about which she
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 170                                                         L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11525 Page 172 of 244




 1
                                                              testified is without merit because
 2
                                                              Plaintiff stipulated that PNNL
 3
                                                              emails are business records. Fed.
 4
                                                              R. Evid. 802(6).
 5

 6                                                          Plaintiff’s hearsay objections as

 7                                                            to her own statements contained

 8                                                            in an email are without merit

 9                                                            because she is a party opponent.

10                                                            Fed. R. Evid. 801(d)(2).
11      (110) 212:4                 Fed. R. Evid.
                                    611                     Plaintiff’s counsel waived any
12
                                                              objection to the form of the
13
                                                              question under Fed. R. Evid. 611
14
                                                              by failing to raise an objection
15
                                                              during the deposition. Fed. R.
16
                                                              Civ. P. 32(d)(3)(B); 8A Richard
17
                                                              L. Marcus Fed. Prac. & Proc.
18
                                                              Civ. § 2156 (3d ed. 2019).
19
        (111) 215:6-                Fed. R. Evid.
20
        216:7                       402, 403, 611,          Plaintiff’s relevance objection is
21                                  802, 805                  without merit. Plaintiff’s
22                                                            employment with PNNL is
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 171                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11526 Page 173 of 244




 1
                                                              relevant to this lawsuit. Fed. R.
 2
                                                              Evid. 401.
 3
                                                            Plaintiff’s Rule 403 objection is
 4
                                                              without merit. Plaintiff’s
 5
                                                              testimony is not unfairly
 6
                                                              prejudicial. Fed. R. Evid. 403.
 7
                                                            Plaintiff’s counsel waived any
 8
                                                              objection to the form of the
 9
                                                              question under Fed. R. Evid. 611
10
                                                              by failing to raise an objection
11
                                                              during the deposition. Fed. R.
12
                                                              Civ. P. 32(d)(3)(B); 8A Richard
13
                                                              L. Marcus Fed. Prac. & Proc.
14
                                                              Civ. § 2156 (3d ed. 2019)
15
                                                            Plaintiff’s hearsay objections to
16
                                                              the PNNL email about which she
17
                                                              testified is without merit because
18
                                                              Plaintiff stipulated that PNNL
19
                                                              emails are business records. Fed.
20
                                                              R. Evid. 802(6).
21
                                                            Plaintiff’s hearsay objections as
22
                                                              to her own statements contained
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 172                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11527 Page 174 of 244




 1
                                                              in an email are without merit
 2
                                                              because she is a party opponent.
 3
                                                              Fed. R. Evid. 801(d)(2).
 4
                                                            Plaintiff’s hearsay objections as
 5
                                                              to the statements of her PNNL
 6
                                                              coworkers are without merit
 7
                                                              because the statements are being
 8
                                                              used to show the effect on the
 9
                                                              listener (i.e., Plaintiff). 30B
10
                                                              Jeffrey Bellin Fed. Prac. & Proc.
11
                                                              Evid. § 6719 (2018 ed.).
12
        (112) 216:8-                Fed. R. Evid.
        217:2                       402, 403, 611,          Plaintiff’s relevance objection is
13
                                    802, 805                  without merit. Plaintiff’s
14
                                                              employment with PNNL is
15
                                                              relevant to this lawsuit. Fed. R.
16
                                                              Evid. 401.
17
                                                            Plaintiff’s Rule 403 objection is
18
                                                              without merit. Plaintiff’s
19
                                                              testimony is not unfairly
20
                                                              prejudicial. Fed. R. Evid. 403.
21

22
                                                            Plaintiff’s counsel waived any

23
                                                              objection to the form of the
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 173                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11528 Page 175 of 244




 1
                                                              question under Fed. R. Evid. 611
 2
                                                              by failing to raise an objection
 3
                                                              during the deposition. Fed. R.
 4
                                                              Civ. P. 32(d)(3)(B); 8A Richard
 5
                                                              L. Marcus Fed. Prac. & Proc.
 6
                                                              Civ. § 2156 (3d ed. 2019)
 7
                                                            Plaintiff’s hearsay objections to
 8
                                                              the PNNL email about which she
 9
                                                              testified is without merit because
10
                                                              Plaintiff stipulated that PNNL
11
                                                              emails are business records. Fed.
12
                                                              R. Evid. 802(6).
13
                                                            Plaintiff’s hearsay objections as
14
                                                              to her own statements contained
15
                                                              in an email are without merit
16
                                                              because she is a party opponent.
17
                                                              Fed. R. Evid. 801(d)(2).
18
                                                            Plaintiff’s hearsay objections as
19
                                                              to the statements of her PNNL
20
                                                              coworkers are without merit
21
                                                              because the statements are being
22
                                                              used to show the effect on the
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 174                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11529 Page 176 of 244




 1
                                                              listener (i.e., Plaintiff). 30B
 2
                                                              Jeffrey Bellin Fed. Prac. & Proc.
 3
                                                              Evid. § 6719 (2018 ed.).
 4      (113) 217:3-                Fed. R. Evid.
        218:5                       402, 403, 611,          Plaintiff’s relevance objection is
 5
                                    802, 805                  without merit. Plaintiff’s
 6
                                                              employment with PNNL is
 7
                                                              relevant to this lawsuit. Fed. R.
 8
                                                              Evid. 401.
 9
                                                            Plaintiff’s Rule 403 objection is
10
                                                              without merit. Plaintiff’s
11
                                                              testimony is not unfairly
12
                                                              prejudicial. Fed. R. Evid. 403.
13
                                                            Plaintiff’s counsel waived any
14
                                                              objection to the form of the
15
                                                              question under Fed. R. Evid. 611
16
                                                              by failing to raise an objection
17
                                                              during the deposition. Fed. R.
18
                                                              Civ. P. 32(d)(3)(B); 8A Richard
19
                                                              L. Marcus Fed. Prac. & Proc.
20
                                                              Civ. § 2156 (3d ed. 2019)
21

22
                                                            Plaintiff’s hearsay objections to

23
                                                              the PNNL email about which she
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 175                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11530 Page 177 of 244




 1
                                                              testified is without merit because
 2
                                                              Plaintiff stipulated that PNNL
 3
                                                              emails are business records. Fed.
 4
                                                              R. Evid. 802(6).
 5
                                                            Plaintiff’s hearsay objections as
 6
                                                              to her own statements contained
 7
                                                              in an email are without merit
 8
                                                              because she is a party opponent.
 9
                                                              Fed. R. Evid. 801(d)(2).
10
                                                            Plaintiff’s hearsay objections as
11
                                                              to the statements of her PNNL
12
                                                              coworkers are without merit
13
                                                              because the statements are being
14
                                                              used to show the effect on the
15
                                                              listener (i.e., Plaintiff). 30B
16
                                                              Jeffrey Bellin Fed. Prac. & Proc.
17
                                                              Evid. § 6719 (2018 ed.).
18
        (114) 218:6-                Fed. R. Evid.
        219:8                       402, 403, 611,          Plaintiff’s relevance objection is
19
                                    802, 805                  without merit. Plaintiff’s
20
                                                              employment with PNNL is
21

22
                                                              relevant to this lawsuit. Fed. R.

23
                                                              Evid. 401.
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 176                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11531 Page 178 of 244




 1
                                                            Plaintiff’s Rule 403 objection is
 2
                                                              without merit. Plaintiff’s
 3
                                                              testimony is not unfairly
 4
                                                              prejudicial. Fed. R. Evid. 403.
 5
                                                            Plaintiff’s counsel waived any
 6
                                                              objection to the form of the
 7
                                                              question under Fed. R. Evid. 611
 8
                                                              by failing to raise an objection
 9
                                                              during the deposition. Fed. R.
10
                                                              Civ. P. 32(d)(3)(B); 8A Richard
11
                                                              L. Marcus Fed. Prac. & Proc.
12
                                                              Civ. § 2156 (3d ed. 2019)
13
                                                            Plaintiff’s hearsay objections to
14
                                                              the PNNL email about which she
15
                                                              testified is without merit because
16
                                                              Plaintiff stipulated that PNNL
17
                                                              emails are business records. Fed.
18
                                                              R. Evid. 802(6).
19
                                                            Plaintiff’s hearsay objections as
20
                                                              to her own statements contained
21
                                                              in an email are without merit
22
                                                              because she is a party opponent.
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 177                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11532 Page 179 of 244




 1
                                                              Fed. R. Evid. 801(d)(2).
 2
                                                            Plaintiff’s hearsay objections as
 3
                                                              to the statements of her PNNL
 4
                                                              coworkers are without merit
 5
                                                              because the statements are being
 6
                                                              used to show the effect on the
 7
                                                              listener (i.e., Plaintiff). 30B
 8
                                                              Jeffrey Bellin Fed. Prac. & Proc.
 9
                                                              Evid. § 6719 (2018 ed.).
10
        (115) 219:9-                Fed. R. Evid.
        220:6                       402, 403, 611,          Plaintiff’s relevance objection is
11
                                    802, 805                  without merit. Plaintiff’s
12
                                                              employment with PNNL is
13
                                                              relevant to this lawsuit. Fed. R.
14
                                                              Evid. 401.
15
                                                            Plaintiff’s Rule 403 objection is
16
                                                              without merit. Plaintiff’s
17
                                                              testimony is not unfairly
18
                                                              prejudicial. Fed. R. Evid. 403.
19
                                                            Plaintiff’s counsel waived any
20
                                                              objection to the form of the
21

22
                                                              question under Fed. R. Evid. 611

23
                                                              by failing to raise an objection
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 178                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11533 Page 180 of 244




 1
                                                              during the deposition. Fed. R.
 2
                                                              Civ. P. 32(d)(3)(B); 8A Richard
 3
                                                              L. Marcus Fed. Prac. & Proc.
 4
                                                              Civ. § 2156 (3d ed. 2019)
 5
                                                            Plaintiff’s hearsay objections to
 6
                                                              the PNNL email about which she
 7
                                                              testified is without merit because
 8
                                                              Plaintiff stipulated that PNNL
 9
                                                              emails are business records. Fed.
10
                                                              R. Evid. 802(6).
11
                                                            Plaintiff’s hearsay objections as
12
                                                              to her own statements contained
13
                                                              in an email are without merit
14
                                                              because she is a party opponent.
15
                                                              Fed. R. Evid. 801(d)(2).
16
                                                            Plaintiff’s hearsay objections as
17
                                                              to the statements of her PNNL
18
                                                              coworkers are without merit
19
                                                              because the statements are being
20
                                                              used to show the effect on the
21
                                                              listener (i.e., Plaintiff). 30B
22
                                                              Jeffrey Bellin Fed. Prac. & Proc.
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 179                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11534 Page 181 of 244




 1
                                                              Evid. § 6719 (2018 ed.).
 2      (116) 220:7-                Fed. R. Evid.
        221:6                       402, 403, 611,          Plaintiff’s relevance objection is
 3
                                    802, 805                  without merit. Plaintiff’s
 4
                                                              employment with PNNL is
 5
                                                              relevant to this lawsuit. Fed. R.
 6
                                                              Evid. 401.
 7
                                                            Plaintiff’s Rule 403 objection is
 8
                                                              without merit. Plaintiff’s
 9
                                                              testimony is not unfairly
10
                                                              prejudicial. Fed. R. Evid. 403.
11
                                                            Plaintiff’s counsel waived any
12
                                                              objection to the form of the
13
                                                              question under Fed. R. Evid. 611
14
                                                              by failing to raise an objection
15
                                                              during the deposition. Fed. R.
16
                                                              Civ. P. 32(d)(3)(B); 8A Richard
17
                                                              L. Marcus Fed. Prac. & Proc.
18
                                                              Civ. § 2156 (3d ed. 2019)
19
                                                            Plaintiff’s hearsay objections to
20
                                                              the PNNL email about which she
21

22
                                                              testified is without merit because

23
                                                              Plaintiff stipulated that PNNL
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 180                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11535 Page 182 of 244




 1
                                                              emails are business records. Fed.
 2
                                                              R. Evid. 802(6).
 3
                                                            Plaintiff’s hearsay objections as
 4
                                                              to her own statements contained
 5
                                                              in an email are without merit
 6
                                                              because she is a party opponent.
 7
                                                              Fed. R. Evid. 801(d)(2).
 8
                                                            Plaintiff’s hearsay objections as
 9
                                                              to the statements of her PNNL
10
                                                              coworkers are without merit
11
                                                              because the statements are being
12
                                                              used to show the effect on the
13
                                                              listener (i.e., Plaintiff). 30B
14
                                                              Jeffrey Bellin Fed. Prac. & Proc.
15
                                                              Evid. § 6719 (2018 ed.).
16
        (117) 221:7-                Fed. R. Evid.
        222:7                       402, 403, 611,          Plaintiff’s relevance objection is
17
                                    802, 805                  without merit. Plaintiff’s
18
                                                              employment with PNNL is
19
                                                              relevant to this lawsuit. Fed. R.
20
                                                              Evid. 401.
21

22
                                                            Plaintiff’s Rule 403 objection is

23
                                                              without merit. Plaintiff’s
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 181                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11536 Page 183 of 244




 1
                                                              testimony is not unfairly
 2
                                                              prejudicial. Fed. R. Evid. 403.
 3
                                                            Plaintiff’s counsel waived any
 4
                                                              objection to the form of the
 5
                                                              question under Fed. R. Evid. 611
 6
                                                              by failing to raise an objection
 7
                                                              during the deposition. Fed. R.
 8
                                                              Civ. P. 32(d)(3)(B); 8A Richard
 9
                                                              L. Marcus Fed. Prac. & Proc.
10
                                                              Civ. § 2156 (3d ed. 2019)
11
                                                            Plaintiff’s hearsay objections to
12
                                                              the PNNL email about which she
13
                                                              testified is without merit because
14
                                                              Plaintiff stipulated that PNNL
15
                                                              emails are business records. Fed.
16
                                                              R. Evid. 802(6).
17
                                                            Plaintiff’s hearsay objections as
18
                                                              to her own statements contained
19
                                                              in an email are without merit
20
                                                              because she is a party opponent.
21
                                                              Fed. R. Evid. 801(d)(2).
22
                                                            Plaintiff’s hearsay objections as
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 182                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11537 Page 184 of 244




 1
                                                              to the statements of her PNNL
 2
                                                              coworkers are without merit
 3
                                                              because the statements are being
 4
                                                              used to show the effect on the
 5
                                                              listener (i.e., Plaintiff). 30B
 6
                                                              Jeffrey Bellin Fed. Prac. & Proc.
 7
                                                              Evid. § 6719 (2018 ed.).
 8      (118) 222:8-                Fed. R. Evid.
        223:9                       402, 403, 611,          Plaintiff’s relevance objection is
 9
                                    802, 805                  without merit. Plaintiff’s
10
                                                              employment with PNNL is
11
                                                              relevant to this lawsuit. Fed. R.
12
                                                              Evid. 401.
13
                                                            Plaintiff’s Rule 403 objection is
14
                                                              without merit. Plaintiff’s
15
                                                              testimony is not unfairly
16
                                                              prejudicial. Fed. R. Evid. 403.
17
                                                            Plaintiff’s counsel waived any
18
                                                              objection to the form of the
19
                                                              question under Fed. R. Evid. 611
20
                                                              by failing to raise an objection
21

22
                                                              during the deposition. Fed. R.

23
                                                              Civ. P. 32(d)(3)(B); 8A Richard
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 183                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11538 Page 185 of 244




 1
                                                              L. Marcus Fed. Prac. & Proc.
 2
                                                              Civ. § 2156 (3d ed. 2019)
 3
                                                            Plaintiff’s hearsay objections to
 4
                                                              the PNNL email about which she
 5
                                                              testified is without merit because
 6
                                                              Plaintiff stipulated that PNNL
 7
                                                              emails are business records. Fed.
 8
                                                              R. Evid. 802(6).
 9
                                                            Plaintiff’s hearsay objections as
10
                                                              to her own statements contained
11
                                                              in an email are without merit
12
                                                              because she is a party opponent.
13
                                                              Fed. R. Evid. 801(d)(2).
14
                                                            Plaintiff’s hearsay objections as
15
                                                              to the statements of her PNNL
16
                                                              coworkers are without merit
17
                                                              because the statements are being
18
                                                              used to show the effect on the
19
                                                              listener (i.e., Plaintiff). 30B
20
                                                              Jeffrey Bellin Fed. Prac. & Proc.
21
                                                              Evid. § 6719 (2018 ed.).
22
        (119) 223:10-               Fed. R. Evid.
23      224:5                       402, 403, 611,          Plaintiff’s relevance objection is
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 184                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11539 Page 186 of 244




 1                                  802, 805
                                                              without merit. Plaintiff’s
 2
                                                              employment with PNNL is
 3
                                                              relevant to this lawsuit. Fed. R.
 4
                                                              Evid. 401.
 5
                                                            Plaintiff’s Rule 403 objection is
 6
                                                              without merit. Plaintiff’s
 7
                                                              testimony is not unfairly
 8
                                                              prejudicial. Fed. R. Evid. 403.
 9
                                                            Plaintiff’s counsel waived any
10
                                                              objection to the form of the
11
                                                              question under Fed. R. Evid. 611
12
                                                              by failing to raise an objection
13
                                                              during the deposition. Fed. R.
14
                                                              Civ. P. 32(d)(3)(B); 8A Richard
15
                                                              L. Marcus Fed. Prac. & Proc.
16
                                                              Civ. § 2156 (3d ed. 2019)
17
                                                            Plaintiff’s hearsay objections to
18
                                                              the PNNL email about which she
19
                                                              testified is without merit because
20
                                                              Plaintiff stipulated that PNNL
21
                                                              emails are business records. Fed.
22
                                                              R. Evid. 802(6).
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 185                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11540 Page 187 of 244




 1
                                                            Plaintiff’s hearsay objections as
 2
                                                              to her own statements contained
 3
                                                              in an email are without merit
 4
                                                              because she is a party opponent.
 5
                                                              Fed. R. Evid. 801(d)(2).
 6
                                                            Plaintiff’s hearsay objections as
 7
                                                              to the statements of her PNNL
 8
                                                              coworkers are without merit
 9
                                                              because the statements are being
10
                                                              used to show the effect on the
11
                                                              listener (i.e., Plaintiff). 30B
12
                                                              Jeffrey Bellin Fed. Prac. & Proc.
13
                                                              Evid. § 6719 (2018 ed.).
14
        (120) 224:6-                Fed. R. Evid.
        225:8                       402, 403, 611,          Plaintiff’s relevance objection is
15
                                    802, 805                  without merit. Plaintiff’s
16
                                                              employment with PNNL is
17
                                                              relevant to this lawsuit. Fed. R.
18
                                                              Evid. 401.
19
                                                            Plaintiff’s Rule 403 objection is
20
                                                              without merit. Plaintiff’s
21

22
                                                              testimony is not unfairly

23
                                                              prejudicial. Fed. R. Evid. 403.
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 186                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11541 Page 188 of 244




 1
                                                            Plaintiff’s counsel waived any
 2
                                                              objection to the form of the
 3
                                                              question under Fed. R. Evid. 611
 4
                                                              by failing to raise an objection
 5
                                                              during the deposition. Fed. R.
 6
                                                              Civ. P. 32(d)(3)(B); 8A Richard
 7
                                                              L. Marcus Fed. Prac. & Proc.
 8
                                                              Civ. § 2156 (3d ed. 2019)
 9
                                                            Plaintiff’s hearsay objections to
10
                                                              the PNNL email about which she
11
                                                              testified is without merit because
12
                                                              Plaintiff stipulated that PNNL
13
                                                              emails are business records. Fed.
14
                                                              R. Evid. 802(6).
15
                                                            Plaintiff’s hearsay objections as
16
                                                              to her own statements contained
17
                                                              in an email are without merit
18
                                                              because she is a party opponent.
19
                                                              Fed. R. Evid. 801(d)(2).
20
                                                            Plaintiff’s hearsay objections as
21
                                                              to the statements of her PNNL
22
                                                              coworkers are without merit
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 187                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11542 Page 189 of 244




 1
                                                              because the statements are being
 2
                                                              used to show the effect on the
 3
                                                              listener (i.e., Plaintiff). 30B
 4
                                                              Jeffrey Bellin Fed. Prac. & Proc.
 5
                                                              Evid. § 6719 (2018 ed.).
 6      (121) 225:9-                Fed. R. Evid.
        226:8                       402, 403, 611,          Plaintiff’s relevance objection is
 7
                                    602, 701, 802,            without merit. Plaintiff’s
 8                                  805
                                                              employment with PNNL is
 9
                                                              relevant to this lawsuit. Fed. R.
10
                                                              Evid. 401.
11
                                                            Plaintiff’s Rule 403 objection is
12
                                                              without merit. Plaintiff’s
13
                                                              testimony is not unfairly
14
                                                              prejudicial. Fed. R. Evid. 403.
15
                                                            Plaintiff’s Rule 611 objection is
16
                                                              without merit because the
17
                                                              question did not “assume facts
18
                                                              not in evidence.” Plaintiff’s
19
                                                              hearsay objections to the PNNL
20
                                                              email about which she testified is
21

22
                                                              without merit because Plaintiff

23
                                                              stipulated that PNNL emails are
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 188                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11543 Page 190 of 244




 1
                                                              business records. Fed. R. Evid.
 2
                                                              802(6).
 3
                                                            Plaintiff’s hearsay objections as
 4
                                                              to her own statements contained
 5
                                                              in an email are without merit
 6
                                                              because she is a party opponent.
 7
                                                              Fed. R. Evid. 801(d)(2).
 8
                                                            Plaintiff’s hearsay objections as
 9
                                                              to the statements of her PNNL
10
                                                              coworkers are without merit
11
                                                              because the statements are being
12
                                                              used to show the effect on the
13
                                                              listener (i.e., Plaintiff). 30B
14
                                                              Jeffrey Bellin Fed. Prac. & Proc.
15
                                                              Evid. § 6719 (2018 ed.).
16
        (122) 226:9-                Fed. R. Evid.
        227:8                       402, 403, 611,          Plaintiff’s relevance objection is
17
                                    802, 805                  without merit. Plaintiff’s
18
                                                              employment with PNNL is
19
                                                              relevant to this lawsuit. Fed. R.
20
                                                              Evid. 401.
21

22
                                                            Plaintiff’s Rule 403 objection is

23
                                                              without merit. Plaintiff’s
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 189                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11544 Page 191 of 244




 1
                                                              testimony is not unfairly
 2
                                                              prejudicial. Fed. R. Evid. 403.
 3
                                                            Plaintiff’s counsel waived any
 4
                                                              objection to the form of the
 5
                                                              question under Fed. R. Evid. 611
 6
                                                              by failing to raise an objection
 7
                                                              during the deposition. Fed. R.
 8
                                                              Civ. P. 32(d)(3)(B); 8A Richard
 9
                                                              L. Marcus Fed. Prac. & Proc.
10
                                                              Civ. § 2156 (3d ed. 2019)
11
                                                            Plaintiff’s hearsay objections to
12
                                                              the PNNL email about which she
13
                                                              testified is without merit because
14
                                                              Plaintiff stipulated that PNNL
15
                                                              emails are business records. Fed.
16
                                                              R. Evid. 802(6).
17
                                                            Plaintiff’s hearsay objections as
18
                                                              to her own statements contained
19
                                                              in an email are without merit
20
                                                              because she is a party opponent.
21
                                                              Fed. R. Evid. 801(d)(2).
22
                                                            Plaintiff’s hearsay objections as
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 190                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11545 Page 192 of 244




 1
                                                              to the statements of her PNNL
 2
                                                              coworkers are without merit
 3
                                                              because the statements are being
 4
                                                              used to show the effect on the
 5
                                                              listener (i.e., Plaintiff). 30B
 6
                                                              Jeffrey Bellin Fed. Prac. & Proc.
 7
                                                              Evid. § 6719 (2018 ed.).
 8      (123) 227:9-                Fed. R. Evid.
        228:1                       402, 403, 611,          Plaintiff’s relevance objection is
 9
                                    802, 805                  without merit. Plaintiff’s
10
                                                              employment with PNNL is
11
                                                              relevant to this lawsuit. Fed. R.
12
                                                              Evid. 401.
13
                                                            Plaintiff’s Rule 403 objection is
14
                                                              without merit. Plaintiff’s
15
                                                              testimony is not unfairly
16
                                                              prejudicial. Fed. R. Evid. 403.
17
                                                            Plaintiff’s counsel waived any
18
                                                              objection to the form of the
19
                                                              question under Fed. R. Evid. 611
20
                                                              by failing to raise an objection
21

22
                                                              during the deposition. Fed. R.

23
                                                              Civ. P. 32(d)(3)(B); 8A Richard
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 191                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11546 Page 193 of 244




 1
                                                              L. Marcus Fed. Prac. & Proc.
 2
                                                              Civ. § 2156 (3d ed. 2019)
 3
                                                            Plaintiff’s hearsay objections to
 4
                                                              the PNNL email about which she
 5
                                                              testified is without merit because
 6
                                                              Plaintiff stipulated that PNNL
 7
                                                              emails are business records. Fed.
 8
                                                              R. Evid. 802(6).
 9
                                                            Plaintiff’s hearsay objections as
10
                                                              to her own statements contained
11
                                                              in an email are without merit
12
                                                              because she is a party opponent.
13
                                                              Fed. R. Evid. 801(d)(2).
14
                                                            Plaintiff’s hearsay objections as
15
                                                              to the statements of her PNNL
16
                                                              coworkers are without merit
17
                                                              because the statements are being
18
                                                              used to show the effect on the
19
                                                              listener (i.e., Plaintiff). 30B
20
                                                              Jeffrey Bellin Fed. Prac. & Proc.
21
                                                              Evid. § 6719 (2018 ed.).
22
        (124) 228:2-7               Fed. R. Evid.
23                                  402, 403, 611,          Plaintiff’s relevance objection is
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 192                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11547 Page 194 of 244




 1                                  802, 805
                                                              without merit. Plaintiff’s
 2
                                                              employment with PNNL is
 3
                                                              relevant to this lawsuit. Fed. R.
 4
                                                              Evid. 401.
 5
                                                            Plaintiff’s Rule 403 objection is
 6
                                                              without merit. Plaintiff’s
 7
                                                              testimony is not unfairly
 8
                                                              prejudicial. Fed. R. Evid. 403.
 9
                                                            Plaintiff’s counsel waived any
10
                                                              objection to the form of the
11
                                                              question under Fed. R. Evid. 611
12
                                                              by failing to raise an objection
13
                                                              during the deposition. Fed. R.
14
                                                              Civ. P. 32(d)(3)(B); 8A Richard
15
                                                              L. Marcus Fed. Prac. & Proc.
16
                                                              Civ. § 2156 (3d ed. 2019)
17
                                                            Plaintiff’s hearsay objections to
18
                                                              the PNNL email about which she
19
                                                              testified is without merit because
20
                                                              Plaintiff stipulated that PNNL
21
                                                              emails are business records. Fed.
22
                                                              R. Evid. 802(6).
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 193                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11548 Page 195 of 244




 1
                                                            Plaintiff’s hearsay objections as
 2
                                                              to her own statements contained
 3
                                                              in an email are without merit
 4
                                                              because she is a party opponent.
 5
                                                              Fed. R. Evid. 801(d)(2).
 6
                                                            Plaintiff’s hearsay objections as
 7
                                                              to the statements of her PNNL
 8
                                                              coworkers are without merit
 9
                                                              because the statements are being
10
                                                              used to show the effect on the
11
                                                              listener (i.e., Plaintiff). 30B
12
                                                              Jeffrey Bellin Fed. Prac. & Proc.
13
                                                              Evid. § 6719 (2018 ed.).
14
        (125) 228:21-               Fed. R. Evid.
        229:7                       402, 403, 611,          Plaintiff’s relevance objection is
15
                                    802, 805                  without merit. Plaintiff’s
16
                                                              employment with PNNL is
17
                                                              relevant to this lawsuit. Fed. R.
18
                                                              Evid. 401.
19
                                                            Plaintiff’s Rule 403 objection is
20
                                                              without merit. Plaintiff’s
21

22
                                                              testimony is not unfairly

23
                                                              prejudicial. Fed. R. Evid. 403.
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 194                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11549 Page 196 of 244




 1
                                                            Plaintiff’s counsel waived any
 2
                                                              objection to the form of the
 3
                                                              question under Fed. R. Evid. 611
 4
                                                              by failing to raise an objection
 5
                                                              during the deposition. Fed. R.
 6
                                                              Civ. P. 32(d)(3)(B); 8A Richard
 7
                                                              L. Marcus Fed. Prac. & Proc.
 8
                                                              Civ. § 2156 (3d ed. 2019)
 9
                                                            Plaintiff’s hearsay objections to
10
                                                              the PNNL email about which she
11
                                                              testified is without merit because
12
                                                              Plaintiff stipulated that PNNL
13
                                                              emails are business records. Fed.
14
                                                              R. Evid. 802(6).
15
                                                            Plaintiff’s hearsay objections as
16
                                                              to her own statements contained
17
                                                              in an email are without merit
18
                                                              because she is a party opponent.
19
                                                              Fed. R. Evid. 801(d)(2).
20
                                                            Plaintiff’s hearsay objections as
21
                                                              to the statements of her PNNL
22
                                                              coworkers are without merit
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 195                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11550 Page 197 of 244




 1
                                                              because the statements are being
 2
                                                              used to show the effect on the
 3
                                                              listener (i.e., Plaintiff). 30B
 4
                                                              Jeffrey Bellin Fed. Prac. & Proc.
 5
                                                              Evid. § 6719 (2018 ed.).
 6      (126) 229:8-                Fed. R. Evid.
        230:5                       402, 403, 611,          Plaintiff’s relevance objection is
 7
                                    802, 805                  without merit. Plaintiff’s
 8
                                                              employment with PNNL is
 9
                                                              relevant to this lawsuit. Fed. R.
10
                                                              Evid. 401.
11
                                                            Plaintiff’s Rule 403 objection is
12
                                                              without merit. Plaintiff’s
13
                                                              testimony is not unfairly
14
                                                              prejudicial. Fed. R. Evid. 403.
15
                                                            Plaintiff’s counsel waived any
16
                                                              objection to the form of the
17
                                                              question under Fed. R. Evid. 611
18
                                                              by failing to raise an objection
19
                                                              during the deposition. Fed. R.
20
                                                              Civ. P. 32(d)(3)(B); 8A Richard
21

22
                                                              L. Marcus Fed. Prac. & Proc.

23
                                                              Civ. § 2156 (3d ed. 2019)
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 196                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11551 Page 198 of 244




 1
                                                            Plaintiff’s hearsay objections to
 2
                                                              the PNNL email about which she
 3
                                                              testified is without merit because
 4
                                                              Plaintiff stipulated that PNNL
 5
                                                              emails are business records. Fed.
 6
                                                              R. Evid. 802(6).
 7
                                                            Plaintiff’s hearsay objections as
 8
                                                              to her own statements contained
 9
                                                              in an email are without merit
10
                                                              because she is a party opponent.
11
                                                              Fed. R. Evid. 801(d)(2).
12
                                                            Plaintiff’s hearsay objections as
13
                                                              to the statements of her PNNL
14
                                                              coworkers are without merit
15
                                                              because the statements are being
16
                                                              used to show the effect on the
17
                                                              listener (i.e., Plaintiff). 30B
18
                                                              Jeffrey Bellin Fed. Prac. & Proc.
19
                                                              Evid. § 6719 (2018 ed.).
20
        (127) 230:6-                Fed. R. Evid.
        231:5                       402, 403, 611,          Plaintiff’s relevance objection is
21
                                    802, 805                  without merit. Plaintiff’s
22

23
                                                              employment with PNNL is
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 197                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11552 Page 199 of 244




 1
                                                              relevant to this lawsuit. Fed. R.
 2
                                                              Evid. 401.
 3
                                                            Plaintiff’s Rule 403 objection is
 4
                                                              without merit. Plaintiff’s
 5
                                                              testimony is not unfairly
 6
                                                              prejudicial. Fed. R. Evid. 403.
 7
                                                            Plaintiff’s counsel waived any
 8
                                                              objection to the form of the
 9
                                                              question under Fed. R. Evid. 611
10
                                                              by failing to raise an objection
11
                                                              during the deposition. Fed. R.
12
                                                              Civ. P. 32(d)(3)(B); 8A Richard
13
                                                              L. Marcus Fed. Prac. & Proc.
14
                                                              Civ. § 2156 (3d ed. 2019)
15
                                                            Plaintiff’s hearsay objections to
16
                                                              the PNNL email about which she
17
                                                              testified is without merit because
18
                                                              Plaintiff stipulated that PNNL
19
                                                              emails are business records. Fed.
20
                                                              R. Evid. 802(6).
21
                                                            Plaintiff’s hearsay objections as
22
                                                              to her own statements contained
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 198                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11553 Page 200 of 244




 1
                                                              in an email are without merit
 2
                                                              because she is a party opponent.
 3
                                                              Fed. R. Evid. 801(d)(2).
 4
                                                            Plaintiff’s hearsay objections as
 5
                                                              to the statements of her PNNL
 6
                                                              coworkers are without merit
 7
                                                              because the statements are being
 8
                                                              used to show the effect on the
 9
                                                              listener (i.e., Plaintiff). 30B
10
                                                              Jeffrey Bellin Fed. Prac. & Proc.
11
                                                              Evid. § 6719 (2018 ed.).
12
        (128) 231:6-                Fed. R. Evid.
        232:12                      402, 403, 611,          Plaintiff’s relevance objection is
13
                                    802, 805                  without merit. Plaintiff’s
14
                                                              employment with PNNL is
15
                                                              relevant to this lawsuit. Fed. R.
16
                                                              Evid. 401.
17
                                                            Plaintiff’s Rule 403 objection is
18
                                                              without merit. Plaintiff’s
19
                                                              testimony is not unfairly
20
                                                              prejudicial. Fed. R. Evid. 403.
21

22
                                                            Plaintiff’s counsel waived any

23
                                                              objection to the form of the
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 199                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11554 Page 201 of 244




 1
                                                              question under Fed. R. Evid. 611
 2
                                                              by failing to raise an objection
 3
                                                              during the deposition. Fed. R.
 4
                                                              Civ. P. 32(d)(3)(B); 8A Richard
 5
                                                              L. Marcus Fed. Prac. & Proc.
 6
                                                              Civ. § 2156 (3d ed. 2019)
 7
                                                            Plaintiff’s hearsay objections to
 8
                                                              the PNNL email about which she
 9
                                                              testified is without merit because
10
                                                              Plaintiff stipulated that PNNL
11
                                                              emails are business records. Fed.
12
                                                              R. Evid. 802(6).
13
                                                            Plaintiff’s hearsay objections as
14
                                                              to her own statements contained
15
                                                              in an email are without merit
16
                                                              because she is a party opponent.
17
                                                              Fed. R. Evid. 801(d)(2).
18
                                                            Plaintiff’s hearsay objections as
19
                                                              to the statements of her PNNL
20
                                                              coworkers are without merit
21
                                                              because the statements are being
22
                                                              used to show the effect on the
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 200                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11555 Page 202 of 244




 1
                                                              listener (i.e., Plaintiff). 30B
 2
                                                              Jeffrey Bellin Fed. Prac. & Proc.
 3
                                                              Evid. § 6719 (2018 ed.).
 4      (129) 232:13-               Fed. R. Evid.
        233:10                      402, 403, 611,          Plaintiff’s relevance objection is
 5
                                    802, 805                  without merit. Plaintiff’s
 6
                                                              employment with PNNL is
 7
                                                              relevant to this lawsuit. Fed. R.
 8
                                                              Evid. 401.
 9
                                                            Plaintiff’s Rule 403 objection is
10
                                                              without merit. Plaintiff’s
11
                                                              testimony is not unfairly
12
                                                              prejudicial. Fed. R. Evid. 403.
13
                                                            Plaintiff’s counsel waived any
14
                                                              objection to the form of the
15
                                                              question under Fed. R. Evid. 611
16
                                                              by failing to raise an objection
17
                                                              during the deposition. Fed. R.
18
                                                              Civ. P. 32(d)(3)(B); 8A Richard
19
                                                              L. Marcus Fed. Prac. & Proc.
20
                                                              Civ. § 2156 (3d ed. 2019)
21

22
                                                            Plaintiff’s hearsay objections to

23
                                                              the PNNL email about which she
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 201                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11556 Page 203 of 244




 1
                                                              testified is without merit because
 2
                                                              Plaintiff stipulated that PNNL
 3
                                                              emails are business records. Fed.
 4
                                                              R. Evid. 802(6).
 5
                                                            Plaintiff’s hearsay objections as
 6
                                                              to her own statements contained
 7
                                                              in an email are without merit
 8
                                                              because she is a party opponent.
 9
                                                              Fed. R. Evid. 801(d)(2).
10
                                                            Plaintiff’s hearsay objections as
11
                                                              to the statements of her PNNL
12
                                                              coworkers are without merit
13
                                                              because the statements are being
14
                                                              used to show the effect on the
15
                                                              listener (i.e., Plaintiff). 30B
16
                                                              Jeffrey Bellin Fed. Prac. & Proc.
17
                                                              Evid. § 6719 (2018 ed.).
18
        (130) 233:11-20 Fed. R. Evid.
                        402, 403, 611,                      Plaintiff’s relevance objection is
19
                        802, 805                              without merit. Plaintiff’s
20
                                                              employment with PNNL is
21

22
                                                              relevant to this lawsuit. Fed. R.

23
                                                              Evid. 401.
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 202                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11557 Page 204 of 244




 1
                                                            Plaintiff’s Rule 403 objection is
 2
                                                              without merit. Plaintiff’s
 3
                                                              testimony is not unfairly
 4
                                                              prejudicial. Fed. R. Evid. 403.
 5
                                                            Plaintiff’s counsel waived any
 6
                                                              objection to the form of the
 7
                                                              question under Fed. R. Evid. 611
 8
                                                              by failing to raise an objection
 9
                                                              during the deposition. Fed. R.
10
                                                              Civ. P. 32(d)(3)(B); 8A Richard
11
                                                              L. Marcus Fed. Prac. & Proc.
12
                                                              Civ. § 2156 (3d ed. 2019)
13
                                                            Plaintiff’s hearsay objections to
14
                                                              the PNNL email about which she
15
                                                              testified is without merit because
16
                                                              Plaintiff stipulated that PNNL
17
                                                              emails are business records. Fed.
18
                                                              R. Evid. 802(6).
19
                                                            Plaintiff’s hearsay objections as
20
                                                              to her own statements contained
21
                                                              in an email are without merit
22
                                                              because she is a party opponent.
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 203                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11558 Page 205 of 244




 1
                                                              Fed. R. Evid. 801(d)(2).
 2
                                                            Plaintiff’s hearsay objections as
 3
                                                              to the statements of her PNNL
 4
                                                              coworkers are without merit
 5
                                                              because the statements are being
 6
                                                              used to show the effect on the
 7
                                                              listener (i.e., Plaintiff). 30B
 8
                                                              Jeffrey Bellin Fed. Prac. & Proc.
 9
                                                              Evid. § 6719 (2018 ed.).
10
        (131) 237:23-               Fed. R. Evid.
        239:10                      402, 403, 611,          Plaintiff’s relevance objection is
11
                                    802, 805                  without merit. Plaintiff’s
12
                                                              employment with PNNL is
13
                                                              relevant to this lawsuit. Fed. R.
14
                                                              Evid. 401.
15
                                                            Plaintiff’s Rule 403 objection is
16
                                                              without merit. Plaintiff’s
17
                                                              testimony is not unfairly
18
                                                              prejudicial. Fed. R. Evid. 403.
19
                                                            Plaintiff’s counsel waived any
20
                                                              objection to the form of the
21

22
                                                              question under Fed. R. Evid. 611

23
                                                              by failing to raise an objection
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 204                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11559 Page 206 of 244




 1
                                                              during the deposition. Fed. R.
 2
                                                              Civ. P. 32(d)(3)(B); 8A Richard
 3
                                                              L. Marcus Fed. Prac. & Proc.
 4
                                                              Civ. § 2156 (3d ed. 2019)
 5
                                                            Plaintiff’s hearsay objections to
 6
                                                              the PNNL email about which she
 7
                                                              testified is without merit because
 8
                                                              Plaintiff stipulated that PNNL
 9
                                                              emails are business records. Fed.
10
                                                              R. Evid. 802(6).
11
                                                            Plaintiff’s hearsay objections as
12
                                                              to her own statements contained
13
                                                              in an email are without merit
14
                                                              because she is a party opponent.
15
                                                              Fed. R. Evid. 801(d)(2).
16
                                                            Plaintiff’s hearsay objections as
17
                                                              to the statements of her PNNL
18
                                                              coworkers are without merit
19
                                                              because the statements are being
20
                                                              used to show the effect on the
21
                                                              listener (i.e., Plaintiff). 30B
22
                                                              Jeffrey Bellin Fed. Prac. & Proc.
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 205                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11560 Page 207 of 244




 1
                                                              Evid. § 6719 (2018 ed.).
 2      (132) 239:11-               Fed. R. Evid.
        240:7                       402, 403, 611,          Plaintiff’s relevance objection is
 3
                                    802, 805                  without merit. Plaintiff’s
 4
                                                              employment with PNNL is
 5
                                                              relevant to this lawsuit. Fed. R.
 6
                                                              Evid. 401.
 7
                                                            Plaintiff’s Rule 403 objection is
 8
                                                              without merit. Plaintiff’s
 9
                                                              testimony is not unfairly
10
                                                              prejudicial. Fed. R. Evid. 403.
11
                                                            Plaintiff’s counsel waived any
12
                                                              objection to the form of the
13
                                                              question under Fed. R. Evid. 611
14
                                                              by failing to raise an objection
15
                                                              during the deposition. Fed. R.
16
                                                              Civ. P. 32(d)(3)(B); 8A Richard
17
                                                              L. Marcus Fed. Prac. & Proc.
18
                                                              Civ. § 2156 (3d ed. 2019)
19
                                                            Plaintiff’s hearsay objections to
20
                                                              the PNNL email about which she
21

22
                                                              testified is without merit because

23
                                                              Plaintiff stipulated that PNNL
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 206                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11561 Page 208 of 244




 1
                                                              emails are business records. Fed.
 2
                                                              R. Evid. 802(6).
 3
                                                            Plaintiff’s hearsay objections as
 4
                                                              to her own statements contained
 5
                                                              in an email are without merit
 6
                                                              because she is a party opponent.
 7
                                                              Fed. R. Evid. 801(d)(2).
 8
                                                            Plaintiff’s hearsay objections as
 9
                                                              to the statements of her PNNL
10
                                                              coworkers are without merit
11
                                                              because the statements are being
12
                                                              used to show the effect on the
13
                                                              listener (i.e., Plaintiff). 30B
14
                                                              Jeffrey Bellin Fed. Prac. & Proc.
15
                                                              Evid. § 6719 (2018 ed.).
16
        (133) 240:8-                Fed. R. Evid.
        242:14                      402, 403, 611,          Plaintiff’s relevance objection is
17
                                    802, 805                  without merit. Plaintiff’s
18
                                                              employment with PNNL is
19
                                                              relevant to this lawsuit. Fed. R.
20
                                                              Evid. 401.
21

22
                                                            Plaintiff’s Rule 403 objection is

23
                                                              without merit. Plaintiff’s
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 207                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11562 Page 209 of 244




 1
                                                              testimony is not unfairly
 2
                                                              prejudicial. Fed. R. Evid. 403.
 3
                                                            Plaintiff’s counsel waived any
 4
                                                              objection to the form of the
 5
                                                              question under Fed. R. Evid. 611
 6
                                                              by failing to raise an objection
 7
                                                              during the deposition. Fed. R.
 8
                                                              Civ. P. 32(d)(3)(B); 8A Richard
 9
                                                              L. Marcus Fed. Prac. & Proc.
10
                                                              Civ. § 2156 (3d ed. 2019)
11
                                                            Plaintiff’s hearsay objections to
12
                                                              the PNNL email about which she
13
                                                              testified is without merit because
14
                                                              Plaintiff stipulated that PNNL
15
                                                              emails are business records. Fed.
16
                                                              R. Evid. 802(6).
17
                                                            Plaintiff’s hearsay objections as
18
                                                              to her own statements contained
19
                                                              in an email are without merit
20
                                                              because she is a party opponent.
21
                                                              Fed. R. Evid. 801(d)(2).
22
                                                            Plaintiff’s hearsay objections as
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 208                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11563 Page 210 of 244




 1
                                                              to the statements of her PNNL
 2
                                                              coworkers are without merit
 3
                                                              because the statements are being
 4
                                                              used to show the effect on the
 5
                                                              listener (i.e., Plaintiff). 30B
 6
                                                              Jeffrey Bellin Fed. Prac. & Proc.
 7
                                                              Evid. § 6719 (2018 ed.).
 8      (134) 243:3-                Fed. R. Evid.
        244:8                       402, 403, 611,          Plaintiff’s relevance objection is
 9
                                    802, 805                  without merit. Plaintiff’s
10
                                                              employment with PNNL is
11
                                                              relevant to this lawsuit. Fed. R.
12
                                                              Evid. 401.
13
                                                            Plaintiff’s Rule 403 objection is
14
                                                              without merit. Plaintiff’s
15
                                                              testimony is not unfairly
16
                                                              prejudicial. Fed. R. Evid. 403.
17
                                                            Plaintiff’s counsel waived any
18
                                                              objection to the form of the
19
                                                              question under Fed. R. Evid. 611
20
                                                              by failing to raise an objection
21

22
                                                              during the deposition. Fed. R.

23
                                                              Civ. P. 32(d)(3)(B); 8A Richard
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 209                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11564 Page 211 of 244




 1
                                                              L. Marcus Fed. Prac. & Proc.
 2
                                                              Civ. § 2156 (3d ed. 2019)
 3
                                                            Plaintiff’s hearsay objections to
 4
                                                              the PNNL email about which she
 5
                                                              testified is without merit because
 6
                                                              Plaintiff stipulated that PNNL
 7
                                                              emails are business records. Fed.
 8
                                                              R. Evid. 802(6).
 9
                                                            Plaintiff’s hearsay objections as
10
                                                              to her own statements contained
11
                                                              in an email are without merit
12
                                                              because she is a party opponent.
13
                                                              Fed. R. Evid. 801(d)(2).
14
                                                            Plaintiff’s hearsay objections as
15
                                                              to the statements of her PNNL
16
                                                              coworkers are without merit
17
                                                              because the statements are being
18
                                                              used to show the effect on the
19
                                                              listener (i.e., Plaintiff). 30B
20
                                                              Jeffrey Bellin Fed. Prac. & Proc.
21
                                                              Evid. § 6719 (2018 ed.).
22
        (135) 244:9-                Fed. R. Evid.
23      245:9                       402, 403, 611,          Plaintiff’s relevance objection is
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 210                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11565 Page 212 of 244




 1                                  802, 805
                                                              without merit. Plaintiff’s
 2
                                                              employment with PNNL is
 3
                                                              relevant to this lawsuit. Fed. R.
 4
                                                              Evid. 401.
 5
                                                            Plaintiff’s Rule 403 objection is
 6
                                                              without merit. Plaintiff’s
 7
                                                              testimony is not unfairly
 8
                                                              prejudicial. Fed. R. Evid. 403.
 9
                                                            Plaintiff’s counsel waived any
10
                                                              objection to the form of the
11
                                                              question under Fed. R. Evid. 611
12
                                                              by failing to raise an objection
13
                                                              during the deposition. Fed. R.
14
                                                              Civ. P. 32(d)(3)(B); 8A Richard
15
                                                              L. Marcus Fed. Prac. & Proc.
16
                                                              Civ. § 2156 (3d ed. 2019)
17
                                                            Plaintiff’s hearsay objections to
18
                                                              the PNNL email about which she
19
                                                              testified is without merit because
20
                                                              Plaintiff stipulated that PNNL
21
                                                              emails are business records. Fed.
22
                                                              R. Evid. 802(6).
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 211                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11566 Page 213 of 244




 1
                                                            Plaintiff’s hearsay objections as
 2
                                                              to her own statements contained
 3
                                                              in an email are without merit
 4
                                                              because she is a party opponent.
 5
                                                              Fed. R. Evid. 801(d)(2).
 6
                                                            Plaintiff’s hearsay objections as
 7
                                                              to the statements of her PNNL
 8
                                                              coworkers are without merit
 9
                                                              because the statements are being
10
                                                              used to show the effect on the
11
                                                              listener (i.e., Plaintiff). 30B
12
                                                              Jeffrey Bellin Fed. Prac. & Proc.
13
                                                              Evid. § 6719 (2018 ed.).
14
        (136) 245:10-               Fed. R. Evid.
        246:8                       402, 403, 602,          Plaintiff’s relevance objection is
15
                                    611, 701, 802,            without merit. Plaintiff’s
16                                  805
                                                              employment with PNNL is
17
                                                              relevant to this lawsuit. Fed. R.
18
                                                              Evid. 401.
19
                                                            Plaintiff’s Rule 403 objection is
20
                                                              without merit. Plaintiff’s
21

22
                                                              testimony is not unfairly

23
                                                              prejudicial. Fed. R. Evid. 403.
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 212                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11567 Page 214 of 244




 1
                                                            Plaintiff’s objection that she
 2
                                                              lacked personal knowledge is
 3
                                                              without merit because “the
 4
                                                              knowledge required by Rule 602
 5
                                                              is simply that awareness of
 6
                                                              objects or events that begins with
 7
                                                              sensory perception of them.” 27
 8
                                                              Victor J. Gold Fed. Prac. &
 9
                                                              Proc. Evid. § 6023 (2d ed. 2019).
10

11                                                          Plaintiff’s Rule 611 objection is
12                                                            without merit because the
13                                                            question was not
14                                                            “argumentative.”
15                                                          Plaintiff’s objection under Rule
16                                                            701 is without merit because “it
17                                                            is [] clear that the drafters
18                                                            intended Rule 701 to be
19                                                            inapplicable to party admissions
20                                                            under Rule 801(d)(2).” 29 Victor
21                                                            J. Gold Fed. Prac. & Proc. Evid.
22                                                            § 6253 (2d ed. 2019). Moreover,
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 213                                                         L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11568 Page 215 of 244




 1
                                                              Plaintiff’s testimony does not
 2
                                                              concern “scientific, technical, or
 3
                                                              other specialized knowledge.”
 4
                                                              Fed. R. Evid. 701(c).
 5

 6                                                          Plaintiff’s hearsay objections to

 7                                                            the PNNL email about which she

 8                                                            testified is without merit because

 9                                                            Plaintiff stipulated that PNNL

10                                                            emails are business records. Fed.
11                                                            R. Evid. 802(6).
12                                                          Plaintiff’s hearsay objections as
13                                                            to her own statements contained
14                                                            in an email are without merit
15                                                            because she is a party opponent.
16                                                            Fed. R. Evid. 801(d)(2).
17                                                          Plaintiff’s hearsay objections as
18                                                            to the statements of her PNNL
19                                                            coworkers are without merit
20                                                            because the statements are being
21                                                            used to show the effect on the
22                                                            listener (i.e., Plaintiff). 30B
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 214                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11569 Page 216 of 244




 1
                                                              Jeffrey Bellin Fed. Prac. & Proc.
 2
                                                              Evid. § 6719 (2018 ed.).
 3      (137) 246:9-                Fed. R. Evid.
        247:25                      402, 403, 611,          Plaintiff’s relevance objection is
 4
                                    802, 805                  without merit. Plaintiff’s
 5
                                                              employment with PNNL is
 6
                                                              relevant to this lawsuit. Fed. R.
 7
                                                              Evid. 401.
 8
                                                            Plaintiff’s Rule 403 objection is
 9
                                                              without merit. Plaintiff’s
10
                                                              testimony is not unfairly
11
                                                              prejudicial. Fed. R. Evid. 403.
12
                                                            Plaintiff’s counsel waived any
13
                                                              objection to the form of the
14
                                                              question under Fed. R. Evid. 611
15
                                                              by failing to raise an objection
16
                                                              during the deposition. Fed. R.
17
                                                              Civ. P. 32(d)(3)(B); 8A Richard
18
                                                              L. Marcus Fed. Prac. & Proc.
19
                                                              Civ. § 2156 (3d ed. 2019)
20
                                                            Plaintiff’s hearsay objections to
21

22
                                                              the PNNL email about which she

23
                                                              testified is without merit because
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 215                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11570 Page 217 of 244




 1
                                                              Plaintiff stipulated that PNNL
 2
                                                              emails are business records. Fed.
 3
                                                              R. Evid. 802(6).
 4
                                                            Plaintiff’s hearsay objections as
 5
                                                              to her own statements contained
 6
                                                              in an email are without merit
 7
                                                              because she is a party opponent.
 8
                                                              Fed. R. Evid. 801(d)(2).
 9
                                                            Plaintiff’s hearsay objections as
10
                                                              to the statements of her PNNL
11
                                                              coworkers are without merit
12
                                                              because the statements are being
13
                                                              used to show the effect on the
14
                                                              listener (i.e., Plaintiff). 30B
15
                                                              Jeffrey Bellin Fed. Prac. & Proc.
16
                                                              Evid. § 6719 (2018 ed.).
17
        (138) 249:1-                Fed. R. Evid.
        250:5                       402, 403, 611,          Plaintiff’s relevance objection is
18
                                    802, 805                  without merit. Plaintiff’s
19
                                                              employment with PNNL is
20
                                                              relevant to this lawsuit. Fed. R.
21

22
                                                              Evid. 401.

23
                                                            Plaintiff’s Rule 403 objection is
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 216                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11571 Page 218 of 244




 1
                                                              without merit. Plaintiff’s
 2
                                                              testimony is not unfairly
 3
                                                              prejudicial. Fed. R. Evid. 403.
 4
                                                            Plaintiff’s Rule 611 objection is
 5
                                                              without merit because the
 6
                                                              question was not
 7
                                                              “argumentative.”
 8
                                                            Plaintiff’s hearsay objections to
 9
                                                              the PNNL email about which she
10
                                                              testified is without merit because
11
                                                              Plaintiff stipulated that PNNL
12
                                                              emails are business records. Fed.
13
                                                              R. Evid. 802(6).
14
                                                            Plaintiff’s hearsay objections as
15
                                                              to her own statements contained
16
                                                              in an email are without merit
17
                                                              because she is a party opponent.
18
                                                              Fed. R. Evid. 801(d)(2).
19
                                                            Plaintiff’s hearsay objections as
20
                                                              to the statements of her PNNL
21
                                                              coworkers are without merit
22
                                                              because the statements are being
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 217                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11572 Page 219 of 244




 1
                                                              used to show the effect on the
 2
                                                              listener (i.e., Plaintiff). 30B
 3
                                                              Jeffrey Bellin Fed. Prac. & Proc.
 4
                                                              Evid. § 6719 (2018 ed.).
 5      (139) 250:6-25              Fed. R. Evid.
                                    402, 403, 611,          Plaintiff’s relevance objection is
 6
                                    802, 805                  without merit. Plaintiff’s
 7
                                                              employment with PNNL is
 8
                                                              relevant to this lawsuit. Fed. R.
 9
                                                              Evid. 401.
10
                                                            Plaintiff’s Rule 403 objection is
11
                                                              without merit. Plaintiff’s
12
                                                              testimony is not unfairly
13
                                                              prejudicial. Fed. R. Evid. 403.
14
                                                            Plaintiff’s counsel waived any
15
                                                              objection to the form of the
16
                                                              question under Fed. R. Evid. 611
17
                                                              by failing to raise an objection
18
                                                              during the deposition. Fed. R.
19
                                                              Civ. P. 32(d)(3)(B); 8A Richard
20
                                                              L. Marcus Fed. Prac. & Proc.
21

22
                                                              Civ. § 2156 (3d ed. 2019)

23
                                                            Plaintiff’s hearsay objections to
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 218                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11573 Page 220 of 244




 1
                                                              the PNNL email about which she
 2
                                                              testified is without merit because
 3
                                                              Plaintiff stipulated that PNNL
 4
                                                              emails are business records. Fed.
 5
                                                              R. Evid. 802(6).
 6
                                                            Plaintiff’s hearsay objections as
 7
                                                              to her own statements contained
 8
                                                              in an email are without merit
 9
                                                              because she is a party opponent.
10
                                                              Fed. R. Evid. 801(d)(2).
11
                                                            Plaintiff’s hearsay objections as
12
                                                              to the statements of her PNNL
13
                                                              coworkers are without merit
14
                                                              because the statements are being
15
                                                              used to show the effect on the
16
                                                              listener (i.e., Plaintiff). 30B
17
                                                              Jeffrey Bellin Fed. Prac. & Proc.
18
                                                              Evid. § 6719 (2018 ed.).
19
        (140) 257:1-                Fed. R. Evid.
        258:3                       402, 403, 602,          Plaintiff’s relevance objection is
20
                                    611, 701, 802,            without merit. Plaintiff’s
21                                  805
22
                                                              employment with PNNL is

23
                                                              relevant to this lawsuit. Fed. R.
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 219                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11574 Page 221 of 244




 1
                                                              Evid. 401.
 2
                                                            Plaintiff’s Rule 403 objection is
 3
                                                              without merit. Plaintiff’s
 4
                                                              testimony is not unfairly
 5
                                                              prejudicial. Fed. R. Evid. 403.
 6
                                                            Plaintiff’s objection that she
 7
                                                              lacked personal knowledge is
 8
                                                              without merit because “the
 9
                                                              knowledge required by Rule 602
10
                                                              is simply that awareness of
11
                                                              objects or events that begins with
12
                                                              sensory perception of them.” 27
13
                                                              Victor J. Gold Fed. Prac. &
14
                                                              Proc. Evid. § 6023 (2d ed. 2019).
15

16                                                          Plaintiff’s Rule 611 objection is
17                                                            without merit because did not
18                                                            “call for speculation.”
19                                                          Plaintiff’s objection under Rule
20                                                            701 is without merit because “it
21                                                            is [] clear that the drafters
22                                                            intended Rule 701 to be
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 220                                                         L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11575 Page 222 of 244




 1
                                                              inapplicable to party admissions
 2
                                                              under Rule 801(d)(2).” 29 Victor
 3
                                                              J. Gold Fed. Prac. & Proc. Evid.
 4
                                                              § 6253 (2d ed. 2019). Moreover,
 5
                                                              Plaintiff’s testimony does not
 6
                                                              concern “scientific, technical, or
 7
                                                              other specialized knowledge.”
 8
                                                              Fed. R. Evid. 701(c).
 9

10                                                          Plaintiff’s hearsay objections to
11                                                            the PNNL email about which she
12                                                            testified is without merit because
13                                                            Plaintiff stipulated that PNNL
14                                                            emails are business records. Fed.
15                                                            R. Evid. 802(6).
16                                                          Plaintiff’s hearsay objections as
17                                                            to her own statements contained
18                                                            in an email are without merit
19                                                            because she is a party opponent.
20                                                            Fed. R. Evid. 801(d)(2).
21                                                          Plaintiff’s hearsay objections as
22                                                            to the statements of her PNNL
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 221                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11576 Page 223 of 244




 1
                                                              coworkers are without merit
 2
                                                              because the statements are being
 3
                                                              used to show the effect on the
 4
                                                              listener (i.e., Plaintiff). 30B
 5
                                                              Jeffrey Bellin Fed. Prac. & Proc.
 6
                                                              Evid. § 6719 (2018 ed.).
 7      (141) 261:17-               Fed. R. Evid.
        262:7                       402, 403, 602,          Plaintiff’s relevance objection is
 8
                                    611, 701, 802,            without merit. Plaintiff’s
 9                                  805
                                                              employment with PNNL is
10
                                                              relevant to this lawsuit. Fed. R.
11
                                                              Evid. 401.
12
                                                            Plaintiff’s Rule 403 objection is
13
                                                              without merit. Plaintiff’s
14
                                                              testimony is not unfairly
15
                                                              prejudicial. Fed. R. Evid. 403.
16
                                                            Plaintiff’s counsel waived any
17
                                                              objection to the form of the
18
                                                              question under Fed. R. Evid. 611
19
                                                              by failing to raise an objection
20
                                                              during the deposition. Fed. R.
21

22
                                                              Civ. P. 32(d)(3)(B); 8A Richard

23
                                                              L. Marcus Fed. Prac. & Proc.
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 222                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11577 Page 224 of 244




 1
                                                              Civ. § 2156 (3d ed. 2019)
 2
                                                            Plaintiff’s hearsay objections to
 3
                                                              the PNNL email about which she
 4
                                                              testified is without merit because
 5
                                                              Plaintiff stipulated that PNNL
 6
                                                              emails are business records. Fed.
 7
                                                              R. Evid. 802(6).
 8
                                                            Plaintiff’s hearsay objections as
 9
                                                              to her own statements contained
10
                                                              in an email are without merit
11
                                                              because she is a party opponent.
12
                                                              Fed. R. Evid. 801(d)(2).
13
                                                            Plaintiff’s hearsay objections as
14
                                                              to the statements of her PNNL
15
                                                              coworkers are without merit
16
                                                              because the statements are being
17
                                                              used to show the effect on the
18
                                                              listener (i.e., Plaintiff). 30B
19
                                                              Jeffrey Bellin Fed. Prac. & Proc.
20
                                                              Evid. § 6719 (2018 ed.).
21
        (142) 262:8-24              Fed. R. Evid.
22                                  402, 403, 611,          Plaintiff’s relevance objection is
                                    802, 805                  without merit. Plaintiff’s
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 223                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11578 Page 225 of 244




 1
                                                              employment with PNNL is
 2
                                                              relevant to this lawsuit. Fed. R.
 3
                                                              Evid. 401.
 4
                                                            Plaintiff’s Rule 403 objection is
 5
                                                              without merit. Plaintiff’s
 6
                                                              testimony is not unfairly
 7
                                                              prejudicial. Fed. R. Evid. 403.
 8
                                                            Plaintiff’s counsel waived any
 9
                                                              objection to the form of the
10
                                                              question under Fed. R. Evid. 611
11
                                                              by failing to raise an objection
12
                                                              during the deposition. Fed. R.
13
                                                              Civ. P. 32(d)(3)(B); 8A Richard
14
                                                              L. Marcus Fed. Prac. & Proc.
15
                                                              Civ. § 2156 (3d ed. 2019)
16
                                                            Plaintiff’s hearsay objections to
17
                                                              the PNNL email about which she
18
                                                              testified is without merit because
19
                                                              Plaintiff stipulated that PNNL
20
                                                              emails are business records. Fed.
21
                                                              R. Evid. 802(6).
22
                                                            Plaintiff’s hearsay objections as
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 224                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11579 Page 226 of 244




 1
                                                              to her own statements contained
 2
                                                              in an email are without merit
 3
                                                              because she is a party opponent.
 4
                                                              Fed. R. Evid. 801(d)(2).
 5
                                                            Plaintiff’s hearsay objections as
 6
                                                              to the statements of her PNNL
 7
                                                              coworkers are without merit
 8
                                                              because the statements are being
 9
                                                              used to show the effect on the
10
                                                              listener (i.e., Plaintiff). 30B
11
                                                              Jeffrey Bellin Fed. Prac. & Proc.
12
                                                              Evid. § 6719 (2018 ed.).
13
        (143) 263:1-7               Fed. R. Evid.
                                    402, 403, 611,          Plaintiff’s relevance objection is
14
                                    802, 805                  without merit. Plaintiff’s
15
                                                              employment with PNNL is
16
                                                              relevant to this lawsuit. Fed. R.
17
                                                              Evid. 401.
18
                                                            Plaintiff’s Rule 403 objection is
19
                                                              without merit. Plaintiff’s
20
                                                              testimony is not unfairly
21

22
                                                              prejudicial. Fed. R. Evid. 403.

23
                                                            Plaintiff’s counsel waived any
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 225                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11580 Page 227 of 244




 1
                                                              objection to the form of the
 2
                                                              question under Fed. R. Evid. 611
 3
                                                              by failing to raise an objection
 4
                                                              during the deposition. Fed. R.
 5
                                                              Civ. P. 32(d)(3)(B); 8A Richard
 6
                                                              L. Marcus Fed. Prac. & Proc.
 7
                                                              Civ. § 2156 (3d ed. 2019).
 8
                                                            Plaintiff’s hearsay objections to
 9
                                                              the PNNL email about which she
10
                                                              testified is without merit because
11
                                                              Plaintiff stipulated that PNNL
12
                                                              emails are business records. Fed.
13
                                                              R. Evid. 802(6).
14
                                                            Plaintiff’s hearsay objections as
15
                                                              to her own statements contained
16
                                                              in an email are without merit
17
                                                              because she is a party opponent.
18
                                                              Fed. R. Evid. 801(d)(2).
19
                                                            Plaintiff’s hearsay objections as
20
                                                              to the statements of her PNNL
21
                                                              coworkers are without merit
22
                                                              because the statements are being
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 226                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11581 Page 228 of 244




 1
                                                              used to show the effect on the
 2
                                                              listener (i.e., Plaintiff). 30B
 3
                                                              Jeffrey Bellin Fed. Prac. & Proc.
 4
                                                              Evid. § 6719 (2018 ed.).
 5      (144) 267:5-8               Fed. R. Evid.
                                    611                     Plaintiff’s counsel waived any
 6
                                                              objection to the form of the
 7
                                                              question under Fed. R. Evid. 611
 8
                                                              by failing to raise an objection
 9
                                                              during the deposition. Fed. R.
10
                                                              Civ. P. 32(d)(3)(B); 8A Richard
11
                                                              L. Marcus Fed. Prac. & Proc.
12
                                                              Civ. § 2156 (3d ed. 2019).
13
        (145) 282:2-6               Fed. R. Evid.
                                    402, 403, 611,          Plaintiff’s relevance objection is
14
                                    802, 805                  without merit. Plaintiff’s
15
                                                              employment with PNNL is
16
                                                              relevant to this lawsuit. Fed. R.
17
                                                              Evid. 401.
18
                                                            Plaintiff’s Rule 403 objection is
19
                                                              without merit. Plaintiff’s
20

21
                                                              testimony is not unfairly

22
                                                              prejudicial. Fed. R. Evid. 403.

23
                                                            Plaintiff’s counsel waived any
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 227                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11582 Page 229 of 244




 1
                                                              objection to the form of the
 2
                                                              question under Fed. R. Evid. 611
 3
                                                              by failing to raise an objection
 4
                                                              during the deposition. Fed. R.
 5
                                                              Civ. P. 32(d)(3)(B); 8A Richard
 6
                                                              L. Marcus Fed. Prac. & Proc.
 7
                                                              Civ. § 2156 (3d ed. 2019).
 8
                                                            Plaintiff’s hearsay objections as
 9
                                                              to her own statements are without
10
                                                              merit because she is a party
11
                                                              opponent. Fed. R. Evid.
12
                                                              801(d)(2).
13
        (146) 302:5-                Fed. R. Evid.
        303:6                       402, 403, 611,          Plaintiff’s relevance objection is
14
                                    802, 805                  without merit. Plaintiff’s claimed
15
                                                              emotional harm is relevant to this
16
                                                              lawsuit. Fed. R. Evid. 401.
17
                                                            Plaintiff’s Rule 403 objection is
18
                                                              without merit. Plaintiff’s
19
                                                              testimony is not unfairly
20
                                                              prejudicial. Fed. R. Evid. 403.
21

22
                                                            Plaintiff’s Rule 611 objection is

23
                                                              without merit because the
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 228                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11583 Page 230 of 244




 1
                                                              question does not “assume facts
 2
                                                              not in evidence.”
 3
                                                            Plaintiff’s hearsay objections to
 4
                                                              her emotional harm chart is
 5
                                                              without merit because she is a
 6
                                                              party opponent. Fed. R. Evid.
 7
                                                              801(d)(2).
 8      (147) 303:7-25              Fed. R. Evid.
                                    402, 403, 611,          Plaintiff’s relevance objection is
 9
                                    802, 805                  without merit. Plaintiff’s claimed
10
                                                              emotional harm is relevant to this
11
                                                              lawsuit. Fed. R. Evid. 401.
12
                                                            Plaintiff’s Rule 403 objection is
13
                                                              without merit. Plaintiff’s
14
                                                              testimony is not unfairly
15
                                                              prejudicial. Fed. R. Evid. 403.
16
                                                            Plaintiff’s Rule 611 objection is
17
                                                              without merit because the
18
                                                              question does not “assume facts
19
                                                              not in evidence.”
20
                                                            Plaintiff’s hearsay objections to
21

22
                                                              her emotional harm chart is

23
                                                              without merit because she is a
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 229                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11584 Page 231 of 244




 1
                                                              party opponent. Fed. R. Evid.
 2
                                                              801(d)(2).
 3      (148) 304:1-19              Fed. R. Evid.
                                    402, 403, 611,          Plaintiff’s relevance objection is
 4
                                    802, 805                  without merit. Plaintiff’s claimed
 5
                                                              emotional harm is relevant to this
 6
                                                              lawsuit. Fed. R. Evid. 401.
 7
                                                            Plaintiff’s Rule 403 objection is
 8
                                                              without merit. Plaintiff’s
 9
                                                              testimony is not unfairly
10
                                                              prejudicial. Fed. R. Evid. 403.
11
                                                            Plaintiff’s counsel waived any
12
                                                              objection to the form of the
13
                                                              question under Fed. R. Evid. 611
14
                                                              by failing to raise an objection
15
                                                              during the deposition. Fed. R.
16
                                                              Civ. P. 32(d)(3)(B); 8A Richard
17
                                                              L. Marcus Fed. Prac. & Proc.
18
                                                              Civ. § 2156 (3d ed. 2019).
19

20                                                          Plaintiff’s hearsay objections to
21                                                            her emotional harm chart is
22                                                            without merit because she is a
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 230                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11585 Page 232 of 244




 1
                                                              party opponent. Fed. R. Evid.
 2
                                                              801(d)(2).
 3
        (149) 319:7-18              Fed. R. Evid.
 4                                  402, 403, 611,          Plaintiff’s relevance objection is
                                    802, 805                  without merit. Plaintiff’s claimed
 5

 6                                                            emotional harm is relevant to this

 7                                                            lawsuit. Fed. R. Evid. 401.

 8                                                          Plaintiff’s Rule 403 objection is

 9                                                            without merit. Plaintiff’s
10                                                            testimony is not unfairly
11                                                            prejudicial. Fed. R. Evid. 403.
12                                                          Plaintiff’s counsel waived any
13                                                            objection to the form of the
14                                                            question under Fed. R. Evid. 611
15                                                            by failing to raise an objection
16                                                            during the deposition. Fed. R.
17                                                            Civ. P. 32(d)(3)(B); 8A Richard
18                                                            L. Marcus Fed. Prac. & Proc.
19                                                            Civ. § 2156 (3d ed. 2019).
20
                                                            Plaintiff’s hearsay objections to
21
                                                              her emotional harm chart is
22
                                                              without merit because she is a
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 231                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11586 Page 233 of 244




 1
                                                              party opponent. Fed. R. Evid.
 2
                                                              801(d)(2).
 3
        (150) 320:3-10              Fed. R. Evid.
 4                                  402, 403, 611,          Plaintiff’s relevance objection is
                                    802, 805                  without merit. Plaintiff’s claimed
 5

 6                                                            emotional harm is relevant to this

 7                                                            lawsuit. Fed. R. Evid. 401.

 8                                                          Plaintiff’s Rule 403 objection is

 9                                                            without merit. Plaintiff’s
10                                                            testimony is not unfairly
11                                                            prejudicial. Fed. R. Evid. 403.
12                                                          Plaintiff’s counsel waived any
13                                                            objection to the form of the
14                                                            question under Fed. R. Evid. 611
15                                                            by failing to raise an objection
16                                                            during the deposition. Fed. R.
17                                                            Civ. P. 32(d)(3)(B); 8A Richard
18                                                            L. Marcus Fed. Prac. & Proc.
19                                                            Civ. § 2156 (3d ed. 2019).
20
                                                            Plaintiff’s hearsay objections to
21
                                                              her emotional harm chart is
22
                                                              without merit because she is a
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 232                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11587 Page 234 of 244




 1
                                                              party opponent. Fed. R. Evid.
 2
                                                              801(d)(2).
 3
        (151) 323:20-               Fed. R. Evid.
 4      325:25                      402, 403, 611,          Plaintiff’s relevance objection is
                                    802, 805                  without merit. Plaintiff’s claimed
 5

 6                                                            emotional harm is relevant to this

 7                                                            lawsuit. Fed. R. Evid. 401.

 8                                                          Plaintiff’s Rule 403 objection is

 9                                                            without merit. Plaintiff’s
10                                                            testimony is not unfairly
11                                                            prejudicial. Fed. R. Evid. 403.
12                                                          Plaintiff’s counsel waived any
13                                                            objection to the form of the
14                                                            question under Fed. R. Evid. 611
15                                                            by failing to raise an objection
16                                                            during the deposition. Fed. R.
17                                                            Civ. P. 32(d)(3)(B); 8A Richard
18                                                            L. Marcus Fed. Prac. & Proc.
19                                                            Civ. § 2156 (3d ed. 2019).
20
                                                            Plaintiff’s hearsay objections to
21
                                                              her emotional harm chart is
22
                                                              without merit because she is a
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 233                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11588 Page 235 of 244




 1
                                                              party opponent. Fed. R. Evid.
 2
                                                              801(d)(2).
 3
        (152) 326:17-               Fed. R. Evid.
 4      327:2                       402, 403, 611,          Plaintiff’s relevance objection is
                                    802, 805                  without merit. Plaintiff’s
 5

 6                                                            employment with PNNL is

 7                                                            relevant to this lawsuit. Fed. R.

 8                                                            Evid. 401.

 9                                                          Plaintiff’s Rule 403 objection is
10                                                            without merit. Plaintiff’s
11                                                            testimony is not unfairly
12                                                            prejudicial. Fed. R. Evid. 403.
13                                                          Plaintiff’s Rule 611 objection is
14                                                            without merit because the
15                                                            question was not
16                                                            “argumentative.”
17                                                          Plaintiff’s hearsay objections to
18                                                            the PNNL email about which she
19                                                            testified is without merit because
20                                                            Plaintiff stipulated that PNNL
21                                                            emails are business records. Fed.
22                                                            R. Evid. 802(6).
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 234                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11589 Page 236 of 244




 1
                                                            Plaintiff’s hearsay objections as
 2
                                                              to her own statements contained
 3
                                                              in an email are without merit
 4
                                                              because she is a party opponent.
 5
                                                              Fed. R. Evid. 801(d)(2).
 6
                                                            Plaintiff’s hearsay objections as
 7
                                                              to the statements of her PNNL
 8
                                                              coworkers are without merit
 9
                                                              because the statements are being
10
                                                              used to show the effect on the
11
                                                              listener (i.e., Plaintiff). 30B
12
                                                              Jeffrey Bellin Fed. Prac. & Proc.
13
                                                              Evid. § 6719 (2018 ed.).
14
        (153) 327:3-                Fed. R. Evid.
        328:7                       402, 403, 611,          Plaintiff’s relevance objection is
15
                                    802, 805                  without merit. Plaintiff’s
16
                                                              employment with PNNL is
17
                                                              relevant to this lawsuit. Fed. R.
18
                                                              Evid. 401.
19
                                                            Plaintiff’s Rule 403 objection is
20
                                                              without merit. Plaintiff’s
21

22
                                                              testimony is not unfairly

23
                                                              prejudicial. Fed. R. Evid. 403.
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 235                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11590 Page 237 of 244




 1
                                                            Plaintiff’s Rule 611 objection is
 2
                                                              without merit because the
 3
                                                              question did not “call for
 4
                                                              speculation.”
 5
                                                            Plaintiff’s hearsay objections to
 6
                                                              the PNNL email about which she
 7
                                                              testified is without merit because
 8
                                                              Plaintiff stipulated that PNNL
 9
                                                              emails are business records. Fed.
10
                                                              R. Evid. 802(6).
11
                                                            Plaintiff’s hearsay objections as
12
                                                              to her own statements contained
13
                                                              in an email are without merit
14
                                                              because she is a party opponent.
15
                                                              Fed. R. Evid. 801(d)(2).
16
                                                            Plaintiff’s hearsay objections as
17
                                                              to the statements of her PNNL
18
                                                              coworkers are without merit
19
                                                              because the statements are being
20
                                                              used to show the effect on the
21
                                                              listener (i.e., Plaintiff). 30B
22
                                                              Jeffrey Bellin Fed. Prac. & Proc.
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 236                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11591 Page 238 of 244




 1
                                                              Evid. § 6719 (2018 ed.).
 2      (154) 328:8-17              Fed. R. Evid.
                                    402, 403, 602,          Plaintiff’s relevance objection is
 3
                                    611, 701, 802,            without merit. Plaintiff’s
 4                                  805
                                                              employment with PNNL is
 5
                                                              relevant to this lawsuit. Fed. R.
 6
                                                              Evid. 401.
 7
                                                            Plaintiff’s Rule 403 objection is
 8
                                                              without merit. Plaintiff’s
 9
                                                              testimony is not unfairly
10
                                                              prejudicial. Fed. R. Evid. 403.
11
                                                            Plaintiff’s objection that she
12
                                                              lacked personal knowledge is
13
                                                              without merit because “the
14
                                                              knowledge required by Rule 602
15
                                                              is simply that awareness of
16
                                                              objects or events that begins with
17
                                                              sensory perception of them.” 27
18
                                                              Victor J. Gold Fed. Prac. &
19
                                                              Proc. Evid. § 6023 (2d ed. 2019).
20

21                                                          Plaintiff’s Rule 611 objection is
22                                                            without merit because the
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 237                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11592 Page 239 of 244




 1
                                                              question was not “vague.”
 2
                                                            Plaintiff’s objection under Rule
 3
                                                              701 is without merit because “it
 4
                                                              is [] clear that the drafters
 5
                                                              intended Rule 701 to be
 6
                                                              inapplicable to party admissions
 7
                                                              under Rule 801(d)(2).” 29 Victor
 8
                                                              J. Gold Fed. Prac. & Proc. Evid.
 9
                                                              § 6253 (2d ed. 2019). Moreover,
10
                                                              Plaintiff’s testimony does not
11
                                                              concern “scientific, technical, or
12
                                                              other specialized knowledge.”
13
                                                              Fed. R. Evid. 701(c).
14
                                                            Plaintiff’s hearsay objections to
15
                                                              the PNNL email about which she
16
                                                              testified is without merit because
17
                                                              Plaintiff stipulated that PNNL
18
                                                              emails are business records. Fed.
19
                                                              R. Evid. 802(6).
20
                                                            Plaintiff’s hearsay objections as
21
                                                              to her own statements contained
22
                                                              in an email are without merit
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 238                                                         L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                         Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11593 Page 240 of 244




 1
                                                              because she is a party opponent.
 2
                                                              Fed. R. Evid. 801(d)(2).
 3
                                                            Plaintiff’s hearsay objections as
 4
                                                              to the statements of her PNNL
 5
                                                              coworkers are without merit
 6
                                                              because the statements are being
 7
                                                              used to show the effect on the
 8
                                                              listener (i.e., Plaintiff). 30B
 9
                                                              Jeffrey Bellin Fed. Prac. & Proc.
10
                                                              Evid. § 6719 (2018 ed.).
11
        (155) 329:5-23              Fed. R. Evid.
                                    402, 403, 611,          Plaintiff’s relevance objection is
12
                                    802, 805                  without merit. Plaintiff’s
13
                                                              employment with PNNL is
14
                                                              relevant to this lawsuit. Fed. R.
15
                                                              Evid. 401.
16
                                                            Plaintiff’s Rule 403 objection is
17
                                                              without merit. Plaintiff’s
18
                                                              testimony is not unfairly
19
                                                              prejudicial. Fed. R. Evid. 403.
20
                                                            Plaintiff’s Rule 611 objection is
21

22
                                                              without merit because the

23
                                                              question did not “call for
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 239                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11594 Page 241 of 244




 1
                                                              speculation.”
 2
                                                            Plaintiff’s hearsay objections to
 3
                                                              the PNNL email about which she
 4
                                                              testified is without merit because
 5
                                                              Plaintiff stipulated that PNNL
 6
                                                              emails are business records. Fed.
 7
                                                              R. Evid. 802(6).
 8
                                                            Plaintiff’s hearsay objections as
 9
                                                              to her own statements contained
10
                                                              in an email are without merit
11
                                                              because she is a party opponent.
12
                                                              Fed. R. Evid. 801(d)(2).
13
                                                            Plaintiff’s hearsay objections as
14
                                                              to the statements of her PNNL
15
                                                              coworkers are without merit
16
                                                              because the statements are being
17
                                                              used to show the effect on the
18
                                                              listener (i.e., Plaintiff). 30B
19
                                                              Jeffrey Bellin Fed. Prac. & Proc.
20
                                                              Evid. § 6719 (2018 ed.).
21
        (156) 330:14-               Fed. R. Evid.
22      331:9                       402, 403, 611,          Plaintiff’s relevance objection is
                                    802, 805                  without merit. Plaintiff’s
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 240                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11595 Page 242 of 244




 1
                                                              employment with PNNL is
 2
                                                              relevant to this lawsuit. Fed. R.
 3
                                                              Evid. 401.
 4
                                                            Plaintiff’s Rule 403 objection is
 5
                                                              without merit. Plaintiff’s
 6
                                                              testimony is not unfairly
 7
                                                              prejudicial. Fed. R. Evid. 403.
 8
                                                            Plaintiff’s counsel waived any
 9
                                                              objection to the form of the
10
                                                              question under Fed. R. Evid. 611
11
                                                              by failing to raise an objection
12
                                                              during the deposition. Fed. R.
13
                                                              Civ. P. 32(d)(3)(B); 8A Richard
14
                                                              L. Marcus Fed. Prac. & Proc.
15
                                                              Civ. § 2156 (3d ed. 2019).
16

17                                                          Plaintiff’s hearsay objections to
18                                                            the PNNL email about which she
19                                                            testified is without merit because
20                                                            Plaintiff stipulated that PNNL
21                                                            emails are business records. Fed.
22                                                            R. Evid. 802(6).
23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                 Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 241                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11596 Page 243 of 244




 1
                                                            Plaintiff’s hearsay objections as
 2
                                                              to her own statements contained
 3
                                                              in an email are without merit
 4
                                                              because she is a party opponent.
 5
                                                              Fed. R. Evid. 801(d)(2).
 6
              DATED this 23rd day of November, 2019.
 7

 8                                                    Davis Wright Tremaine LLP
                                                      Attorneys for Battelle Memorial Institute
 9

10                                                    By s/ Mark N. Bartlett
11
                                                        Mark N. Bartlett, WSBA No. 15672
                                                        Gillian Murphy, WSBA No. 37200
12                                                      Arthur A. Simpson, WSBA No. 44479
                                                        Davis Wright Tremaine LLP
13                                                      920 Fifth Avenue, Suite 3300 |
                                                        Seattle, Washington 98104
14
                                                        Telephone: 206.622.3150
15                                                      Facsimile: 206.757.7700
                                                        markbartlett@dwt.com
16                                                      gillianmurphy@dwt.com
                                                        arthursimpson@dwt.com
17

18

19

20

21

22

23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 242                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
 Case 4:18-cv-05109-SMJ                 ECF No. 261   filed 11/23/19   PageID.11597 Page 244 of 244




 1                                       CERTIFICATE OF SERVICE
 2
              I hereby certify that on the 23rd day of November, 2019, I electronically
 3
     filed the foregoing document with the Clerk of the Court using the CM/ECF
 4
     system which will send notification of such filing to the following:
 5

 6
         John P. Sheridan
 7       The Sheridan Law Firm, P.S.
         Hoge Building
 8       705 Second Avenue
         Seattle, WA 98104
 9
         jack@sheridanlawfirm.com
10

11            DATED this 23rd day of November, 2019.

12
                                                      s/ Mark N. Bartlett
13                                                    Mark N. Bartlett, WSBA No. 15672
14

15

16

17

18

19

20

21

22

23
     DEFENDANT’S OBJECTIONS TO DEPOSITION COUNTER-
     DESIGNATIONS AND RESPONSES TO
                                                                                Davis Wright Tremaine LLP
     PLAINTIFF’S OBJECTIONS – 243                                                        L AW O FFICE S
     4832-3001-5405v.1 0021368-000014                                                        Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
